Exhibit 10.43

 

 

Published CUSIP Number: 14745GAD7

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of April 28, 2005

 

among

 

CASELLA WASTE SYSTEMS, INC.

and its Subsidiaries

(other than Excluded Subsidiaries and the Non-Borrower Subsidiaries)

as the Borrowers,

 

BANK OF AMERICA, N.A.
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC

as Sole Lead Arranger and Sole Book Manager

 

CITIZENS BANK

as Syndication Agent

 

and

 

SOVEREIGN BANK

WACHOVIA BANK

and

CALYON NEW YORK BRANCH

as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

 

1.02

Other Interpretive Provisions.

 

1.03

Accounting Terms.

 

1.04

Rounding.

 

1.05

Times of Day.

 

1.06

Letter of Credit Amounts.

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Committed Loans.

 

2.02

Borrowings, Conversions and Continuations of Loans.

 

2.03

Letters of Credit.

 

2.04 [a05-11395_1ex10d43.htm#a2_04SwingLineLoans__232854]

Swing Line Loans. [a05-11395_1ex10d43.htm#a2_04SwingLineLoans__232854]

 

2.05 [a05-11395_1ex10d43.htm#a2_05Prepayments__233229]

Prepayments. [a05-11395_1ex10d43.htm#a2_05Prepayments__233229]

 

2.06 [a05-11395_1ex10d43.htm#a2_06TerminationOrReductionOfComm_233349]

Termination or Reduction of Commitments.
[a05-11395_1ex10d43.htm#a2_06TerminationOrReductionOfComm_233349]

 

2.07 [a05-11395_1ex10d43.htm#a2_07RepaymentOfLoans__233448]

Repayment of Loans. [a05-11395_1ex10d43.htm#a2_07RepaymentOfLoans__233448]

 

2.08 [a05-11395_1ex10d43.htm#a2_08Interest__233504]

Interest. [a05-11395_1ex10d43.htm#a2_08Interest__233504]

 

2.09 [a05-11395_1ex10d43.htm#a2_09Fees_233655]

Fees. [a05-11395_1ex10d43.htm#a2_09Fees_233655]

 

2.10 [a05-11395_1ex10d43.htm#a2_10ComputationOfInterestAndFees_051230]

Computation of Interest and Fees.
[a05-11395_1ex10d43.htm#a2_10ComputationOfInterestAndFees_051230]

 

2.11 [a05-11395_1ex10d43.htm#a2_11EvidenceOfDebt__233802]

Evidence of Debt. [a05-11395_1ex10d43.htm#a2_11EvidenceOfDebt__233802]

 

2.12 [a05-11395_1ex10d43.htm#a2_12PaymentsGenerallyAdministrat_233922]

Payments Generally; Administrative Agent’s Clawback.
[a05-11395_1ex10d43.htm#a2_12PaymentsGenerallyAdministrat_233922]

 

2.13 [a05-11395_1ex10d43.htm#a2_13SharingOfPaymentsByLenders__051240]

Sharing of Payments by Lenders.
[a05-11395_1ex10d43.htm#a2_13SharingOfPaymentsByLenders__051240]

 

2.14 [a05-11395_1ex10d43.htm#a2_14IncreaseInCommitmentsTermBLo_234206]

Increase in Commitments; Term B Loan.
[a05-11395_1ex10d43.htm#a2_14IncreaseInCommitmentsTermBLo_234206]

 

2.15 [a05-11395_1ex10d43.htm#a2_15CurrencyOfAccount_234753]

Currency of Account. [a05-11395_1ex10d43.htm#a2_15CurrencyOfAccount_234753]

 

 

 

ARTICLE III. [a05-11395_1ex10d43.htm#TaxesYieldProtectionAndIllegality_234804]

TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-11395_1ex10d43.htm#TaxesYieldProtectionAndIllegality_234804]

 

3.01 [a05-11395_1ex10d43.htm#a3_01Taxes__234819]

Taxes. [a05-11395_1ex10d43.htm#a3_01Taxes__234819]

 

3.02 [a05-11395_1ex10d43.htm#a3_02Illegality__051251]

Illegality. [a05-11395_1ex10d43.htm#a3_02Illegality__051251]

 

3.03 [a05-11395_1ex10d43.htm#a3_03InabilityToDetermineRates__051255]

Inability to Determine Rates.
[a05-11395_1ex10d43.htm#a3_03InabilityToDetermineRates__051255]

 

3.04 [a05-11395_1ex10d43.htm#a3_04IncreasedCosts__051258]

Increased Costs. [a05-11395_1ex10d43.htm#a3_04IncreasedCosts__051258]

 

3.05 [a05-11395_1ex10d43.htm#a3_05CompensationForLosses_235253]

Compensation for Losses.
[a05-11395_1ex10d43.htm#a3_05CompensationForLosses_235253]

 

3.06 [a05-11395_1ex10d43.htm#a3_06MitigationObligationsReplace_235816]

Mitigation Obligations; Replacement of Lenders.
[a05-11395_1ex10d43.htm#a3_06MitigationObligationsReplace_235816]

 

3.07 [a05-11395_1ex10d43.htm#a3_07Survival_235804]

Survival. [a05-11395_1ex10d43.htm#a3_07Survival_235804]

 

 

 

 

ARTICLE IV. [a05-11395_1ex10d43.htm#ConditionsPrecedentToCreditExtens_235412]

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a05-11395_1ex10d43.htm#ConditionsPrecedentToCreditExtens_235412]

 

4.01 [a05-11395_1ex10d43.htm#a4_01ConditionsOfInitialCreditExt_235810]

Conditions of Initial Credit Extension.
[a05-11395_1ex10d43.htm#a4_01ConditionsOfInitialCreditExt_235810]

 

4.02 [a05-11395_1ex10d43.htm#a4_02ConditionsToAllCreditExtensi_235748]

Conditions to all Credit Extensions.
[a05-11395_1ex10d43.htm#a4_02ConditionsToAllCreditExtensi_235748]

 

 

 

 

 

ARTICLE V. [a05-11395_1ex10d43.htm#RepresentationsAndWarranties_235905]

REPRESENTATIONS AND WARRANTIES
[a05-11395_1ex10d43.htm#RepresentationsAndWarranties_235905]

 

5.01 [a05-11395_1ex10d43.htm#a5_01CorporateAuthority__235932]

Corporate Authority. [a05-11395_1ex10d43.htm#a5_01CorporateAuthority__235932]

 

5.02 [a05-11395_1ex10d43.htm#a5_02GovernmentalApprovals_000103]

Governmental Approvals.
[a05-11395_1ex10d43.htm#a5_02GovernmentalApprovals_000103]

 

5.03 [a05-11395_1ex10d43.htm#a5_03TitleToPropertiesLeases_000145]

Title to Properties; Leases.
[a05-11395_1ex10d43.htm#a5_03TitleToPropertiesLeases_000145]

 

5.04 [a05-11395_1ex10d43.htm#a5_04UseOfProceeds_000231]

Use of Proceeds. [a05-11395_1ex10d43.htm#a5_04UseOfProceeds_000231]

 

5.05 [a05-11395_1ex10d43.htm#a5_05FinancialStatementsSolvency__000240]

Financial Statements; Solvency.
[a05-11395_1ex10d43.htm#a5_05FinancialStatementsSolvency__000240]

 

5.06 [a05-11395_1ex10d43.htm#a5_06NoMaterialChangesEtc_004645]

No Material Changes, Etc.
[a05-11395_1ex10d43.htm#a5_06NoMaterialChangesEtc_004645]

 

5.07 [a05-11395_1ex10d43.htm#a5_07PermitsFranchisesPatentsCopy_004650]

Permits, Franchises, Patents, Copyrights, Etc.
[a05-11395_1ex10d43.htm#a5_07PermitsFranchisesPatentsCopy_004650]

 

 

i

--------------------------------------------------------------------------------


 

5.08 [a05-11395_1ex10d43.htm#a5_08Litigation_004722]

Litigation. [a05-11395_1ex10d43.htm#a5_08Litigation_004722]

 

5.09 [a05-11395_1ex10d43.htm#a5_09NoMateriallyAdverseContracts_004751]

No Materially Adverse Contracts, Etc.
[a05-11395_1ex10d43.htm#a5_09NoMateriallyAdverseContracts_004751]

 

5.10 [a05-11395_1ex10d43.htm#a5_10ComplianceWithOtherInstrumen_004903]

Compliance With Other Instruments, Laws, Etc.
[a05-11395_1ex10d43.htm#a5_10ComplianceWithOtherInstrumen_004903]

 

5.11 [a05-11395_1ex10d43.htm#a5_11TaxStatus_004907]

Tax Status. [a05-11395_1ex10d43.htm#a5_11TaxStatus_004907]

 

5.12 [a05-11395_1ex10d43.htm#a5_12EmployeeBenefitPlans__051319]

Employee Benefit Plans.
[a05-11395_1ex10d43.htm#a5_12EmployeeBenefitPlans__051319]

 

5.13 [a05-11395_1ex10d43.htm#a5_13SubsidiariesEquityInterestsC_051323]

Subsidiaries; Equity Interests; Capitalization.
[a05-11395_1ex10d43.htm#a5_13SubsidiariesEquityInterestsC_051323]

 

5.14 [a05-11395_1ex10d43.htm#a5_14HoldingCompanyAndInvestmentC_005311]

Holding Company and Investment Company Act.
[a05-11395_1ex10d43.htm#a5_14HoldingCompanyAndInvestmentC_005311]

 

5.15 [a05-11395_1ex10d43.htm#a5_15AbsenceOfFinancingStatements_005316]

Absence of Financing Statements, Etc.
[a05-11395_1ex10d43.htm#a5_15AbsenceOfFinancingStatements_005316]

 

5.16 [a05-11395_1ex10d43.htm#a5_16EnvironmentalCompliance__005324]

Environmental Compliance.
[a05-11395_1ex10d43.htm#a5_16EnvironmentalCompliance__005324]

 

5.17 [a05-11395_1ex10d43.htm#a5_17PerfectionOfSecurityInterest_051333]

Perfection of Security Interests.
[a05-11395_1ex10d43.htm#a5_17PerfectionOfSecurityInterest_051333]

 

5.18 [a05-11395_1ex10d43.htm#a5_18CertainTransactions_005539]

Certain Transactions. [a05-11395_1ex10d43.htm#a5_18CertainTransactions_005539]

 

5.19 [a05-11395_1ex10d43.htm#a5_19TrueCopiesOfCharterAndOtherD_005545]

True Copies of Charter and Other Documents.
[a05-11395_1ex10d43.htm#a5_19TrueCopiesOfCharterAndOtherD_005545]

 

5.20 [a05-11395_1ex10d43.htm#a5_20Disclosure_005614]

Disclosure. [a05-11395_1ex10d43.htm#a5_20Disclosure_005614]

 

5.21 [a05-11395_1ex10d43.htm#a5_21GuaranteesOfExcludedSubsidia_005635]

Guarantees of Excluded Subsidiaries.
[a05-11395_1ex10d43.htm#a5_21GuaranteesOfExcludedSubsidia_005635]

 

5.22 [a05-11395_1ex10d43.htm#a5_22ObligationsConstituteSeniorD_005700]

Obligations Constitute Senior Debt.
[a05-11395_1ex10d43.htm#a5_22ObligationsConstituteSeniorD_005700]

 

 

 

 

ARTICLE VI. [a05-11395_1ex10d43.htm#AffirmativeCovenants_005710]

AFFIRMATIVE COVENANTS [a05-11395_1ex10d43.htm#AffirmativeCovenants_005710]

 

6.01 [a05-11395_1ex10d43.htm#a6_01PunctualPayment_005756]

Punctual Payment. [a05-11395_1ex10d43.htm#a6_01PunctualPayment_005756]

 

6.02 [a05-11395_1ex10d43.htm#a6_02MaintenanceOfOffice_005827]

Maintenance of Office. [a05-11395_1ex10d43.htm#a6_02MaintenanceOfOffice_005827]

 

6.03 [a05-11395_1ex10d43.htm#a6_03RecordsAndAccounts_005847]

Records and Accounts. [a05-11395_1ex10d43.htm#a6_03RecordsAndAccounts_005847]

 

6.04 [a05-11395_1ex10d43.htm#a6_04FinancialStatementsCertifica_005911]

Financial Statements, Certificates and Information.
[a05-11395_1ex10d43.htm#a6_04FinancialStatementsCertifica_005911]

 

6.05 [a05-11395_1ex10d43.htm#a6_05LegalExistenceAndConductOfBu_010128]

Legal Existence and Conduct of Business.
[a05-11395_1ex10d43.htm#a6_05LegalExistenceAndConductOfBu_010128]

 

6.06 [a05-11395_1ex10d43.htm#a6_06MaintenanceOfProperties_010149]

Maintenance of Properties.
[a05-11395_1ex10d43.htm#a6_06MaintenanceOfProperties_010149]

 

6.07 [a05-11395_1ex10d43.htm#a6_07MaintenanceOfInsurance_010256]

Maintenance of Insurance.
[a05-11395_1ex10d43.htm#a6_07MaintenanceOfInsurance_010256]

 

6.08 [a05-11395_1ex10d43.htm#a6_08Taxes_010318]

Taxes. [a05-11395_1ex10d43.htm#a6_08Taxes_010318]

 

6.09 [a05-11395_1ex10d43.htm#a6_09InspectionOfPropertiesBooksA_010343]

Inspection of Properties, Books and Contracts.
[a05-11395_1ex10d43.htm#a6_09InspectionOfPropertiesBooksA_010343]

 

6.10 [a05-11395_1ex10d43.htm#a6_10ComplianceWithLawsContractsL_010425]

Compliance with Laws, Contracts, Licenses and Permits; Maintenance of Material
Licenses and Permits.
[a05-11395_1ex10d43.htm#a6_10ComplianceWithLawsContractsL_010425]

 

6.11 [a05-11395_1ex10d43.htm#a6_11EnvironmentalIndemnification_010535]

Environmental Indemnification.
[a05-11395_1ex10d43.htm#a6_11EnvironmentalIndemnification_010535]

 

6.12 [a05-11395_1ex10d43.htm#a6_12FurtherAssurances_010559]

Further Assurances. [a05-11395_1ex10d43.htm#a6_12FurtherAssurances_010559]

 

6.13 [a05-11395_1ex10d43.htm#a6_13NoticeOfPotentialClaimsOrLit_010620]

Notice of Potential Claims or Litigation.
[a05-11395_1ex10d43.htm#a6_13NoticeOfPotentialClaimsOrLit_010620]

 

6.14 [a05-11395_1ex10d43.htm#a6_14NoticeOfCertainEventsConcern_052021]

Notice of Certain Events Concerning Insurance and Environmental Claims.
[a05-11395_1ex10d43.htm#a6_14NoticeOfCertainEventsConcern_052021]

 

6.15 [a05-11395_1ex10d43.htm#a6_15NoticeOfDefault_012132]

Notice of Default. [a05-11395_1ex10d43.htm#a6_15NoticeOfDefault_012132]

 

6.16 [a05-11395_1ex10d43.htm#a6_16ClosureAndPostClosureLiabili_012156]

Closure and Post Closure Liabilities.
[a05-11395_1ex10d43.htm#a6_16ClosureAndPostClosureLiabili_012156]

 

6.17 [a05-11395_1ex10d43.htm#a6_17Subsidiaries_012307]

Subsidiaries. [a05-11395_1ex10d43.htm#a6_17Subsidiaries_012307]

 

6.18 [a05-11395_1ex10d43.htm#a6_18InterestRateProtection_012331]

Interest Rate Protection.
[a05-11395_1ex10d43.htm#a6_18InterestRateProtection_012331]

 

6.19 [a05-11395_1ex10d43.htm#a6_19AdditionalBorrowers_012354]

Additional Borrowers. [a05-11395_1ex10d43.htm#a6_19AdditionalBorrowers_012354]

 

 

 

 

ARTICLE VII. [a05-11395_1ex10d43.htm#NegativeCovenants_012401]

NEGATIVE COVENANTS [a05-11395_1ex10d43.htm#NegativeCovenants_012401]

 

7.01 [a05-11395_1ex10d43.htm#a7_01Liens_012441]

Liens. [a05-11395_1ex10d43.htm#a7_01Liens_012441]

 

7.02 [a05-11395_1ex10d43.htm#a7_02Investments_012604]

Investments. [a05-11395_1ex10d43.htm#a7_02Investments_012604]

 

7.03 [a05-11395_1ex10d43.htm#a7_03Indebtedness_012713]

Indebtedness. [a05-11395_1ex10d43.htm#a7_03Indebtedness_012713]

 

7.04 [a05-11395_1ex10d43.htm#a7_04MergersConsolidationSales__052036]

Mergers; Consolidation; Sales.
[a05-11395_1ex10d43.htm#a7_04MergersConsolidationSales__052036]

 

7.05 [a05-11395_1ex10d43.htm#a7_05Reserved__013339]

Reserved. [a05-11395_1ex10d43.htm#a7_05Reserved__013339]

 

7.06 [a05-11395_1ex10d43.htm#a7_06RestrictedPayments_013336]

Restricted Payments. [a05-11395_1ex10d43.htm#a7_06RestrictedPayments_013336]

 

7.07 [a05-11395_1ex10d43.htm#a7_07ChangeInNatureOfBusiness_013420]

Change in Nature of Business.
[a05-11395_1ex10d43.htm#a7_07ChangeInNatureOfBusiness_013420]

 

7.08 [a05-11395_1ex10d43.htm#a7_08TransactionsWithAffiliates_013440]

Transactions with Affiliates.
[a05-11395_1ex10d43.htm#a7_08TransactionsWithAffiliates_013440]

 

7.09 [a05-11395_1ex10d43.htm#a7_09BurdensomeAgreementsNegative_013514]

Burdensome Agreements; Negative Pledges.
[a05-11395_1ex10d43.htm#a7_09BurdensomeAgreementsNegative_013514]

 

7.10 [a05-11395_1ex10d43.htm#a7_10UseOfProceeds_013532]

Use of Proceeds. [a05-11395_1ex10d43.htm#a7_10UseOfProceeds_013532]

 

7.11 [a05-11395_1ex10d43.htm#a7_11FinancialCovenants__013537]

Financial Covenants. [a05-11395_1ex10d43.htm#a7_11FinancialCovenants__013537]

 

7.12 [a05-11395_1ex10d43.htm#a7_12SaleAndLeaseback_013652]

Sale and Leaseback. [a05-11395_1ex10d43.htm#a7_12SaleAndLeaseback_013652]

 

7.13 [a05-11395_1ex10d43.htm#a7_13NoOtherSeniorDebt_013711]

No Other Senior Debt. [a05-11395_1ex10d43.htm#a7_13NoOtherSeniorDebt_013711]

 

 

ii

--------------------------------------------------------------------------------


 

7.14 [a05-11395_1ex10d43.htm#a7_14ActionsOtherwiseProhibitedBy_013800]

Actions Otherwise Prohibited By Subordinated Debt.
[a05-11395_1ex10d43.htm#a7_14ActionsOtherwiseProhibitedBy_013800]

 

7.15 [a05-11395_1ex10d43.htm#a7_15EmployeeBenefitPlans_013836]

Employee Benefit Plans.
[a05-11395_1ex10d43.htm#a7_15EmployeeBenefitPlans_013836]

 

7.16 [a05-11395_1ex10d43.htm#a7_16PrepaymentsOfCertainObligati_013959]

Prepayments of Certain Obligations; Modifications of Subordinated Debt.
[a05-11395_1ex10d43.htm#a7_16PrepaymentsOfCertainObligati_013959]

 

7.17 [a05-11395_1ex10d43.htm#a7_17UpstreamLimitations__052056]

Upstream Limitations. [a05-11395_1ex10d43.htm#a7_17UpstreamLimitations__052056]

 

 

 

 

 

ARTICLE VIII. [a05-11395_1ex10d43.htm#EventsOfDefaultAndRemedies_014120]

EVENTS OF DEFAULT AND REMEDIES
[a05-11395_1ex10d43.htm#EventsOfDefaultAndRemedies_014120]

 

8.01 [a05-11395_1ex10d43.htm#a8_01EventsOfDefault__052104]

Events of Default. [a05-11395_1ex10d43.htm#a8_01EventsOfDefault__052104]

 

8.02 [a05-11395_1ex10d43.htm#a8_02RemediesUponEventOfDefault_014401]

Remedies Upon Event of Default.
[a05-11395_1ex10d43.htm#a8_02RemediesUponEventOfDefault_014401]

 

8.03 [a05-11395_1ex10d43.htm#a8_03ApplicationOfFunds__014523]

Application of Funds. [a05-11395_1ex10d43.htm#a8_03ApplicationOfFunds__014523]

 

 

 

 

 

ARTICLE IX. [a05-11395_1ex10d43.htm#AdministrativeAgent_014627]

ADMINISTRATIVE AGENT [a05-11395_1ex10d43.htm#AdministrativeAgent_014627]

 

9.01 [a05-11395_1ex10d43.htm#a9_01AppointmentAndAuthority__014655]

Appointment and Authority.
[a05-11395_1ex10d43.htm#a9_01AppointmentAndAuthority__014655]

 

9.02 [a05-11395_1ex10d43.htm#a9_02RightsAsALender__014715]

Rights as a Lender. [a05-11395_1ex10d43.htm#a9_02RightsAsALender__014715]

 

9.03 [a05-11395_1ex10d43.htm#a9_03ExculpatoryProvisions__014746]

Exculpatory Provisions.
[a05-11395_1ex10d43.htm#a9_03ExculpatoryProvisions__014746]

 

9.04 [a05-11395_1ex10d43.htm#a9_04RelianceByAdministrativeAgen_014845]

Reliance by Administrative Agent.
[a05-11395_1ex10d43.htm#a9_04RelianceByAdministrativeAgen_014845]

 

9.05 [a05-11395_1ex10d43.htm#a9_05DelegationOfDuties__014902]

Delegation of Duties. [a05-11395_1ex10d43.htm#a9_05DelegationOfDuties__014902]

 

9.06 [a05-11395_1ex10d43.htm#a9_06ResignationOfAdministrativeA_052119]

Resignation of Administrative Agent.
[a05-11395_1ex10d43.htm#a9_06ResignationOfAdministrativeA_052119]

 

9.07 [a05-11395_1ex10d43.htm#a9_07NonrelianceOnAdministrativeA_015044]

Non-Reliance on Administrative Agent and Other Lenders.
[a05-11395_1ex10d43.htm#a9_07NonrelianceOnAdministrativeA_015044]

 

9.08 [a05-11395_1ex10d43.htm#a9_08NoOtherDutiesEtc__015104]

No Other Duties, Etc. [a05-11395_1ex10d43.htm#a9_08NoOtherDutiesEtc__015104]

 

9.09 [a05-11395_1ex10d43.htm#a9_09AdministrativeAgentMayFilePr_015121]

Administrative Agent May File Proofs of Claim.
[a05-11395_1ex10d43.htm#a9_09AdministrativeAgentMayFilePr_015121]

 

9.10 [a05-11395_1ex10d43.htm#a9_10CollateralMatters__015249]

Collateral Matters. [a05-11395_1ex10d43.htm#a9_10CollateralMatters__015249]

 

 

 

 

ARTICLE X. [a05-11395_1ex10d43.htm#Miscellaneous_015420]

MISCELLANEOUS [a05-11395_1ex10d43.htm#Miscellaneous_015420]

 

10.01 [a05-11395_1ex10d43.htm#a10_01AmendmentsEtc__015443]

Amendments, Etc. [a05-11395_1ex10d43.htm#a10_01AmendmentsEtc__015443]

 

10.02 [a05-11395_1ex10d43.htm#a10_02NoticesEffectivenessElectro_015528]

Notices; Effectiveness; Electronic Communication.
[a05-11395_1ex10d43.htm#a10_02NoticesEffectivenessElectro_015528]

 

10.03 [a05-11395_1ex10d43.htm#a10_03NoWaiverCumulativeRemedies__015758]

No Waiver; Cumulative Remedies.
[a05-11395_1ex10d43.htm#a10_03NoWaiverCumulativeRemedies__015758]

 

10.04 [a05-11395_1ex10d43.htm#a10_04ExpensesIndemnityDamageWaiv_015829]

Expenses; Indemnity; Damage Waiver.
[a05-11395_1ex10d43.htm#a10_04ExpensesIndemnityDamageWaiv_015829]

 

10.05 [a05-11395_1ex10d43.htm#a10_05PaymentsSetAside__020225]

Payments Set Aside. [a05-11395_1ex10d43.htm#a10_05PaymentsSetAside__020225]

 

10.06 [a05-11395_1ex10d43.htm#a10_06SuccessorsAndAssigns__020235]

Successors and Assigns.
[a05-11395_1ex10d43.htm#a10_06SuccessorsAndAssigns__020235]

 

10.07 [a05-11395_1ex10d43.htm#a10_07TreatmentOfCertainInformati_020604]

Treatment of Certain Information; Confidentiality.
[a05-11395_1ex10d43.htm#a10_07TreatmentOfCertainInformati_020604]

 

10.08 [a05-11395_1ex10d43.htm#a10_08RightOfSetoff__020720]

Right of Setoff. [a05-11395_1ex10d43.htm#a10_08RightOfSetoff__020720]

 

10.09 [a05-11395_1ex10d43.htm#a10_09InterestRateLimitation__020739]

Interest Rate Limitation.
[a05-11395_1ex10d43.htm#a10_09InterestRateLimitation__020739]

 

10.10 [a05-11395_1ex10d43.htm#a10_10CounterpartsIntegrationEffe_020801]

Counterparts; Integration; Effectiveness.
[a05-11395_1ex10d43.htm#a10_10CounterpartsIntegrationEffe_020801]

 

10.11 [a05-11395_1ex10d43.htm#a10_11SurvivalOfRepresentationsAn_020906]

Survival of Representations and Warranties.
[a05-11395_1ex10d43.htm#a10_11SurvivalOfRepresentationsAn_020906]

 

10.12 [a05-11395_1ex10d43.htm#a10_12ConcerningJointAndSeveralLi_052945]

Concerning Joint and Several Liability of the Borrowers
[a05-11395_1ex10d43.htm#a10_12ConcerningJointAndSeveralLi_052945]

 

10.13 [a05-11395_1ex10d43.htm#a10_13Severability__021235]

Severability. [a05-11395_1ex10d43.htm#a10_13Severability__021235]

 

10.14 [a05-11395_1ex10d43.htm#a10_14ReplacementOfLenders__021255]

Replacement of Lenders.
[a05-11395_1ex10d43.htm#a10_14ReplacementOfLenders__021255]

 

10.15 [a05-11395_1ex10d43.htm#a10_15CollateralSecurity__021338]

Collateral Security. [a05-11395_1ex10d43.htm#a10_15CollateralSecurity__021338]

 

10.16 [a05-11395_1ex10d43.htm#a10_16ExistingCreditAgreementSupe_021434]

Existing Credit Agreement Superseded
[a05-11395_1ex10d43.htm#a10_16ExistingCreditAgreementSupe_021434]

 

10.17 [a05-11395_1ex10d43.htm#a10_17GoverningLawJurisdictionEtc_053001]

Governing Law; Jurisdiction; Etc.
[a05-11395_1ex10d43.htm#a10_17GoverningLawJurisdictionEtc_053001]

 

10.18 [a05-11395_1ex10d43.htm#a10_18WaiverOfJuryTrial__021853]

Waiver of Jury Trial. [a05-11395_1ex10d43.htm#a10_18WaiverOfJuryTrial__021853]

 

10.19 [a05-11395_1ex10d43.htm#a10_19UsaPatriotActNotice__021915]

USA PATRIOT Act Notice.
[a05-11395_1ex10d43.htm#a10_19UsaPatriotActNotice__021915]

 

 

 

SIGNATURES [a05-11395_1ex10d43.htm#InWitness_160907]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

1

Borrowers

 

 

2.01

Commitments and Applicable Percentages

 

 

5.08

Litigation

 

 

5.13(a)

Subsidiaries; Equity Interests; Capitalization

 

 

5.13(b)

Series A Holders

 

 

5.13(c)

Options

 

 

5.16

Environmental Compliance

 

 

5.18

Certain Transactions

 

 

7.01

Existing Liens

 

 

7.02

Existing Investments

 

 

7.03

Existing Indebtedness

 

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

10.06

Processing and Recordation Fees

 

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

 

 

 

A

Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C

Note

 

 

D

Compliance Certificate

 

 

E

Assignment and Assumption

 

 

F

Subordination Agreement

 

 

G

Joinder Agreement

 

 

H

Instrument of Accession

 

 

I

Existing Letters of Credit

 

 

J

Perfection Certificate

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is
entered into as of April 28, 2005 by and among CASELLA WASTE SYSTEMS INC., a
Delaware corporation (the “Parent”), its Subsidiaries (other than the Excluded
Subsidiaries and the Non-Borrower Subsidiaries) listed on Schedule 1 hereto (the
Parent and such Subsidiaries herein collectively referred to as the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

WHEREAS, the Borrowers, Fleet National Bank as the Administrative Agent and
certain lending institutions are parties to that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement dated as of January 24, 2003
(as amended, the “Existing Credit Agreement”), pursuant to which the lenders
thereunder have made loans and other extensions of credit (the “Existing Loans”)
to the Borrowers;

 

WHEREAS, the Borrowers have requested, among other things, that the Lenders
amend and restate the Existing Credit Agreement, and the Lenders are willing to
do so on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree that on
the Closing Date, the Existing Credit Agreement shall be amended and restated in
its entirety by this Agreement, the terms of which are as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 


1.01                        DEFINED TERMS.   AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

 

“Acceding Lender” has the meaning set forth in Section 2.14 hereof.

 

“Accountants”  has the meaning set forth in Section 5.05(a) hereof.

 

“Acquired Business” means a business acquired by any Borrower, whether through
asset or stock purchases, merger, consolidation or otherwise, during the period
reported in the most recent financial statements delivered to the Lenders
pursuant to Section 6.04 hereof.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of the Lenders, as in effect from
time to time, which amount shall initially equal $350,000,000, as such amount
may be reduced or increased pursuant to the terms hereof.

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Applicable Laws” has the meaning set forth in Section 6.10.

 

“Applicable Percentage” means, as the context requires, with respect to any
Lender as of any date, such Lender’s portion of and participating interest in,
calculated as a percentage (carried out to the ninth decimal place), of either
(a) the sum of (i) the outstanding principal amount of all Committed Loans on
such date, plus (ii) the aggregate principal amount of all Swing Line Loans on
such date, plus (iii) all L/C Obligations on such date (collectively, the
“Revolving Percentage”), or (b) if applicable, the outstanding principal amount
of the Term B Loan (the “Term B Loan Percentage”).  If the Commitment of any
Lender to make Committed Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Revolving Percentage of each Lender
shall be determined based on the Revolving Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption or Instrument of
Accession, as the case may be, pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Ratio of Consolidated Total Funded Debt to Consolidated EBITDA as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.04(c):

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

Level

 

Ratio of Consolidated
Total Funded Debt to
Consolidated
EBITDA

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 2.75:1.0

 

0.00

%

1.50

%

0.375

%

 

 

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 2.75:1.0 and less than 3.25:1.0

 

0.00

%

1.75

%

0.375

%

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 3.25:1.0 and less than 3.75:1.0

 

0.25

%

2.00

%

0.500

%

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than or equal to 3.75:1.0 and less than 4.25:1.0

 

0.50

%

2.25

%

0.500

%

 

 

 

 

 

 

 

 

 

 

V

 

Greater than or equal to 4.25:1.0

 

0.50

%

2.50

%

0.500

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Consolidated Total Funded Debt to Consolidated EBITDA shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.04(c); provided,
however, that if a Compliance Certificate is not delivered within ten (10) days
after the time periods specified in such Section, then Pricing Level V shall
apply as of the first Business Day thereafter, subject to prospective adjustment
upon actual receipt of such Compliance Certificate.  The Applicable Rate in
effect from the Closing Date through the First Business Day after receipt of the
first Compliance Certificate required to be delivered after the Closing Date
shall be Pricing Level III.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Leases of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any obligations under Synthetic Leases, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Leases.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended April 30, 2004, and
the related consolidated statements of operations and cash flows for such fiscal
year, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments in full pursuant to Section 2.06, and (c) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Balance Sheet Date” means April 30, 2004.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Amount” has the meaning specified in Section 10.12(f) hereto.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowers Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing, or the Term B
Loan Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

4

--------------------------------------------------------------------------------


 

“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and goodwill); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

 

“Capital Expenditures” means amounts paid or Indebtedness incurred by any Person
in connection with (a) the purchase or lease by such Person of Capital Assets
that would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP or (b) the lease of any assets by such Person as
lessee under any Synthetic Lease to the extent that such assets would have been
Capital Assets had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease; provided that solely for purposes of this definition of
Capital Expenditures, Capital Assets shall not include (a) landfill operating
and management leases (even if required to be capitalized under GAAP), and (b)
any item obtained through a Permitted Acquisition.

 

“Capitalized Leases” means leases under which any Borrower is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cellulose Joint Venture” means the joint venture between U.S. Fiber and
Greenstone Industries, Inc. with respect to the cellulose fibers business,
including the manufacturing, marketing and selling of insulation and other
cellulose-based products.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property, rights and interests of the Borrowers
that are or are intended to be subject to the security interests and mortgages
created by the Security Documents.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Committed Borrowing” means a Borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by the Lenders pursuant to Section 2.01 or Section
2.14.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Conforming Amendment” has the meaning set forth in Section 2.14 hereof.

 

“Consolidated Adjusted Net Income” means, for any period, Consolidated Net
Income (or Loss) plus, to the extent deducted and without duplication, (a)
adjustments for non-cash, non-recurring charges related to losses from asset
impairment charges or resulting from sales of the Specified Entities or their
assets up to an aggregate amount of $15,000,000, (b) the non-recurring, non-cash
write-off of debt issuance expenses related to the refinancing of Indebtedness
under the Existing Credit Agreement, such write-off not to exceed $4,000,000;
and (c) charges incurred by the Borrowers in connection with unsuccessful
landfill developments up to an aggregate of $3,000,000.

 

“Consolidated EBITDA”  means, for any period, Consolidated Adjusted Net Income
plus, to the extent that such charge was deducted in determining Consolidated
Adjusted Net Income in the relevant period and without duplication, (a) interest
expense for such period; (b) income taxes for such period; (c) amortization
expense for such period; and (d) depreciation expense for such period.  For all
purposes other than calculating the financial covenant set forth in Section
7.11(a) hereof, the Borrowers may include in Consolidated EBITDA the EBITDA for
the prior twelve (12) months of companies acquired by the Borrowers during the
respective reporting period (without duplication with respect to the adjustments
set forth above) only if (A) the financial statements of such Acquired Business
or New Subsidiary have been audited, for the period sought to be included, by an
independent accounting firm satisfactory to the Administrative Agent, or (B) the
Administrative Agent consents to such inclusion after being furnished with other
acceptable financial statements. Furthermore, EBITDA may be further adjusted
(other than when calculating the financial covenant set forth in Section 7.11(a)
hereof) to add-back non-recurring private company expenses which are
discontinued upon such acquisition (such as owner’s compensation), as approved
by the Administrative Agent.  Simultaneously with the delivery of the financial
statements referred to in (A) and (B) above, a Responsible Officer of the
Borrowers shall deliver to the Administrative Agent a Compliance Certificate and
appropriate documentation certifying the historical operating results,
adjustments and balance sheet of the Acquired Business.

 

“Consolidated Net Income (or Loss)” means the consolidated net income (or loss)
of the Parent and its Subsidiaries after deduction of all expenses, taxes, and
other proper charges determined in accordance with GAAP, less, to the extent
included therein, (i) gains from

 

6

--------------------------------------------------------------------------------


 

extraordinary items, (ii) any income from discontinued operations, and (iii)
income attributable to any Investment in any Excluded Subsidiaries; provided,
however, that consolidated net income shall not be reduced pursuant to this
clause (iii) by actual cash dividends or distributions received from any
Excluded Subsidiary.

 

“Consolidated Net Worth” means the excess of Consolidated Total Assets over
Consolidated Total Liabilities plus, without duplication, the liquidation value
of the issued and outstanding Series A Preferred Stock less, to the extent
otherwise includable in the computations of Consolidated Net Worth, any
subscriptions receivable; provided that, commencing on the first day of the
second fiscal quarter of the Borrowers commencing on or about August 1, 2006,
the liquidation value of the issued and outstanding Series A Preferred Stock
shall not be included in the calculation of Consolidated Net Worth.

 

“Consolidated Senior Funded Debt” means, at any time of determination, (a)
Consolidated Total Funded Debt minus (b) Subordinated Debt outstanding as of
such date plus (c) any and all scheduled principal payments in respect of Seller
Subordinated Debt that will become due and payable during the next successive
period of four fiscal quarters.

 

“Consolidated Total Assets” means the sum of all assets (“consolidated balance
sheet assets”) of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, exclusive, without duplication, of Equity
Interests in and the assets of the Excluded Subsidiaries.

 

“Consolidated Total Funded Debt” means, at any time of determination with
respect to the Borrowers, collectively, without duplication, whether classified
as Indebtedness or otherwise on the consolidated balance sheet of the Borrowers,
(a) the aggregate amount of Indebtedness for (i) borrowed money or credit
obtained or other similar monetary obligations, direct or indirect, (including
any unpaid reimbursement obligations with respect to letters of credit, but
excluding any contingent obligations with respect to letters of credit
outstanding), (ii) all obligations evidenced by notes, bonds, debentures or
other similar debt instruments (other than Performance Bonds), (iii) the
deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and holdbacks), (iv) all obligations, liabilities
and Indebtedness under Capitalized Leases and Synthetic Leases which correspond
to principal, including, without limitation, Indebtedness with respect to
capitalization of landfill operating contract obligations, to the extent
capitalized under GAAP, plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by the any of the Borrowers, plus (c)
commencing on the first day of the second fiscal quarter of the Borrowers
commencing on or about August 1, 2006, the liquidation value of the Series A
Preferred Stock.

 

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest expense required to be paid or accrued by the Borrowers
during such period on all Indebtedness of the Borrowers outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any Capitalized Lease or any Synthetic Lease, and
including commitment fees, agency fees, balance deficiency fees and similar fees
or expenses for such period in connection with the borrowing of money, but
excluding therefrom (a) the non-cash amortization of debt issuance costs and (b)
the write-off of deferred financing fees and

 

7

--------------------------------------------------------------------------------


 

charges in connection with the repayment of any Indebtedness and in connection
with the Existing Credit Agreement, in each case, that are classified as
interest under GAAP.

 

“Consolidated Total Liabilities” means all liabilities of the Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP,
exclusive of the liabilities of the Excluded Subsidiaries which are non-recourse
to the Borrowers.

 

“Consulting Engineer” means an environmental consulting firm reasonably
acceptable to the Administrative Agent.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

8

--------------------------------------------------------------------------------


 

“De Minimis Subsidiaries” means any Subsidiary of the Parent whose assets and
annual gross revenues do not, in each case, exceed $1,000,000; provided that (i)
the aggregate assets of all such Subsidiaries taken as a whole shall not exceed
$2,000,000, and (ii) the aggregate annual gross revenues of all such
Subsidiaries taken as a whole shall not exceed $2,000,000.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distribution” means the declaration or payment of any dividend on or in respect
of any shares of any class of capital stock of any Person, other than dividends
payable solely in shares of common stock of such Person; the purchase,
redemption, defeasance, retirement or other acquisition of any shares of any
class of capital stock of such Person, directly or indirectly through a
Subsidiary of such Person or otherwise and whether in the form of increases in
the liquidation value of such shares or otherwise (including the setting apart
of assets for a sinking or other analogous fund to be used for such purpose);
the return of capital by any Person to its shareholders as such; or any other
distribution on or in respect of any shares of any class of capital stock of
such Person.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender in the
case of clause (d) of this definition, and (ii) unless an Event of Default has
occurred or is continuing, the Borrower (A) with respect to clauses (a), (b) or
(c) of this definition (unless such assignment would not result in increased
costs to the Borrowers hereunder), or (B) with respect to clause (d) of this
definition (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include any of the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate, other than a Guaranteed Pension Plan or a Multiemployer Plan.

 

“Environmental Compliance Certificate” means a certificate specifying the nature
of a Default or Event of Default relating to an Environmental matter, the period
of existence thereof and what action the Borrowers propose to take with respect
thereto.

 

“Environmental Laws” has the meaning set forth in Section 5.16(a) hereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any of the Borrowers directly or indirectly
resulting from or based upon (a) violation of any

 

9

--------------------------------------------------------------------------------


 

Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
any Borrower under §414 of the Code.

 

“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at its request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiaries” means any Subsidiary and any joint venture, partnership
or other Person in which the Parent or a Subsidiary has a minority ownership
interest, which in each case is designated as an “Excluded Subsidiary” and
listed on Schedule 5.13(a) and any other Person

 

10

--------------------------------------------------------------------------------


 

from time to time designated by the Parent as an “Excluded Subsidiary;”
provided, that the Parent may not designate a Person as an “Excluded Subsidiary”
if (a) the Investment made in such Person, together with all Investments made in
other Excluded Subsidiaries would exceed that permitted by Section 7.02 hereof,
or (b) such Person would be required to be a guarantor of the Subordinated Debt.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any of the Borrowers is located and (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under Section
10.14), any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender at the time such Non-U.S. Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure or
inability (other than as a result of a Change in Law after such Non-U.S. Lender
becomes a party hereto) to comply with Section 3.01(b).

 

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

 

“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) set forth in Exhibit I hereto.

 

“FCR”  means FCR, Inc., a Delaware corporation and a wholly-owned Subsidiary of
KTI.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated March 21, 2005, among the
Borrowers, the Administrative Agent and the Arranger.

 

“Financial L/C(s)” means Letter(s) of Credit where the event which triggers
payment is financial, such as the failure to pay money, and not performance
related, such as failure to ship a product or provide a service, as set forth in
greater detail in the letter dated March 30, 1995 from

 

11

--------------------------------------------------------------------------------


 

the Board of Governors of the Federal Reserve System or in any applicable
directive or letter ruling of the Board of Governors of the Federal Reserve
System issued subsequent thereto.

 

“Financial L/C Fee” has the meaning specified in Section 2.3(i)(i) hereto.

 

“Foreign Subsidiary” means each Subsidiary of any Borrower (whether direct or
indirect, existing on the date hereof or acquired or formed hereafter in
accordance with the provisions hereof) which is incorporated under the laws of a
jurisdiction other than a State or other jurisdiction of the United States of
America.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Fee” has the meaning specified in Section 2.03(i)(iii) hereto.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Greenfiber” means U.S. GreenFiber LLC, a Delaware limited liability company in
which U.S. Fiber owns a 50% Equity Interest and through which the Cellulose
Joint Venture is conducted.

 

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

“Hazardous Materials” means any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any waste,
hazardous waste, dangerous goods, contaminants, pollutants, toxic substance, oil
or hazardous materials or other chemicals or substances regulated by any
Environmental Laws.

 

12

--------------------------------------------------------------------------------


 

“Increase Closing Date” has the meaning set forth in Section 2.14 hereof.

 

“Indebtedness” means, as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a)                                  every obligation of such Person for money
borrowed,

 

(b)                                 every obligation of such Person evidenced by
bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses,

 

(c)                                  every reimbursement obligation of such
Person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person,

 

(d)                                 every obligation of such Person issued or
assumed as the deferred purchase price of property or services (including
securities repurchase agreements but excluding (x) trade accounts payable or
accrued liabilities arising in the ordinary course of business which are not
overdue in accordance with their terms or the Borrowers’ normal or ordinary
business practices or which are being contested in good faith and holdbacks, and
(y) guaranteed or contingent royalty payments made in connection with the
purchase or operation of landfills and other types of disposal facilities),

 

(e)                                  every obligation of such Person under any
Capitalized Lease,

 

(f)                                    every obligation of such Person under any
Synthetic Lease,

 

(g)                                 all sales by such Person of (i) accounts or
general intangibles for money due or to become due, (ii) chattel paper,
instruments or documents creating or evidencing a right to payment of money or
(iii) other receivables (collectively “receivables”), whether pursuant to a
purchase facility or otherwise, other than in connection with the disposition of
the business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith,

 

(h)                                 every obligation of such Person (an “equity
related purchase obligation”) to purchase, redeem, retire or otherwise acquire
for value any Equity Interests of any class issued by such Person, any warrants,
options or other rights to acquire any such shares, or any rights measured by
the value of such shares, warrants, options or other rights,

 

(i)                                     every obligation of such Person under
Swap Contracts,

 

(j)                                     every obligation in respect of
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship

 

13

--------------------------------------------------------------------------------


 

with such entity, except to the extent that the terms of such Indebtedness
provide that such Person is not liable therefor and such terms are enforceable
under Applicable Law,

 

(k)                                  every obligation, contingent or otherwise,
of such Person guaranteeing, or having the economic effect of guarantying or
otherwise acting as surety for, any obligation of a type described in any of
clauses (a) through (j) (the “primary obligation”) of another Person (the
“primary obligor”), in any manner, whether directly or indirectly, and
including, without limitation, any obligation of such Person (i) to purchase or
pay (or advance or supply funds for the purchase of) any security for the
payment of such primary obligation, (ii) to purchase property, securities or
services for the purpose of assuring the payment of such primary obligation, or
(iii) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (w) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (x) any Swap Contract on any date
shall be the Swap Termination Value thereof as of such date, (y) any equity
related purchase obligation shall be the maximum fixed redemption or purchase
price thereof that is payable upon a mandatory redemption or purchase of such
equity inclusive of any accrued and unpaid dividends to be comprised in such
redemption or purchase price and (z) any guarantee or other contingent liability
referred to in clause (k) shall be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such guaranty or other
contingent obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith based
upon the principles set forth in this paragraph.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Indenture” means the Indenture dated as of January 24, 2003 among the Parent,
certain of its Subsidiaries as guarantors and U.S. Bank National Association as
trustee, with respect to the Senior Subordinated Notes.

 

“Information” has the meaning specified in Section 10.07.

 

“Instrument of Accession” has the meaning set forth in Section 2.14 hereof.

 

“Insurance Subsidiary” means Casella Insurance Company, a Vermont corporation
and a wholly-owned Subsidiary of the Parent.

 

14

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their Committed Loan Notice;
provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of stock or Indebtedness of, or
the amount of loans, advances, capital contributions or transfers of property
to, or in respect of any guarantees (or other commitments as described under
Indebtedness), or obligations of, any Person.  In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted or (as the case may be)
added from the aggregate amount of Investments any decrease or increase in the
value thereof.

 

“IRBs” means industrial revenue bonds or solid waste disposal bonds issued by or
at the request of the Borrowers.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

15

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“KTI” means KTI, Inc., a New Jersey corporation and a wholly-owned Subsidiary of
the Parent.

 

“L/C Advance” means, with respect to any Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate Maximum
Drawing Amount plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings.

 

“L/C Supported IRBs” means IRBs backed by Letters of Credit issued hereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Percentage” means the percentage per annum equal to the
Applicable Rate for Eurodollar Rate Loans, as in effect from time to time, as
set forth in the column “Eurodollar Rate Loans” in the table set forth in the
definition of “Applicable Rate” above.

 

16

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan or, to the extent
applicable, any Term B Loan advanced pursuant to Section 2.14 hereof.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Letters of Credit, the Security Documents, the Subordination Agreements, and any
documents, instruments or agreements executed in connection with any of the
foregoing, each as amended, modified, supplemented, or replaced from time to
time.

 

“Loan Notice” means a Committed Loan Notice or a Term B Loan Notice.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect upon the operations, business, properties or financial condition
of the Borrowers taken as a whole.

 

“Maturity Date” means April 28, 2010.

 

“Maximum Drawing Amount” means the maximum drawing amount that beneficiaries may
at any time draw under Letters of Credit, as such aggregate amount may be
reduced from time to time pursuant to the terms of such Letters of Credit.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of §3(37)
of ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.

 

“NELS” means New England Landfill Solutions, LLC.

 

“New Subsidiary” means a Subsidiary acquired or formed by any Borrower during
the period reported in the most recent financial statements delivered to the
Lenders pursuant to Section 6.04.

 

“Non-Borrower Subsidiary” means the Insurance Subsidiary, the De Minimis
Subsidiaries, the Foreign Subsidiaries and NELS, all of which are listed on
Schedule 5.13(a) hereto.

 

“Non-U.S. Lender” has the meaning set forth in Section 3.01(d) hereof.

 

17

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C,
or, to the extent applicable, if requested by a Term B Lender, a promissory note
evidencing a portion of the Term B Loan.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and any Swap Contracts of any of the
Borrowers to which a Lender or its Affiliate is a party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the aggregate amount of all L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts; and (iii) to the extent applicable, the
outstanding principal amount of the Term B Loan on any date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Performance Bonds” has the meaning specified in Section 7.03(d) hereto.

 

“Performance L/C” means a Letter of Credit which is not a Financial L/C.

 

“Performance L/C Fee” has the meaning specified in Section 2.3(i)(ii) hereto.

 

“Permitted Acquisitions” has the meaning specified in Section 7.04 hereto.

 

“Permitted Investments” has the meaning specified in Section 7.02 hereto.

 

18

--------------------------------------------------------------------------------


 

“Permitted Liens” has the meaning specified in Section 7.01 hereto

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.04.

 

“Pledge Agreement” means the Amended and Restated Pledge Agreement, dated as of
the Closing Date, among certain of the Borrowers and the Administrative Agent.

 

“Post-Closing Increase” has the meaning set forth in Section 2.14 hereof.

 

“Real Property” means all real property heretofore, now, or hereafter owned or
leased by the Borrowers.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means the broader of (i) the meaning specified for the term “Release”
(or “Released”) in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§9601 et seq. (“CERCLA”) and (ii) the meaning
specified for the term “Disposal” (or “Disposed”) in the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. §§6901 et seq. (“RCRA”) and regulations
promulgated thereunder; provided, that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply as of the effective date of such amendment and provided
further, to the extent that the laws of a state or province (or the federal laws
of Canada applicable therein) wherein the property lies establishes a meaning
for “Release” or “Disposal” or any analogous term which is broader than
specified in either CERCLA or RCRA, such broader meaning shall apply.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, any combination of
Lenders having more than fifty percent (50%) of the sum of (a) the Aggregate
Commitments plus (b) to the extent applicable, the outstanding principal amount
of the Term B Loan (with the aggregate amount of any Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Lender for purposes of this definition); provided that for
purposes of this definition,  “Lender” shall not include any Defaulting Lender;
and provided,

 

19

--------------------------------------------------------------------------------


 

further, that if the Commitments have been terminated or if the Maturity Date
has occurred, any combination of Lenders holding more than fifty percent (50%)
of the Total Outstandings.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Parent.  Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of any Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Borrower.

 

“Restricted Payment” means, in relation to the Borrowers and the Non-Borrower
Subsidiaries, any (a) Distribution, (b) payment by any Borrower or Non-Borrower
Subsidiaries to (i) such Borrower’s or such Non-Borrower Subsidiary’s
shareholders (or other equity holders), in each case, other than to another
Borrower, or (ii) to any Affiliate of such Borrower or such Non-Borrower
Subsidiary or any Affiliate of such Borrower’s or such Non-Borrower Subsidiary’s
shareholders (or other equity holders), in each case, other than to another
Borrower or (c) derivatives or other transactions with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating such Borrower or such Non-Borrower Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any capital stock of such Borrower or such Non-Borrower Subsidiary.

 

“Revolving Lenders” means the Lenders making Committed Loans.

 

“Revolving Percentage” has the meaning specified in the definition of Applicable
Percentage.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the Closing Date, among the Borrowers and the Administrative Agent.

 

“Security Documents” means the Security Agreement, the Pledge Agreement each as
amended and in effect from time to time, and any additional documents evidencing
or perfecting the Administrative Agent’s Lien on the assets of the applicable
Borrowers for the benefit of the applicable Lenders (including Uniform
Commercial Code financing statements).

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Seller Subordinated Debt” means Indebtedness of any of the Borrowers (other
than the Senior Subordinated Debt) which has been subordinated and made junior
to the payment and performance in full in cash of the Obligations, and evidenced
as such by a subordination agreement containing subordination provisions
substantially in the form of Exhibit F hereto (the

 

20

--------------------------------------------------------------------------------


 

“Subordination Agreement”); provided that (a) at the time such Seller
Subordinated Debt is incurred, no Default or Event of Default has occurred or
would occur as a result of such incurrence, and (b) the documentation evidencing
such Seller Subordinated Debt shall have been delivered to the Administrative
Agent and shall contain all of the following characteristics:  (i) it shall be
unsecured, (ii) it shall bear interest at a rate not to exceed the market rate,
(iii) it shall not require unscheduled principal repayments thereof prior to the
maturity date of such debt, (iv) if it has any covenants, such covenants
(including covenants relating to incurrence of indebtedness) shall be
meaningfully less restrictive than those set forth herein, (v) it shall have no
restrictions on the Borrower’s ability to grant liens securing indebtedness
ranking senior to such Seller Subordinated Debt, (vi) it shall permit the
incurrence of senior indebtedness under this Credit Agreement, (vii) it may be
cross-accelerated with the Obligations and other senior indebtedness of the
Borrowers (but shall not be cross-defaulted except for payment defaults which
the senior lenders have not waived) and may be accelerated upon bankruptcy,
(viii) it shall provide for the complete, automatic and unconditional release of
any and all guarantees of such Seller Subordinated Debt granted by any Borrower
in the event of the sale by any Person of such Borrower or the sale by any
Person of all or substantially all of such Borrower’s assets (including in the
case of a foreclosure), (ix) it shall provide that (A) upon any payment or
distribution of the assets of the Borrowers (including after the commencement of
a bankruptcy proceeding) of any kind or character, all of the Obligations
(including interest accruing after the commencement of any bankruptcy proceeding
at the rate specified for the applicable Obligation, whether or not such
interest is an allowable claim in any such proceeding) shall be paid in full in
cash prior to any payment being received by the holders of the Seller
Subordinated Debt and (B) until all of the Obligations (including the interest
described in subclause (A) above) are paid in full in cash, any payment or
distribution to which the holders of the Seller Subordinated Debt would be
entitled but for the subordination provisions of the type described in clauses
(x) and (xi) hereof shall be made to the holders of the Obligations, (x) it
shall provide that in the event of a payment default under Section 8.01(a)
hereof, the Borrowers shall not be required to pay the principal of, or any
interest, fees and all other amounts payable with respect to the Seller
Subordinated Debt until the Obligations have been paid in full in cash, (xi) it
shall provide that in the event of any other Event of Default, the Lenders shall
be permitted to block with respect to the Seller Subordinated Debt for a period
of 180 days (A) payments of principal, interest, fees and all other amounts
payable, and (B) enforcement of remedies for Seller Subordinated Debt in excess
of $1,000,000, and (xii) it shall acknowledge that none of the provisions
outlined in part (b) of this definition can be amended, modified or otherwise
altered without the prior written consent of the Required Lenders.

 

“Senior Subordinated Debt” means (a) the existing senior subordinated
Indebtedness of the Borrowers evidenced by the Senior Subordinated Debt
Documents in the aggregate principal amount of $195,000,000, and (b) any other
senior subordinated debt permitted under Section 7.03 hereof which shall be on
market terms and otherwise reasonably acceptable to the Required Lenders in all
respects.

 

“Senior Subordinated Debt Documents” means the Indenture, the Senior
Subordinated Notes and all other documents, instruments and agreements entered
into or executed in connection therewith or in connection with other Senior
Subordinated Debt.

 

21

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes” means the 9.75% Senior Subordinated Notes due 2013
issued by the Parent pursuant to the Indenture.

 

“SPC” has the meaning specified in Section 10.06(h)

 

“Series A Certificate” means that certain Certificate of Designation of Series A
Convertible Preferred Stock, dated as of August 8, 2000, which sets forth the
rights and obligations of the Series A Holders and the Parent with respect to
the Series A Preferred Stock.

 

“Series A Holders” means the holders of the Series A Preferred Stock listed on
Schedule 5.13(b) hereto.

 

“Series A Preferred Stock” means the Series A Preferred Stock issued by the
Parent to the Series A Holders pursuant to the Series A Certificate in the
liquidation value of $53,750,000 plus dividends as provided for in the Series A
Certificate.

 

“Specified Entities” means (a) K-C International, Ltd., (b) the brokerage
business of KTI Recycling of New England, Inc., (c) the brokerage business of
Pine Tree Waste, Inc., (d) Greenfiber, (e) KTI New Jersey Fibers, Inc., (f)
Atlantic Coast Fibers, Inc., (g) Casella NH Investors Co., LLC, (h) Casella NH
Power Co., LLC, (i) Data Destruction Services, Inc., (j) Natural Environmental,
Inc., (k) Blasdell Development Group, Inc., (l) Casella Waste Management of
Pennsylvania, Inc., (m) KTI Specialty Waste Services, Inc., (n) Pine Tree Waste,
Inc., (o) Resource Recovery of Cape Cod, Inc., (p) Rochester Environmental Park,
LLC and (q) the companies and assets comprising the FCR operating segment, or
the successors of any of the foregoing only with respect to the businesses
conducted by the foregoing on the Closing Date.

 

“Spot Rate” means, with respect to any “first currency” (as defined in Section
2.15), at any date of determination thereof, the spot rate of exchange in London
that appears on the display page applicable to such first currency on the
Reuters System (or such other page as may replace such page on such service for
the purpose of displaying the spot rate of exchange in London) for the
conversion of such first currency into the “second currency” (as defined in
Section 2.15); provided, however, that if there shall at any time no longer
exist such a page on such service, the Spot Rate shall be determined by
reference to another similar rate publishing service selected by the
Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 

“Subordination Agreement” has the meaning specified in the definition of “Seller
Subordinated Debt”.

 

“Subordinated Debt” means, collectively, the Senior Subordinated Debt and the
Seller Subordinated Debt.

 

22

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

23

--------------------------------------------------------------------------------


 

“Term B Lender” means the Lenders holding a portion of the Term B Loan as shall
be set forth in amended Schedule A to the Conforming Amendment, together with
any other Person who becomes an assignee of any rights and obligations of a Term
B Lender.

 

“Term B Loan” has the meaning specified in Section 2.14 hereof.

 

“Term B Loan Borrowing” means a borrowing consisting of any portions of the Term
B Loan of the same Type.

 

“Term B Loan Date” has the meaning specified in Section 2.14 hereof.

 

“Term B Loan Notice” means a notice of (a) a Term B Loan Borrowing, (b) a
conversion of any portion of the Term B Loan from one Type to the other, or (c)
a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a) (as made
applicable pursuant to Section 2.14), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Term B Loan Percentage” has the meaning specified in the definition of
Applicable Percentage.

 

“Threshold Amount” means $5,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of
Committed Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Fiber” means U.S. Fiber, Inc., a North Carolina corporation.

 


1.02                        OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN
OR IN SUCH OTHER LOAN DOCUMENT:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on

 

24

--------------------------------------------------------------------------------


 

such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s permitted successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 


1.03                        ACCOUNTING TERMS.   (A)  GENERALLY.  ALL ACCOUNTING
TERMS NOT SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN
CONFORMITY WITH, AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER
FINANCIAL CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT
SHALL BE PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN
EFFECT FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN
PREPARING THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PRESCRIBED HEREIN.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent and the Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 


1.04                        ROUNDING.   ANY FINANCIAL RATIOS REQUIRED TO BE
MAINTAINED BY THE BORROWERS PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY
DIVIDING THE APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT
TO ONE PLACE MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED
HEREIN AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUNDING-UP IF THERE IS NO NEAREST NUMBER).

 

25

--------------------------------------------------------------------------------


 


1.05                        TIMES OF DAY.   UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT
OR STANDARD, AS APPLICABLE).

 


1.06                        LETTER OF CREDIT AMOUNTS.   UNLESS OTHERWISE
SPECIFIED HEREIN, THE AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED
TO BE THE STATED AMOUNT OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME;
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS
OR THE TERMS OF ANY ISSUER DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE
AUTOMATIC INCREASES IN THE STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DEEMED TO BE THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT
AFTER GIVING EFFECT TO ALL SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED
AMOUNT IS IN EFFECT AT SUCH TIME.

 


ARTICLE II.                           
THE COMMITMENTS AND CREDIT EXTENSIONS

 


2.01                        COMMITTED LOANS.   SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE REVOLVING
LOANS (EACH SUCH LOAN, A “COMMITTED LOAN”) TO THE BORROWERS FROM TIME TO TIME,
ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT
TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S COMMITMENT;
PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, (I) THE
TOTAL REVOLVING OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND
(II) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT
OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT.  WITHIN THE
LIMITS OF EACH LENDER’S COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND
CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS SECTION 2.01, PREPAY
UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.01.  COMMITTED LOANS MAY
BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.

 


2.02                        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.

 

(a)                                  Each Committed Borrowing, each conversion
of Loans from one Type to the other, and each continuation of Eurodollar Rate
Loans shall be made upon the Borrowers’ irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer or other
signatories of the Borrowers approved by the Borrowers and the Administrative
Agent.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrowers are requesting a Committed Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing,

 

26

--------------------------------------------------------------------------------


 

conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrowers fail to specify a Type of Loan in a Loan Notice or if
the Borrowers fail to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrowers request a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fail to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrowers; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing is given by the
Borrowers, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrowers and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect with respect to Loans.

 

27

--------------------------------------------------------------------------------


 


2.03                        LETTERS OF CREDIT.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrowers and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Commitments, and (y) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Each request by the Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.   All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally

 

28

--------------------------------------------------------------------------------


 

or such Letter of Credit in particular or shall impose upon the L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

(C)                                such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(D)                               a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrowers delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrowers.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit

 

29

--------------------------------------------------------------------------------


 

Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Borrowers shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrowers and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

(iii)                               If the Borrowers so request in any
applicable Letter of Credit Application, the L/C Issuer may agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrowers shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would

 

30

--------------------------------------------------------------------------------


 

have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrowers that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

 

(iv)                              If the Borrowers so request in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by the L/C Issuer, the Borrowers shall not be required to make a
specific request to the L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit. 
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrowers and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit, or within 2 hours after notice, if such notice occurs after
11:00 a.m. (each such date, an “Honor Date”), the Borrowers shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing.  If the Borrowers fail to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such

 

31

--------------------------------------------------------------------------------


 

Lender’s Applicable Percentage thereof.  In such event, the Borrowers shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse

 

32

--------------------------------------------------------------------------------


 

the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation.  A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

33

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or any Subsidiary.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and each
of the Borrowers agree that, in paying any drawing under a Letter of Credit, the
L/C Issuer shall not have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as they may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant

 

34

--------------------------------------------------------------------------------


 

or assignee of the L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers
which the Borrowers proves were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this Section
2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to the Security Documents.

 

(h)                                 Applicability of ISP. Unless otherwise
expressly agreed by the L/C Issuer and the Borrowers when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(i)                                     Letter of Credit Fees.

 

(i)                                     The Borrowers jointly and severally in
the case of Letters of Credit which are Financial L/Cs agree to pay, at the
times specified in Section 2.03(i)(iii) below, a fee (a “Financial L/C Fee”) to
the Administrative Agent for the benefit of the Revolving Lenders, equal to the
product of (A) the Letter of Credit Percentage multiplied by (B) the Maximum
Drawing Amount of each Financial L/C on the date of calculation, to be shared
pro rata by each of such Lenders in accordance with their respective Commitment
Percentages.

 

(ii)                                  The Borrowers jointly and severally in the
case of Performance L/Cs agree to pay, at the times specified in Section
2.03(i)(iii) below, a fee (a “Performance L/C Fee”) to the Administrative Agent
for the benefit of the Revolving Lenders, equal to fifty percent (50%) of the
product of (A) the Letter of Credit Percentage multiplied by (B) the Maximum
Drawing Amount of each such Letter of Credit on the date of calculation, to be
shared pro rata by each of such Lenders in accordance with their respective
Commitment Percentages.

 

35

--------------------------------------------------------------------------------


 

(iii)                               The Financial L/C Fee and Performance L/C
Fee (collectively, the “Letter of Credit Fees”) and the Fronting Fee (as defined
below) shall be payable quarterly in arrears on the tenth Business Day after the
end of each calendar quarter for the immediately preceding calendar quarter and
on the Maturity Date with respect to the daily Maximum Drawing Amount of Letters
of Credit outstanding during such calendar quarter or portion thereof.  In
addition, the Borrowers jointly and severally agree to pay a fronting fee to the
L/C Issuer for its account in an amount equal to one eighth of one percent
(0.125%) per annum of the Maximum Drawing Amount of each Letter of Credit issued
by the L/C Issuer (the “Fronting Fee”), plus any customary issuance, amendment,
negotiation or document examination, and other standard costs, charges and
administrative fees of the L/C Issuer in effect from time to time. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(j)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 


2.04                        SWING LINE LOANS.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Commitments,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrowers’ irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 2:30 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer or other signatories of the
Borrowers approved by the Borrowers and the Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:30 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrowers (which
hereby irrevocably authorize the Swing Line Lender to so request on its behalf),
that each Lender make a Base Rate Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrowers with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Committed Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender

 

37

--------------------------------------------------------------------------------


 

(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrowers for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

38

--------------------------------------------------------------------------------


 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

 


2.05                        PREPAYMENTS.

 

(a)                                  The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; and (ii) any prepayment shall be
in a principal amount of $250,000 or a whole multiple of $250,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and whether the Loan to be prepaid is a Committed Loan or
Term B Loan.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)                                 The Borrowers may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Commitments then in effect, the
Borrowers shall immediately prepay the Committed Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Committed Loans the Outstanding Amount of L/C Obligations exceed the
Aggregate Commitments then in effect.

 


2.06                        TERMINATION OR REDUCTION OF COMMITMENTS.   THE
BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE OR REDUCE THE
AGGREGATE COMMITMENTS, OR FROM TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE
COMMITMENTS; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. FIVE BUSINESS DAYS PRIOR TO THE
DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN
AGGREGATE AMOUNT OF $5,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF, (III) THE BORROWERS SHALL NOT TERMINATE OR REDUCE THE AGGREGATE
COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY

 

39

--------------------------------------------------------------------------------


 


CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL REVOLVING OUTSTANDINGS WOULD EXCEED
THE AGGREGATE COMMITMENTS, AND (IV) IF, AFTER GIVING EFFECT TO ANY REDUCTION OF
THE AGGREGATE COMMITMENTS, THE SWING LINE SUBLIMIT EXCEEDS THE AMOUNT OF THE
AGGREGATE COMMITMENTS, SUCH SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE
AMOUNT OF SUCH EXCESS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION OF THE AGGREGATE
COMMITMENTS.  ANY REDUCTION OF THE AGGREGATE COMMITMENTS SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE PERCENTAGE.  ALL FEES
ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.

 


2.07                        REPAYMENT OF LOANS.

 

(a)                                  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date.

 


2.08                        INTEREST.

 

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Committed Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Committed Loans.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after

 

40

--------------------------------------------------------------------------------


 

judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 


2.09                        FEES.   IN ADDITION TO CERTAIN FEES DESCRIBED IN
SECTION 2.03(I):

 

(a)                                  Commitment Fee.  The Borrowers jointly and
severally in accordance with Section 10.12 agree (to the fullest extent
permitted by law) to pay to the Administrative Agent for the benefit of the
Revolving Lenders in accordance with their respective Applicable Percentages a
commitment fee (the “Commitment Fee”) calculated at the rate per annum equal to
the Applicable Rate with respect to the Commitment Fee as in effect from time to
time on the daily amount during each calendar quarter or portion thereof from
the Closing Date to the Maturity Date by which the Aggregate Commitments exceeds
the sum of (i) the Outstanding Amount of Committed Loans, plus (ii) the
Outstanding Amount of L/C Obligations during such calendar quarter.  The
Commitment Fee shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December, with a final payment on the Maturity
Date or any earlier date on which the Commitments shall terminate.  If there is
any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees. The Borrowers jointly and
severally in accordance with Section 10.12 hereof shall pay to the Arranger and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 


2.10                        COMPUTATION OF INTEREST AND FEES.   ALL COMPUTATIONS
OF INTEREST FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY BANK OF
AMERICA’S “PRIME RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS,
AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND
INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED
(WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID THAN IF
COMPUTED ON THE BASIS OF A 365-DAY YEAR).  INTEREST SHALL ACCRUE ON EACH LOAN
FOR THE DAY ON WHICH THE LOAN IS MADE, AND SHALL NOT ACCRUE ON A LOAN, OR ANY
PORTION THEREOF, FOR THE DAY ON WHICH THE LOAN OR SUCH PORTION IS PAID, PROVIDED
THAT ANY LOAN THAT IS REPAID ON THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT
TO SECTION 2.12(A), BEAR INTEREST FOR ONE DAY.  EACH DETERMINATION BY THE
ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.

 


2.11                        EVIDENCE OF DEBT.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 


2.12                        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.

 

(a)                                  General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand, which, in the case
of the Borrower, shall be made no earlier than 3 Business Days after the date of
such Lender’s failure to fund, such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such

 

42

--------------------------------------------------------------------------------


 

amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrowers by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

43

--------------------------------------------------------------------------------


 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 


2.13                        SHARING OF PAYMENTS BY LENDERS.   IF ANY LENDER
SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN
PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF THE LOANS MADE BY
IT, OR THE PARTICIPATIONS IN L/C OBLIGATIONS OR IN SWING LINE LOANS HELD BY IT
RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE
AMOUNT OF SUCH LOANS (INCLUDING ANY LOANS ADVANCED PURSUANT TO SECTION 2.14) OR
PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS PRO RATA SHARE OF
THE TOTAL OUTSTANDINGS AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS OF THE OTHER LENDERS,
OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL
SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS
AND OTHER AMOUNTS OWING THEM, PROVIDED THAT:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than to the Borrowers or
any Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 


2.14                        INCREASE IN COMMITMENTS; TERM B LOAN.

 

(a)                                  Request for Increase of Committed Loans;
Term B Loan.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders as set forth in
this Section), and subject to the terms of this Section, the Borrowers may from
time to time, (i) request an increase in the Aggregate Commitments in respect of
Committed Loans by an amount not exceeding $100,000,000 less any increases
effected in connection with subparagraph (a)(ii) of this Section; and (ii)
request a term loan (the “Term B Loan”) in the maximum principal amount of
$100,000,000 less any increases effected pursuant to subparagraph (a)(i) of this
Section; provided that, after giving effect to any such increase, the

 

44

--------------------------------------------------------------------------------


 

Aggregate Commitments plus, if applicable, the outstanding principal amount of
the Term B Loan shall not exceed in the aggregate $450,000,000 (minus any
previously effected reductions of the Commitment pursuant to Section 2.06).

 

(b)                                 Term B Loan Terms and Conditions. To the
extent that a Term B Loan is requested pursuant to the terms of this Agreement,
such Term B Loan will, in addition to compliance with other applicable terms of
this Agreement, include the following terms and conditions:

 

(i)                                     Amendment to Schedule A.  Schedule A
shall be amended in the Conforming Amendment referred to below to set forth the
amount of the Term B Loan and the respective Term B Loan Percentages of each
Term B Lender.

 

(ii)                                  Evidence of Indebtedness.

 

(A)                              Loan Accounts.  Each Term B Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrowers to such Lender resulting from such Lender’s Term B
Loan Percentage of the Term B Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.  The Administrative Agent shall maintain accounts
in which it shall record (i) the amount of the Term B Loan made hereunder and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Term B Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder for the account of the Term B Lenders and each
Term B Lender’s share thereof (if any).  The entries made in the accounts
maintained by each Term B Lender pursuant to this Section shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Term B Lender or the Administrative Agent to maintain
any such accounts or Term B Note Record, or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Term B Loan made in accordance with the terms of this Agreement. 
If requested by any Term B Lender, the Borrowers shall execute a promissory note
with respect to such Lender’s portion of the Term B Loan.

 

(B)                                Scheduled Installment Payments of Principal
of Term B Loan.  The Borrowers jointly and severally promise to pay to the
Administrative Agent for the account of the Term B Lenders, in accordance with
their respective Term B Loan Percentages, the principal amount of the Term B
Loan in such amounts pursuant to the installment schedule to be attached to the
Conforming Amendment, provided that the final installment payment shall be due
and payable no earlier than the Maturity Date.

 

(iii)                               Mandatory Prepayments of Loans.  The Term B
Loan shall be subject to customary mandatory and optional prepayment provisions
as agreed upon by and among

 

45

--------------------------------------------------------------------------------


 

the Borrowers, the Term B Lenders and the Administrative Agent and set forth in
the Conforming Amendment.

 

(iv)                              Interest on Term Loan.  Except as otherwise
provided in Section 2.08 hereof, the Term B Loan shall bear interest during each
Interest Period relating to all or any portion of the Term B Loan at a rate to
be determined, based on prevailing market rates for borrowers with similar
credit profiles and ratings, and otherwise acceptable to the Borrowers, the
Administrative Agent and the Term B Lenders, as set forth in the Conforming
Amendment.  After the Term B Loan has been made, the provisions of Section 2.02
hereof shall apply mutatis mutandis with respect to all or any portion of the
Term B Loan so that, to the extent applicable, the Borrowers may have the same
interest rate options with respect to all or any portion of the Term B Loan as
they would be entitled to with respect to the Committed Loans, provided that the
provisions of Article III of this Agreement shall also apply to the Term B Loan.

 

(v)                                 Pari Passu Treatment of Term Loan.  The Term
B Loan (A) shall rank pari passu in right of payment and of security with all
other Loans and (B) shall be governed by and subject to all of the provisions,
terms and conditions set forth in this Agreement and the other Loan Documents in
every respect as though such Term B Loan was an original “Loan” referred to
herein and will constitute an Obligation of the Borrowers hereunder, including,
without limitation, the provisions of Section 2.13 hereof.  To the extent
conforming changes to this Agreement must be made to effect the addition of a
Term B Loan made in accordance with this Section, such conforming amendment (the
“Conforming Amendment”) will not require the consent of any Lender other than
the Term B Lenders, as well as the consent of the Borrowers and the
Administrative Agent to be effective, but shall be subject to the satisfaction
of each of the conditions set forth in Article IV hereof; provided that, upon
execution of the Conforming Amendment, the Administrative Agent shall distribute
a copy thereof to all of the Lenders.

 

(c)                                  Lender Elections to Commitment Increase or
Fund Term B Loan.  The Administrative Agent will promptly notify the Lenders
following receipt of a request by the Borrowers of, as the case may be, an
increase in the Aggregate Commitments in respect of Committed Loans or funding
of the Term B Loan.  At the time of making such request, the Borrowers (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall not in any event be less
than ten (10) Business Days from the date of delivery of such notice to the
Lenders).  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees, as the case may be, to increase its Commitment
or to fund a portion of the Term B Loan, and, if so, (i) in the case of an
increase in such Lender’s Commitment, whether by an amount equal to, greater
than, or less than its Revolving Percentage of such requested increase, or (ii)
in the case of the Term B Loan, the Term B Loan Percentage of such Lender with
respect to the requested Term B Loan.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment or to
participate in the Term B Loan, as the case may be.

 

46

--------------------------------------------------------------------------------


 

(d)                                 Notification by Administrative Agent;
Acceding Lenders.  The Administrative Agent shall notify the Borrowers and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent (and the L/C Issuer only with respect to an increase in the
Aggregate Commitments), which approvals shall not be unreasonably withheld, the
Borrowers may also invite additional one or more commercial banks, other
financial institutions or other Persons (in each case, an “Acceding Lender”) to
become party to this Agreement as a Lender by entering into an Instrument of
Accession in substantially the form of Exhibit H hereto (an “Instrument of
Accession”) with the Borrowers and the Administrative Agent and assuming
thereunder the rights and obligations (as the case may be) of a Lender
hereunder, including without limitation, Commitments to make Committed Loans and
participate in the risk relating to Letters of Credit and/or of Term B Lender
with respect to the obligation to fund a portion of the Term B Loan subject to
the terms of this Section, and the Aggregate Commitments and (as the case may
be) the Term B Loan shall be funded (each such increase or funding, as the case
may be, referred to as a “Post-Closing Increase”) by the amount of such Acceding
Lender’s interest all in accordance with the provisions of this Section. The
Borrowers shall indemnify the Lenders and the Administrative Agent for any cost
or expense incurred as a consequence of the reallocation of any Eurodollar Rate
Loans to an Acceding Lender pursuant to the provisions of Section 3.05 hereof.

 

(e)                                  Closing Date and Allocations.  Upon a
request by the Borrower of an increase in the Aggregate Commitments or the
funding of the Term B Loan in accordance with this Section, the Administrative
Agent and the Borrowers shall determine, as applicable, the effective date of
any such increase (any such date, the “Increase Closing Date”) or the effective
date of funding of the Term B Loan (the “Term B Loan Date”) and the final
allocation, as the case may be, of any such increase or Term B Loan.  The
Administrative Agent shall promptly notify the Borrowers and the Lenders and
Acceding Lenders, if any, of the final allocation of such increase or Term B
Loan.  On the Term B Loan Date or any Increase Closing Date, Schedule 2.01
hereto shall be deemed to be amended to reflect, as the case may be, (x) the
name, address, and, as the case may be, the Commitment of the Lenders and/or the
amount of the Term B Loan advanced or to be advanced by each Term B Lender (and,
if applicable, any Acceding Lender), (y) the Aggregate Commitments (after giving
effect to any Post-Closing Increase) and the principal amount of the Term B
Loan, and (z) the changes to the respective Applicable Percentages of the
Lenders.

 

(f)                                    Conditions to Effectiveness of Increase
of Committed Loans or Term B Loan.  As a condition precedent to such increase in
the Aggregate Commitments or funding of the Term B Loan, as the case may be, the
Borrowers shall deliver to the Administrative Agent a certificate dated as of,
as applicable, any Increase Closing Date or the Term B Loan Date signed by a
Responsible Officer of the Parent (i) certifying and attaching the resolutions
adopted by the Borrowers approving or consenting to such increase, (ii)
certifying that, before and after giving effect to such increase, (A) the
applicable conditions set forth in Section 4.02(a) and (b) will be satisfied,
and (B)(1)such increase or Term B Loan is permitted senior Indebtedness under
the existing Senior Subordinated Debt Documents, and (2) no default under the
existing Senior Subordinated Debt Documents has occurred and is continuing or
would result after giving effect to the transactions contemplated by such
Loans.  In addition, the Borrowers shall prepay any Committed Loans outstanding
on any Increase Closing Date (and pay any additional amounts required under
Article III of this Agreement) to the extent necessary to keep the outstanding

 

47

--------------------------------------------------------------------------------


 

Committed Loans ratable with any revised Applicable Percentages in respect of
Committed Loans arising from any nonratable increase in the Commitments under
this Section.

 

(g)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Sections 2.13 or 10.01 to the contrary.

 


2.15                        CURRENCY OF ACCOUNT.   ALL OF THE LOANS AND LETTERS
OF CREDIT HEREUNDER SHALL BE DENOMINATED AND PAYABLE IN DOLLARS.  IF, FOR THE
PURPOSE OF OBTAINING JUDGMENT IN ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE
HEREUNDER IN ONE CURRENCY (THE “FIRST CURRENCY”) INTO ANY OTHER CURRENCY (THE
“SECOND CURRENCY”) THE CONVERSION SHALL BE MADE AT THE SPOT RATE OF EXCHANGE OF
THE ADMINISTRATIVE AGENT (AS CONCLUSIVELY DETERMINED BY THE ADMINISTRATIVE AGENT
ABSENT MANIFEST ERROR) ON THE BUSINESS DAY PRECEDING THE DAY ON WHICH THE FINAL
JUDGMENT IS GIVEN.  IF, HOWEVER, ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT IN THE SECOND CURRENCY OF ANY SUM ADJUDGED TO BE DUE
HEREUNDER (OR ANY PROPORTION THEREOF) THE ADMINISTRATIVE AGENT PURCHASES THE
FIRST CURRENCY WITH THE AMOUNT OF THE SECOND CURRENCY SO RECEIVED AND THE FIRST
CURRENCY SO PURCHASED FALLS SHORT OF THE SUM ORIGINALLY DUE HEREUNDER IN THE
FIRST CURRENCY (OR THE SAME PROPORTION THEREOF) THE BORROWERS, SHALL, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY JUDGMENT, PAY TO THE ADMINISTRATIVE
AGENT IN THE FIRST CURRENCY AN AMOUNT EQUAL TO SUCH SHORTFALL.

 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                        TAXES.

 

(a)                                  No Offset, etc.  Except as set forth below,
all payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrowers
are compelled by law to make such deduction or withholding.  Except as otherwise
provided in this Section, if any such obligation is imposed upon the Borrowers
with respect to any amount payable by them hereunder or under any of the other
Loan Documents, the Borrowers will pay to the Administrative Agent for the
account of, as the case may be, the applicable Lenders, L/C Issuer or the
Administrative Agent, on the date on which such amount is due and payable
hereunder or under such other Loan Document, such additional amount in Dollars
as shall be necessary to enable the applicable Lenders, L/C Issuer or the
Administrative Agent to receive the same net amount which such Lenders, L/C
Issuer or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrowers; provided, that notwithstanding
the foregoing, the Borrowers shall not be required to pay any additional amounts
to the Administrative Agent, any Lender or the L/C Issuer for Excluded Taxes.
The Borrowers will deliver promptly to the Lenders and the L/C Issuer
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrowers hereunder or under
such other Loan Document.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Non-U.S. Lenders.  Each Lender that is not a
U.S. Person as defined in Section 7701(a)(30) of the Code for federal income tax
purposes (a “Non-U.S. Lender”) agrees that, if and to the extent it is legally
able to do so, it shall, prior to the first date on which any payment is due to
it hereunder, deliver to the Borrowers and the Administrative Agent such
certificates, documents or other evidence, as and when required by the Code or
Treasury Regulations issued pursuant thereto, including, (a) in the case of a
Non-U.S. Lender that is a “bank” for purposes of Section 881(c)(3)(A) of the
Code, two (2) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8ECI or successor applicable form, as the case may be, and any other
certificate or statement of exemption required by Treasury Regulations,
establishing that, with respect to payments of principal, interest or fees
hereunder, such Non-U.S. Lender is (i) not subject to United States federal
withholding tax under the Code because such payment is effectively connected
with the conduct by such Non-U.S. Lender of a trade or business in the United
States or (ii) totally exempt or partially exempt from United States federal
withholding tax under a provision of an applicable tax treaty and (b) in the
case of a Non-U.S. Lender that is not a “bank” for purposes of Section
881(c)(3)(A) of the Code, a certificate in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers and to the effect
that (i) such Non-U.S. Lender is not a “bank” for purposes of Section
881(c)(3)(A) of the Code, is not subject to regulatory or other legal
requirements as a bank in any jurisdiction, and has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any Governmental Authority, any application made to a rating agency or
qualification for any exemption from any tax, securities law or other legal
requirements, (ii) is not a ten (10) percent shareholder for purposes of Section
881(c)(3)(B) of the Code and (iii) is not a controlled foreign corporation
receiving interest from a related person for purposes of Section 881(c)(3)(C) of
the Code, together with a properly completed Internal Revenue Service Form W-8
or W-9, as applicable (or successor forms).  Each Lender agrees that it shall,
promptly upon a change of its lending office or the selection of any additional
lending office, to the extent the forms previously delivered by it pursuant to
this section are no longer effective, and promptly upon the Borrowers’ or the
Administrative Agent’s reasonable request after the occurrence of any other
event (including the passage of time) requiring the delivery of a Form W-8BEN,
Form W-8ECI, Form W-8 or W-9 in addition to or in replacement of the forms
previously delivered, deliver to the Borrowers and the Administrative Agent, as
applicable, if and to the extent it is properly entitled to do so, a properly
completed and executed Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable
(or any successor forms thereto).

 

(c)                                  The Borrowers shall not be required to pay
any additional amounts to any Non-U.S. Lender in respect of United States
federal withholding tax pursuant to Section 3.01(a) hereof to the extent that
(i) the obligation to withhold such amounts existed on the date such Non-U.S.
Lender became a party to this Agreement or, with respect to payments to a
different lending office designated by the Non-U.S. Lender as its applicable
lending office, the date such Non-U.S. Lender designated such new lending office
with respect to a Loan; or (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Non-U.S. Lender to comply with
the provisions of paragraph (b) above.

 

(d)                                 In the event that the Borrowers are required
to make such deduction or withholding as a result of the fact that a Lender is a
Non-U.S. Lender, such Lender shall use its reasonable best efforts to transfer
its Loans to an affiliate that is a U.S. Lender if such transfer would have no
adverse effect on such Lender or the Loans.

 

49

--------------------------------------------------------------------------------


 

(e)                                  Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

 


3.02                        ILLEGALITY.   IF ANY APPLICABLE LAW HAS MADE IT
UNLAWFUL FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR
FUND EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON
THE EURODOLLAR RATE, THEN, ON NOTICE THEREOF BY SUCH LENDER TO THE BORROWERS
THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER TO MAKE OR
CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO EURODOLLAR RATE
LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND
THE BORROWERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER
EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL, UPON DEMAND FROM SUCH
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE,
CONVERT ALL EURODOLLAR RATE LOANS OF SUCH LENDER TO BASE RATE LOANS, EITHER ON
THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER MAY LAWFULLY
CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF
SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS. 
UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWERS SHALL ALSO PAY ACCRUED
INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.

 


3.03                        INABILITY TO DETERMINE RATES.   IF THE REQUIRED
LENDERS DETERMINE THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A
EURODOLLAR RATE LOAN OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR
DEPOSITS ARE NOT BEING OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR
MARKET FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE
LOAN, (B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE
EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED
EURODOLLAR RATE LOAN, OR (C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST
PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH REQUIRED LENDERS OF FUNDING SUCH LOAN, THE
ADMINISTRATIVE AGENT WILL PROMPTLY SO NOTIFY THE BORROWERS AND EACH LENDER. 
THEREAFTER, THE OBLIGATION OF THE LENDERS TO MAKE OR MAINTAIN EURODOLLAR RATE
LOANS SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF
THE REQUIRED LENDERS) REVOKES SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE
BORROWERS MAY REVOKE ANY PENDING REQUEST FOR A BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE
CONVERTED SUCH REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE
LOANS IN THE AMOUNT SPECIFIED THEREIN.

 

50

--------------------------------------------------------------------------------


 


3.04                        INCREASED COSTS.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax, levy, impost, duty, charge, fees, deduction or withholdings of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for taxes covered by section 3.01 and the imposition of,
or any change in the rate of, any Excluded Taxes of such Lender or L/C Issuer);
or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers shall
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its

 

51

--------------------------------------------------------------------------------


 

holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrowers shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 30 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than 90 Days prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-Day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrowers shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 


3.05                        COMPENSATION FOR LOSSES.   UPON DEMAND OF ANY LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWERS SHALL
PROMPTLY COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS,
COST OR EXPENSE INCURRED BY IT AS A RESULT OF:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrowers; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrowers pursuant to Section 10.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

52

--------------------------------------------------------------------------------


 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 


3.06                        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04 or is unable to lend under
Section 3.02, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.14.

 


3.07                        SURVIVAL.   ALL OF THE BORROWERS’ OBLIGATIONS UNDER
THIS ARTICLE III SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND
REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.

 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 


4.01                        CONDITIONS OF INITIAL CREDIT EXTENSION.   THE
OBLIGATION OF THE L/C ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT
EXTENSION HEREUNDER IS SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Borrowers, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Security Documents, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

53

--------------------------------------------------------------------------------


 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Borrower as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement, the Security Documents and the other Loan Documents to which such
Borrower is a party;

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Borrower is
duly organized or formed, and that each Borrower is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(iv)                              a favorable opinion of Wilmer, Cutler,
Pickering, Hale and Dorr, LLP, and other counsel or special counsel to the
Borrowers, as applicable, addressed to the Administrative Agent and each Lender,
in form and substance satisfactory to the Administrative Agent;

 

(v)                                 a certificate of a Responsible Officer of
each Borrower either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Borrower and the validity against such Borrower of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrowers certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, and (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrowers, dated as of the Closing Date, and in form and detail satisfactory
to the Administrative Agent and the Lenders, demonstrating that the ratio of (a)
Consolidated Total Funded Debt on the Closing Date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters most recently ended prior
to the Closing Date, after giving effect on a pro forma basis to the
transactions contemplated by this Agreement, does not exceed 3.75:1.00;

 

(viii)                        evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(ix)                                satisfactory evidence of the payment of
Indebtedness under the Existing Credit Agreement in accordance with Section
10.17 herein;

 

(x)                                   such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require;

 

54

--------------------------------------------------------------------------------


 

(xi)                                a completed and fully-executed Perfection
Certificate in substantially the form attached hereto as Exhibit J for each of
the Borrowers, the results of UCC searches (and the equivalent thereof in all
applicable foreign jurisdictions) with respect to the Collateral, indicating no
Liens other than Permitted Liens and otherwise in form and substance
satisfactory to the Administrative Agent; and copies of duly filed UCC-1 forms
for each of the Borrowers in each appropriate jurisdiction and office under the
Uniform Commercial Code; and

 

(xii)                             a certificate signed by a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that (a) the Obligations are permitted senior Indebtedness under the
existing Senior Subordinated Debt Documents, and (b) no default under the
existing Senior Subordinated Debt Documents has occurred and is continuing or
would result after giving effect to the transactions contemplated by this
Agreement and the other Loan Documents.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  the Borrower shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent to the extent
invoiced prior to or on the Closing Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 


4.02                        CONDITIONS TO ALL CREDIT EXTENSIONS.   THE
OBLIGATION OF EACH LENDER TO HONOR ANY REQUEST FOR A CREDIT EXTENSION (OTHER
THAN A LOAN NOTICE REQUESTING ONLY A CONVERSION OF LOANS TO THE OTHER TYPE, OR A
CONTINUATION OF EURODOLLAR RATE LOANS) IS SUBJECT TO THE FOLLOWING CONDITIONS
PRECEDENT:

 

(a)                                  The representations and warranties of the
Borrowers contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and except to the extent of changes resulting
from transactions contemplated or permitted by this Agreement and changes
occurring in the ordinary course of business which singly or in the aggregate do
not have a Material Adverse Effect.  For purposes of this Section 4.02, the
representations and warranties contained in Section 5.05(a) shall be deemed to
refer to the most recent statements furnished pursuant to Section 6.04(a).

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

55

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrowers shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and/or (b), as
applicable, have been satisfied on and as of the date of the applicable Credit
Extension.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrowers jointly and severally represent and warrant to the Lenders, the
L/C Issuer and the Administrative Agent that, on and as of the date of this
Agreement (any disclosure on a schedule pursuant to this Article V shall be
deemed to apply to all relevant representations and warranties, regardless of
whether such schedule is referenced in each relevant representation):

 


5.01                        CORPORATE AUTHORITY.

 

(a)                                  Incorporation; Good Standing.  Each of the
Borrowers (i) is a corporation (or similar business entity) duly organized,
validly existing and in good standing or in current status under the laws of its
respective jurisdiction of organization, (ii) has all requisite corporate (or
the equivalent company or partnership) power to own its property and conduct its
business as now conducted and as presently contemplated, and (iii) is in good
standing as a foreign corporation (or similar business entity) and is duly
authorized to do business in each jurisdiction in which its property or business
as presently conducted or contemplated makes such qualification necessary except
where a failure to be so qualified would not have a material adverse effect on
the business, assets or financial condition of such Borrower.

 

(b)                                 Authorization.  The execution, delivery and
performance of the Loan Documents and the transactions contemplated hereby and
thereby (i) are within the corporate (or the equivalent company or partnership)
authority of each of the Borrowers, (ii) have been duly authorized by all
necessary corporate (or other) proceedings, (iii) do not conflict with or result
in any material breach or contravention of any provision of law, statute, rule
or regulation to which any of the Borrowers is subject or any judgment, order,
writ, injunction, license or permit applicable to any of the Borrowers so as to
materially adversely affect the assets, business or any activity of the
Borrowers, and (iv) do not conflict with any provision of the corporate charter,
articles or bylaws (or equivalent other company or partnership documents) of the
Borrowers or any agreement or other instrument binding upon the Borrowers,
including, without limitation, the Indenture.

 

(c)                                  Enforceability.  The execution, delivery
and performance of the Loan Documents will result in valid and legally binding
obligations of the Borrowers enforceable against each in accordance with the
respective terms and provisions hereof

 

56

--------------------------------------------------------------------------------


 

and thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief or other equitable
remedy is subject to the discretion of the court before which any proceeding
therefor may be brought.

 


5.02                        GOVERNMENTAL APPROVALS.   THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE BORROWERS OF THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY DO NOT REQUIRE ANY APPROVAL OR CONSENT OF, OR
FILING WITH, ANY GOVERNMENTAL AGENCY OR AUTHORITY OTHER THAN THOSE ALREADY
OBTAINED.

 


5.03                        TITLE TO PROPERTIES; LEASES.   THE BORROWERS OWN ALL
OF THE ASSETS REFLECTED IN THE CONSOLIDATED BALANCE SHEET AS AT THE BALANCE
SHEET DATE OR ACQUIRED SINCE THAT DATE (EXCEPT PROPERTY AND ASSETS SOLD OR
OTHERWISE DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS SINCE THAT DATE),
SUBJECT TO NO MORTGAGES, CAPITALIZED LEASES, CONDITIONAL SALES AGREEMENTS, TITLE
RETENTION AGREEMENTS OR LIENS (EXCEPT FOR PERMITTED LIENS).

 


5.04                        USE OF PROCEEDS.   THE PROCEEDS OF THE LOANS SHALL
BE USED (A) TO REFINANCE THE EXISTING INDEBTEDNESS OF THE BORROWERS UNDER THE
EXISTING CREDIT AGREEMENT, (B) FOR THE REDEMPTION OF THE SERIES A PREFERRED
STOCK AS PERMITTED UNDER SECTION 7.06(I), (C) FOR CAPITAL EXPENDITURES AND (D)
FOR WORKING CAPITAL, PERMITTED ACQUISITIONS, PERMITTED COMMON STOCK REDEMPTION
AND REPURCHASES AND OTHER GENERAL CORPORATE PURPOSES.  NO PROCEEDS OF THE LOANS
ARE TO BE USED, AND NO PORTION OF ANY LETTER OF CREDIT IS TO BE OBTAINED, IN ANY
WAY THAT WILL VIOLATE REGULATIONS U OR X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.  THE BORROWERS WILL OBTAIN LETTERS OF CREDIT SOLELY FOR
GENERAL CORPORATE PURPOSES.

 


5.05                        FINANCIAL STATEMENTS; SOLVENCY.

 

(a)                                  Financial Statements.  There has been
furnished to the Lenders (i) consolidated balance sheets of the Parent and its
Subsidiaries dated the Balance Sheet Date and consolidated statements of
operations for the fiscal year then ended, certified by Pricewaterhouse Coopers
LLP or an independent accounting firm of national standing (the “Accountants”). 
Said balance sheets and statements of operations have been prepared in
accordance with GAAP, fairly present in all material respects the financial
condition of the Parent and its Subsidiaries, on a consolidated basis as at the
close of business on the date thereof and the results of operations for the
period then ended.  There are no contingent liabilities of the Borrowers as of
such dates involving material amounts, known to the officers of the Borrowers
which have not been disclosed in said balance sheets and the related notes
thereto, as the case may be.

 

(b)                                 Solvency.  The Borrowers as a whole (both
before and after giving effect to the transactions contemplated by this
Agreement) are and will be solvent (i.e., they have assets having a fair value
in excess of the amount required to pay their probable liabilities on their
existing debts as they become absolute and matured) and have, and expect to
have, the ability to pay their debts from time to time incurred in connection
therewith as such debts mature.

 

57

--------------------------------------------------------------------------------


 


5.06                        NO MATERIAL CHANGES, ETC.   SINCE THE BALANCE SHEET
DATE THERE HAVE OCCURRED NO CHANGES IN THE FINANCIAL CONDITION OR BUSINESS OF
THE PARENT AND ITS SUBSIDIARIES (EXCLUDING EXCLUDED SUBSIDIARIES) AS SHOWN ON OR
REFLECTED IN THE CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES
AS AT THE BALANCE SHEET DATE OR THE CONSOLIDATED STATEMENTS OF INCOME FOR THE
PERIODS THEN ENDED THAT HAVE COULD REASONABLY BE EXPECTED TO HAVE MATERIAL
ADVERSE EFFECT.  SINCE THE BALANCE SHEET DATE THERE HAS NOT BEEN ANY RESTRICTED
PAYMENT NOT OTHERWISE PERMITTED UNDER THIS AGREEMENT.

 


5.07                        PERMITS, FRANCHISES, PATENTS, COPYRIGHTS, ETC.  
EACH OF THE BORROWERS POSSESSES ALL FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS,
TRADE NAMES, LICENSES AND PERMITS, AND RIGHTS IN RESPECT OF THE FOREGOING,
ADEQUATE FOR THE CONDUCT OF ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED WITHOUT
KNOWN CONFLICT WITH ANY RIGHTS OF OTHERS, EXCEPT FOR SUCH FRANCHISES, PATENTS,
COPYRIGHTS, TRADEMARKS, TRADE NAMES, LICENSES AND PERMITS WHICH THE BORROWERS’
FAILURE TO POSSESS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.08                        LITIGATION.   EXCEPT AS SHOWN ON SCHEDULE 5.08
HERETO, THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS OF ANY KIND
PENDING OR, TO THE KNOWLEDGE OF THE BORROWERS, THREATENED AGAINST ANY BORROWER
BEFORE ANY COURT, TRIBUNAL OR ADMINISTRATIVE AGENCY OR BOARD WHICH COULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, CONSIDERED AS A WHOLE, OR
WHICH QUESTION THE VALIDITY OF ANY OF THE LOAN DOCUMENTS, OR ANY ACTION TAKEN OR
TO BE TAKEN PURSUANT HERETO OR THERETO AND NONE OF THE SCHEDULED MATTERS
INDIVIDUALLY OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


5.09                        NO MATERIALLY ADVERSE CONTRACTS, ETC.   NONE OF THE
BORROWERS IS SUBJECT TO ANY CHARTER, CORPORATE OR OTHER LEGAL RESTRICTION, OR
ANY JUDGMENT, DECREE, ORDER, RULE OR REGULATION WHICH IN THE JUDGMENT OF THE
BORROWERS’ OFFICERS HAS OR IS EXPECTED IN THE FUTURE TO HAVE A MATERIAL ADVERSE
EFFECT.  NONE OF THE BORROWERS IS A PARTY TO ANY CONTRACT OR AGREEMENT WHICH IN
THE JUDGMENT OF THE BORROWERS’ OFFICERS HAS OR IS EXPECTED TO HAVE ANY MATERIAL
ADVERSE EFFECT.

 


5.10                        COMPLIANCE WITH OTHER INSTRUMENTS, LAWS, ETC.   NONE
OF THE BORROWERS IS VIOLATING ANY PROVISION OF ITS CHARTER DOCUMENTS OR BY-LAWS
(OR EQUIVALENT COMPANY DOCUMENTS) OR ANY AGREEMENT OR INSTRUMENT BY WHICH ANY OF
THEM MAY BE SUBJECT OR BY WHICH ANY OF THEM OR ANY OF THEIR PROPERTIES MAY BE
BOUND OR ANY DECREE, ORDER, JUDGMENT, OR ANY STATUTE, LICENSE, RULE OR
REGULATION, IN A MANNER WHICH COULD RESULT IN THE IMPOSITION OF SUBSTANTIAL
PENALTIES OR HAVE A MATERIAL ADVERSE EFFECT.

 


5.11                        TAX STATUS.   THE BORROWERS HAVE MADE OR FILED ALL
UNITED STATES FEDERAL AND STATE INCOME AND ALL CANADIAN FEDERAL AND PROVINCIAL
OR TERRITORIAL INCOME, AS APPLICABLE, AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH ANY OF THEM ARE SUBJECT
(UNLESS AND ONLY TO THE EXTENT THAT ANY BORROWER HAS SET ASIDE ON ITS BOOKS
PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT OF ALL UNPAID AND UNREPORTED
TAXES), AND HAVE PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES
THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS,
REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH; AND HAVE
SET ASIDE ON THEIR BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT OF ALL
TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR
DECLARATIONS APPLY TO THE EXTENT REQUIRED IN ACCORDANCE WITH GAAP.  ALL TAX
RETURNS, REPORT AND DECLARATIONS REQUIRED BY

 

58

--------------------------------------------------------------------------------


 


ANY JURISDICTION ACCURATELY DISCLOSE (EXCEPT FOR DISCREPANCIES WHICH ARE NOT
MATERIAL) THE AMOUNT OF TAX PAYABLE BY THE BORROWERS IN THE RELEVANT
JURISDICTION EXCEPT FOR THE AMOUNTS BEING CONTESTED IN GOOD FAITH BY THE
BORROWERS.  THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE
BY THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE BORROWERS
KNOW OF NO BASIS FOR ANY SUCH CLAIM.

 


5.12                        EMPLOYEE BENEFIT PLANS.


 

(a)                                  In General.  Each Employee Benefit Plan and
each Guaranteed Pension Plan has been maintained and operated in compliance in
all material respects with the provisions of ERISA and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions and the bonding of fiduciaries and other
Persons handling plan funds as required by §412 of ERISA.  Each Borrower has
heretofore delivered to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under §103(d) of ERISA, with respect to each Guaranteed
Pension Plan.

 

(b)                                 Terminability of Welfare Plans.  No Employee
Benefit Plan, which is an employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA, provides benefit coverage subsequent to termination
of employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws.  A Borrower may terminate each such Plan at any time (or
at any time subsequent to the expiration of any applicable bargaining agreement)
in the discretion of such Borrower without liability to any Person other than
for claims arising prior to termination.

 

(c)                                  Guaranteed Pension Plans.  Each
contribution required to be made to a Guaranteed Pension Plan, whether required
to be made to avoid the incurrence of an accumulated funding deficiency, the
notice or lien provisions of §302(f) of ERISA, or otherwise, has been timely
made.  No waiver of an accumulated funding deficiency or extension of
amortization periods has been received with respect to any Guaranteed Pension
Plan, and no Borrower nor any ERISA Affiliate is obligated to or has posted
security in connection with an amendment to a Guaranteed Pension Plan pursuant
to §307 of ERISA or §401(a)(29) of the Code.  No liability to the PBGC (other
than required insurance premiums, all of which have been paid) has been incurred
by any Borrower or any ERISA Affiliate with respect to any Guaranteed Pension
Plan and there has not been any ERISA Reportable Event (other than an ERISA
Reportable Event as to which the requirement of 30 days notice has been waived),
or any other event or condition which presents a material risk of termination of
any Guaranteed Pension Plan by the PBGC.  Based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within twelve months of the
date of this representation), and on the actuarial methods and assumptions
employed for that valuation, the aggregate benefit liabilities of all such
Guaranteed Pension Plans within the meaning of §4001 of ERISA did not exceed the
aggregate value of the assets of all such Guaranteed Pension Plans, disregarding
for this purpose the

 

59

--------------------------------------------------------------------------------


 

benefit liabilities and assets of any Guaranteed Pension Plan with assets in
excess of benefit liabilities.

 

(d)                                 Multiemployer Plans.  No Borrower nor any
ERISA Affiliate has incurred any material liability (including secondary
liability) to any Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan under §4201 of ERISA or as a result of a
sale of assets described in §4204 of ERISA.  No Borrower nor any ERISA Affiliate
has been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

 


5.13                        SUBSIDIARIES; EQUITY INTERESTS; CAPITALIZATION.


 

(a)                                  Subsidiaries. Schedule 5.13(a) hereto sets
forth a complete and accurate list of the Parent’s Subsidiaries, and, with
respect to all Borrower Subsidiaries, including the name of such Subsidiary and
its jurisdiction of incorporation, together with the number of authorized and
outstanding Equity Interests of such Subsidiary.  Each Subsidiary (other than
certain Excluded Subsidiaries and NELS) is directly or indirectly wholly-owned
by the Parent.  The Parent or a Borrower Subsidiary has good and marketable
title to all of the Equity Interests it purports to own of each Subsidiary
(other than Excluded Subsidiaries), free and clear in each case of any Lien. 
All such Equity Interests have been duly issued and are fully paid and
non-assessable.

 

(b)                                 Equity Interests.  As of the March 31, 2005,
the authorized capital stock of the Parent consists of (i) 100,000,000 shares of
Class A common stock (par value $.01 per share) authorized of which 22,739,148
shares are outstanding, (ii) 1,000,000 shares of Class B common stock (par value
$.01 per share) authorized of which 988,200 shares are outstanding, and (iii)
1,000,000 shares of preferred stock (par value $.01 per share) authorized of
which 53,750 shares of Series A Preferred Stock are outstanding and held by the
Series A Holders.  All such outstanding shares have been duly issued and are
fully paid and non-assessable.  The Series A Holders are set forth in Schedule
5.13(b).

 

(c)                                  Options, Etc.  As of March 31, 2005, except
as set forth on Schedule 5.13(c), no Person has outstanding any rights (either
pre-emptive or other) or options (except for the options for common stock or
other forms of equity-based compensation issued to employees, consultants or
directors in accordance with a bona fide compensation plan approved by the Board
of Directors of the Parent) to subscribe for or purchase from the Parent, or any
warrants or other agreements providing for or requiring the issuance by the
Parent of, any Equity Interests convertible into or exchangeable for its capital
stock.

 


5.14                        HOLDING COMPANY AND INVESTMENT COMPANY ACT.   NONE
OF THE BORROWERS IS A “HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY”, AS SUCH TERMS ARE DEFINED IN
THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935; NOR IS ANY OF THEM AN
“INVESTMENT COMPANY”, OR AN “AFFILIATED COMPANY” OR A “PRINCIPAL

 

60

--------------------------------------------------------------------------------


 


UNDERWRITER” OF AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 


5.15                        ABSENCE OF FINANCING STATEMENTS, ETC.   EXCEPT WITH
RESPECT TO PERMITTED LIENS AND AS SET FORTH ON SCHEDULE 7.01 HERETO, THERE IS NO
EFFECTIVE FINANCING STATEMENT, SECURITY AGREEMENT, CHATTEL MORTGAGE, REAL ESTATE
MORTGAGE OR OTHER DOCUMENT FILED OR RECORDED WITH ANY FILING RECORDS, REGISTRY,
OR OTHER PUBLIC OFFICE, WHICH COVERS, AFFECTS OR GIVES NOTICE OF ANY PRESENT OR
POSSIBLE FUTURE LIEN ON ANY ASSETS OR PROPERTY OF ANY OF THE BORROWERS OR RIGHTS
THEREUNDER.

 


5.16                        ENVIRONMENTAL COMPLIANCE.


 

The Borrowers have taken all necessary steps to investigate the past and present
condition and usage of the Real Properties and the operations conducted thereon
and, based upon such diligent investigation, have determined that, except as
shown on Schedule 5.16:

 

(a)                                  none of the Borrowers or Non-Borrower
Subsidiaries, nor any operator of their properties, is in violation, or alleged
violation, of any judgment, decree, order, law, permit, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under RCRA, CERCLA, the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local or Canadian federal or
provincial statute, regulation, ordinance, order or decree relating to health,
safety or the environment (the “Environmental Laws”), which violation would have
a Material Adverse Effect; and

 

(b)                                 except where it would not have a Material
Adverse Effect, no portion of the Real Property has been used for the handling,
processing, storage or disposal of Hazardous Materials and no underground tank
or other underground storage receptacle for Hazardous Materials is located on
such properties; (ii) in the course of any activities conducted by the Borrowers
or Non-Borrower Subsidiaries, or, to the Borrowers’ knowledge by any other
operators of the Real Property, no Hazardous Materials have been generated or
are being used on such properties; and (iii) to the Borrowers’ knowledge, there
have been no unpermitted Releases or threatened Releases of Hazardous Materials
on, upon, into or from the Real Property.

 


5.17                        PERFECTION OF SECURITY INTERESTS.   ALL FILINGS,
ASSIGNMENTS, PLEDGES AND DEPOSITS OF DOCUMENTS OR INSTRUMENTS HAVE BEEN MADE OR
WILL BE MADE AND ALL OTHER ACTIONS HAVE BEEN TAKEN OR WILL BE TAKEN THAT ARE
NECESSARY UNDER APPLICABLE LAW, OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS, TO ESTABLISH AND PERFECT THE ADMINISTRATIVE AGENT’S
SECURITY INTERESTS (AS COLLATERAL AGENT FOR THE LENDERS AND THE AGENTS) IN THE
COLLATERAL TO THE EXTENT REQUIRED PURSUANT TO SECTION 10.15 HEREOF.  THE
COLLATERAL AND THE ADMINISTRATIVE AGENT’S RIGHTS (AS COLLATERAL AGENT FOR THE
LENDERS AND THE AGENTS) WITH RESPECT TO THE COLLATERAL ARE NOT SUBJECT TO ANY
SETOFF, CLAIMS, WITHHOLDINGS OR OTHER DEFENSES, EXCEPT FOR PERMITTED LIENS.  THE
BORROWERS ARE THE OWNERS OF THE COLLATERAL FREE FROM ANY LIEN, SECURITY
INTEREST, ENCUMBRANCE AND ANY OTHER CLAIM OR DEMAND, EXCEPT FOR PERMITTED LIENS.

 

61

--------------------------------------------------------------------------------


 


5.18                        CERTAIN TRANSACTIONS.   EXCEPT AS SET FORTH ON
SCHEDULE 5.18 OR AS PERMITTED IN SECTION 7.08, AND EXCEPT FOR ARM’S LENGTH
TRANSACTIONS PURSUANT TO WHICH THE BORROWERS MAKE PAYMENTS IN THE ORDINARY
COURSE OF BUSINESS UPON TERMS NO LESS FAVORABLE THAN THE BORROWERS COULD OBTAIN
FROM THIRD PARTIES, NONE OF THE OFFICERS, DIRECTORS, OR EMPLOYEES OF THE
BORROWERS ARE PRESENTLY A PARTY TO ANY TRANSACTION WITH THE BORROWERS (OTHER
THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR
BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE
KNOWLEDGE OF THE BORROWERS, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY
IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST
OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, THE VALUE OF SUCH TRANSACTION,
WHEN AGGREGATED WITH ALL OTHER SUCH TRANSACTIONS OCCURRING DURING THE TERM OF
THIS AGREEMENT, EXCEEDS THE THRESHOLD AMOUNT.

 


5.19                        TRUE COPIES OF CHARTER AND OTHER DOCUMENTS.   THE
BORROWERS HAVE FURNISHED THE ADMINISTRATIVE AGENT COPIES, IN EACH CASE TRUE AND
COMPLETE AS OF THE CLOSING DATE, OF (A) ALL CHARTER AND OTHER INCORPORATION OR
CONSTITUENT DOCUMENTS (TOGETHER WITH ANY AMENDMENTS THERETO) AND (B) BY-LAWS (OR
EQUIVALENT COMPANY DOCUMENTS) (TOGETHER WITH ANY AMENDMENTS THERETO).

 


5.20                        DISCLOSURE.   NO REPRESENTATION OR WARRANTY MADE BY
THE BORROWERS IN THIS AGREEMENT OR IN ANY AGREEMENT, INSTRUMENT, DOCUMENT,
CERTIFICATE, STATEMENT OR LETTER FURNISHED TO THE LENDERS OR THE ADMINISTRATIVE
AGENT BY OR ON BEHALF OF OR AT THE REQUEST OF THE BORROWERS IN CONNECTION WITH
ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY ARE MADE.

 


5.21                        GUARANTEES OF EXCLUDED SUBSIDIARIES.   EXCEPT AS
PERMITTED UNDER SECTION 7.03, NO BORROWER HAS GUARANTEED INDEBTEDNESS OR OTHER
FINANCIAL OBLIGATIONS OF ANY EXCLUDED SUBSIDIARY.

 


5.22                        OBLIGATIONS CONSTITUTE SENIOR DEBT.   THE
OBLIGATIONS OF THE BORROWERS HEREUNDER ARE AND WILL CONTINUE TO BE “SENIOR DEBT”
AND “DESIGNATED SENIOR DEBT” UNDER AND AS DEFINED IN THE INDENTURE.

 


ARTICLE VI.
AFFIRMATIVE COVENANTS

 

The Borrowers covenant and agree that, so long as any Obligation or any Letter
of Credit is outstanding or the Lenders have any obligation to make Loans or the
L/C Issuer has any obligation to issue, extend or renew any Letters of Credit
hereunder, or the Lenders have any obligations to reimburse the L/C Issuer for
drawings honored under any Letter of Credit hereunder:

 


6.01                        PUNCTUAL PAYMENT.   THE BORROWERS WILL DULY AND
PUNCTUALLY PAY OR CAUSE TO BE PAID THE PRINCIPAL AND INTEREST ON THE LOANS, ALL
REIMBURSEMENT OBLIGATIONS UNDER SECTION 2.03(C), AND ALL FEES AND OTHER AMOUNTS
PROVIDED FOR IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS FOR WHICH THEY ARE
LIABLE, ALL IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND SUCH OTHER LOAN
DOCUMENTS.

 

62

--------------------------------------------------------------------------------


 


6.02                        MAINTENANCE OF OFFICE.   THE BORROWERS WILL MAINTAIN
THEIR CHIEF EXECUTIVE OFFICES AT THE LOCATIONS SET FORTH ON THE PERFECTION
CERTIFICATES DELIVERED PURSUANT TO SECTION 4.01(A)(XI), OR AT SUCH OTHER PLACE
IN THE UNITED STATES OF AMERICA AS EACH BORROWER SHALL DESIGNATE UPON THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT.

 


6.03                        RECORDS AND ACCOUNTS.   EACH OF THE BORROWERS AND
THE NON-BORROWER SUBSIDIARIES WILL (A) KEEP TRUE AND ACCURATE RECORDS AND BOOKS
OF ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE IN ACCORDANCE
WITH GAAP AND WITH THE REQUIREMENTS OF ALL REGULATORY AUTHORITIES, (B) MAINTAIN
ADEQUATE ACCOUNTS AND RESERVES FOR ALL TAXES (INCLUDING INCOME TAXES),
DEPRECIATION, DEPLETION, OBSOLESCENCE AND AMORTIZATION OF ITS PROPERTIES, ALL
OTHER CONTINGENCIES, AND ALL OTHER PROPER RESERVES AND (C) AT ALL TIMES ENGAGE
THE ACCOUNTANTS AS THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE PARENT
AND ITS SUBSIDIARIES.

 


6.04                        FINANCIAL STATEMENTS, CERTIFICATES AND
INFORMATION.   THE BORROWERS WILL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS THE FOLLOWING:

 

(a)                                  as soon as practicable, but, in any event
not later than ninety (90) days after the end of each fiscal year of the
Borrowers, the consolidated balance sheets of the Parent and its Subsidiaries as
at the end of such year, statements of cash flows, and the related consolidated
statements of operations, setting forth in comparative form the figures for the
previous fiscal year, all such consolidated financial statements to be in
reasonable detail, prepared, in accordance with GAAP and Certified by the
Accountants.  In addition, simultaneously therewith, the Borrowers will use
their best efforts to provide the Lenders with a written statement from such
Accountants to the effect that the Borrowers are in compliance with the
financial covenants set forth in Section 7.11 hereof, and that, in making the
examination necessary to said certification, nothing has come to the attention
of such Accountants that would indicate that any Default or Event of Default
exists, or, if such Accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default; provided, that such Accountants shall not be
liable to the Lenders for failure to obtain knowledge of any Default or Event of
Default;

 

(b)                                 as soon as practicable, but in any event not
later than forty-five (45) days after the end of each fiscal quarter of the
Borrowers, copies of the consolidated balance sheets and statement of operations
of the Parent and its Subsidiaries as at the end of such quarter, subject to
year end adjustments, and the related statement of cash flows, all in reasonable
detail and prepared in accordance with GAAP with a certification by the
principal financial or accounting officer of the Borrowers (the “CFO”) that such
consolidated financial statements were prepared in accordance with GAAP and
fairly present the consolidated financial condition of the Borrowers and their
Subsidiaries as at the close of business on the date thereof and the results of
operations for the period then ended;

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in (a) and (b) above, (i) a Compliance
Certificate certified by the CFO that the Borrowers are in compliance with the
covenants contained in Article VI and Article VII of this Agreement as of the
end of the applicable period setting forth in reasonable detail

 

63

--------------------------------------------------------------------------------


 

computations evidencing such compliance, provided that, if the Borrowers shall
at the time of issuance of such certificate or at any other time obtain
knowledge of any Default or Event of Default, the Borrowers will include in such
Compliance Certificate or otherwise deliver forthwith to the Lenders a
certificate specifying the nature and period of existence thereof and what
action the Borrowers propose to take with respect thereto and attaching, in the
event such Default or Event of Default relates to Environmental Matters, an
Environmental Compliance Certificate;

 

(d)                                 contemporaneously with, or promptly
following, the filing or mailing thereof, copies of all material of a financial
nature filed with the Securities and Exchange Commission or sent to the
stockholders of the Parent or any of the Borrowers to the extent the same are
not available on EDGAR;

 

(e)                                  as soon as practicable, but in any event
not later than thirty (30) days after the commencement of each fiscal year of
the Borrowers and the Non-Borrower Subsidiaries, a copy of the annual budget,
projections and business plan for the Borrowers and the Non-Borrower
Subsidiaries for such fiscal year; and

 

(f)                                    from time to time such other financial
data and other information (including accountants’ management letters) as the
Lenders may reasonably request.

 

The Borrowers hereby authorize the Lenders to disclose any information obtained
pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by Applicable Law; provided, however, that the
Lenders shall, to the extent practicable and allowable under Applicable Law,
notify the Borrowers within a reasonable period prior to the time any such
disclosure is made; and provided further, this authorization shall not be deemed
to be a waiver of any rights to object to the disclosure by the Lenders of any
such information which any Borrower has or may have under the federal Right to
Financial Privacy Act of 1978, as in effect from time to time.

 

Documents required to be delivered pursuant to this Section (to the extent any
such documents are included in materials otherwise filed with the SEC and
available in EDGAR) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrowers post
such documents, or provide a link thereto on the Borrowers’ website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by this Section to the Administrative Agent. 
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to

 

64

--------------------------------------------------------------------------------


 

request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrowers Materials”) by posting the Borrowers Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”).  The Borrowers hereby agree that (w) all Borrowers
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrowers Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrowers Materials as not containing any material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrowers Materials constitute Information, they shall be treated as set forth
in Section 10.07); (y) all Borrowers Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arranger shall be entitled
to treat any Borrowers Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrowers Materials “PUBLIC.”

 


6.05                        LEGAL EXISTENCE AND CONDUCT OF BUSINESS.   EXCEPT
WHERE THE FAILURE OF A BORROWER OR NON-BORROWER SUBSIDIARY TO REMAIN SO
QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, EACH BORROWER AND EACH
NON-BORROWER SUBSIDIARY WILL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, LEGAL RIGHTS AND
FRANCHISES; EFFECT AND MAINTAIN ITS FOREIGN QUALIFICATIONS, LICENSING,
DOMESTICATION OR AUTHORIZATION EXCEPT AS TERMINATED BY ITS BOARD OF DIRECTORS IN
THE EXERCISE OF ITS REASONABLE JUDGMENT; USE ITS BEST EFFORTS TO COMPLY WITH ALL
APPLICABLE LAWS; AND SHALL NOT BECOME OBLIGATED UNDER ANY CONTRACT OR BINDING
ARRANGEMENT WHICH, AT THE TIME IT WAS ENTERED INTO WOULD HAVE A MATERIALLY
ADVERSE EFFECT ON THE BORROWERS AND NON-BORROWER SUBSIDIARIES TAKEN AS A WHOLE. 
EACH BORROWER AND EACH NON-BORROWER SUBSIDIARY WILL CONTINUE TO ENGAGE PRIMARILY
IN THE BUSINESSES NOW CONDUCTED BY IT AND IN RELATED BUSINESSES.

 


6.06                        MAINTENANCE OF PROPERTIES.   THE BORROWERS AND THE
NON-BORROWER SUBSIDIARIES WILL CAUSE ALL MATERIAL PROPERTIES USED OR USEFUL IN
THE CONDUCT OF THEIR BUSINESSES TO BE MAINTAINED AND KEPT IN GOOD CONDITION,
REPAIR AND WORKING ORDER AND SUPPLIED WITH ALL NECESSARY EQUIPMENT AND WILL
CAUSE TO BE MADE ALL NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND
IMPROVEMENTS THEREOF, ALL AS IN THE JUDGMENT OF THE BORROWERS AND NON-BORROWER
SUBSIDIARIES MAY BE NECESSARY SO THAT THE BUSINESSES CARRIED ON IN CONNECTION
THEREWITH MAY BE PROPERLY AND ADVANTAGEOUSLY CONDUCTED AT ALL TIMES; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION SHALL PREVENT ANY BORROWER OR NON-BORROWER
SUBSIDIARY FROM DISCONTINUING THE OPERATION AND MAINTENANCE OF ANY OF ITS
PROPERTIES IF SUCH DISCONTINUANCE IS, IN THE JUDGMENT OF

 

65

--------------------------------------------------------------------------------


 


SUCH BORROWER OR NON-BORROWER SUBSIDIARY, DESIRABLE IN THE CONDUCT OF ITS OR
THEIR BUSINESS AND WHICH DOES NOT IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT.

 


6.07                        MAINTENANCE OF INSURANCE.   THE BORROWERS AND THE
NON-BORROWER SUBSIDIARIES WILL MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, FUNDS OR UNDERWRITERS’ INSURANCE, INCLUDING SELF-INSURANCE,
OF THE KINDS, COVERING THE RISKS AND IN THE RELATIVE PROPORTIONATE AMOUNTS
USUALLY CARRIED BY REASONABLE AND PRUDENT COMPANIES CONDUCTING BUSINESSES
SIMILAR TO THAT OF THE BORROWERS AND NON-BORROWER SUBSIDIARIES.  IN ADDITION,
THE BORROWERS AND THE NON-BORROWER SUBSIDIARIES WILL FURNISH FROM TIME TO TIME,
UPON THE ADMINISTRATIVE AGENT’S REQUEST, A SUMMARY OF THE INSURANCE COVERAGE OF
EACH OF THE BORROWERS AND NON-BORROWER SUBSIDIARIES, WHICH SUMMARY SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND, IF REQUESTED BY
THE ADMINISTRATIVE AGENT, WILL FURNISH TO THE ADMINISTRATIVE AGENT COPIES OF THE
APPLICABLE POLICIES OF THE BORROWERS NAMING THE ADMINISTRATIVE AGENT AS A LOSS
PAYEE THEREUNDER.

 


6.08                        TAXES.   THE BORROWERS AND THE NON-BORROWER
SUBSIDIARIES WILL EACH DULY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND
DISCHARGED, BEFORE THE SAME SHALL BECOME OVERDUE, ALL MATERIAL TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES (OTHER THAN TAXES, ASSESSMENTS AND
OTHER GOVERNMENTAL CHARGES IMPOSED BY JURISDICTIONS OTHER THAN THE UNITED STATES
OR CANADA OR A POLITICAL DIVISION THEREOF WHICH IN THE AGGREGATE ARE NOT
MATERIAL TO THE BUSINESS OR ASSETS OF ANY BORROWER OR NON-BORROWER SUBSIDIARY ON
AN INDIVIDUAL BASIS OR OF THE BORROWERS AND NON-BORROWER SUBSIDIARIES TAKEN AS A
WHOLE) IMPOSED UPON IT AND ITS REAL PROPERTIES, SALES AND ACTIVITIES, OR ANY
PART THEREOF, OR UPON THE INCOME OR PROFITS THEREFROM, AS WELL AS ALL CLAIMS FOR
LABOR, MATERIALS, OR SUPPLIES, WHICH IF UNPAID MIGHT BY LAW BECOME A LIEN OR
CHARGE UPON ANY OF ITS PROPERTY; PROVIDED, HOWEVER, THAT ANY SUCH TAX,
ASSESSMENT, CHARGE, LEVY OR CLAIM NEED NOT BE PAID IF THE VALIDITY OR AMOUNT
THEREOF SHALL CURRENTLY BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND IF SUCH BORROWER OR NON-BORROWER SUBSIDIARY SHALL HAVE SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO; AND PROVIDED, FURTHER, THAT SUCH
BORROWER AND NON-BORROWER SUBSIDIARY WILL PAY ALL SUCH TAXES, ASSESSMENTS,
CHARGES, LEVIES OR CLAIMS FORTHWITH UPON THE COMMENCEMENT OF PROCEEDINGS TO
FORECLOSE ANY LIEN WHICH MAY HAVE ATTACHED AS SECURITY THEREFOR.

 


6.09                        INSPECTION OF PROPERTIES, BOOKS AND CONTRACTS.   THE
BORROWERS SHALL PERMIT THE LENDERS, THE ADMINISTRATIVE AGENT OR ANY OF THEIR
DESIGNATED REPRESENTATIVES, UPON REASONABLE NOTICE, TO VISIT AND INSPECT ANY OF
THE PROPERTIES OF THE BORROWERS, TO EXAMINE THE BOOKS OF ACCOUNT OF THE
BORROWERS (INCLUDING THE MAKING OF PERIODIC ACCOUNTS RECEIVABLE REVIEWS), OR
CONTRACTS (AND TO MAKE COPIES THEREOF AND EXTRACTS THEREFROM), AND TO DISCUSS
THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWERS WITH, AND TO BE ADVISED AS
TO THE SAME BY, THEIR OFFICERS, ALL AT SUCH TIMES AND INTERVALS AS THE LENDERS
OR THE AGENTS MAY REASONABLY REQUEST.

 


6.10                        COMPLIANCE WITH LAWS, CONTRACTS, LICENSES AND
PERMITS; MAINTENANCE OF MATERIAL LICENSES AND PERMITS.   EACH BORROWER WILL, AND
WILL CAUSE THE NON-BORROWER SUBSIDIARIES TO, EXCEPT WHERE NONCOMPLIANCE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT (A) COMPLY WITH THE PROVISIONS OF ITS CHARTER
DOCUMENTS, ARTICLES OF INCORPORATION, OTHER CONSTITUENT DOCUMENTS AND BY-LAWS
AND ALL AGREEMENTS AND INSTRUMENTS BY WHICH IT OR ANY OF ITS PROPERTIES MAY BE
BOUND; (B) COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS (INCLUDING
ENVIRONMENTAL LAWS), DECREES, ORDERS, JUDGMENTS, LICENSES AND PERMITS,
INCLUDING, WITHOUT LIMITATION, ALL

 

66

--------------------------------------------------------------------------------


 


ENVIRONMENTAL PERMITS HERETO (“APPLICABLE LAWS”); (C) COMPLY IN ALL MATERIAL
RESPECTS WITH ALL AGREEMENTS AND INSTRUMENTS BY WHICH IT OR ANY OF ITS
PROPERTIES MAY BE BOUND; (D) MAINTAIN ALL MATERIAL OPERATING PERMITS FOR ALL
LANDFILLS NOW OWNED OR HEREAFTER ACQUIRED; AND (E) DISPOSE OF HAZARDOUS WASTE
ONLY AT LICENSED DISPOSAL FACILITIES OPERATING, TO THE BEST OF SUCH BORROWER’S
KNOWLEDGE AFTER REASONABLE INQUIRY, IN COMPLIANCE WITH ENVIRONMENTAL LAWS.  IF
AT ANY TIME WHILE ANY LOAN OR LETTER OF CREDIT IS OUTSTANDING OR ANY LENDER, THE
L/C ISSUER OR THE ADMINISTRATIVE AGENT HAS ANY OBLIGATION TO MAKE LOANS OR ISSUE
LETTERS OF CREDIT HEREUNDER, ANY AUTHORIZATION, CONSENT, APPROVAL, PERMIT OR
LICENSE FROM ANY OFFICER, AGENCY OR INSTRUMENTALITY OF ANY GOVERNMENT SHALL
BECOME NECESSARY OR REQUIRED IN ORDER THAT ANY BORROWER MAY FULFILL ANY OF ITS
OBLIGATIONS HEREUNDER, SUCH BORROWER WILL IMMEDIATELY TAKE OR CAUSE TO BE TAKEN
ALL REASONABLE STEPS WITHIN THE POWER OF SUCH BORROWER TO OBTAIN SUCH
AUTHORIZATION, CONSENT, APPROVAL, PERMIT OR LICENSE AND FURNISH THE LENDERS WITH
EVIDENCE THEREOF.

 


6.11                        ENVIRONMENTAL INDEMNIFICATION.   THE BORROWERS
COVENANT AND AGREE THAT THEY WILL JOINTLY AND SEVERALLY, IN ACCORDANCE WITH
SECTION 10.12, INDEMNIFY AND HOLD THE AGENTS, THE L/C ISSUER AND THE LENDERS,
AND THEIR RESPECTIVE AFFILIATES, AGENTS, DIRECTORS, OFFICERS AND SHAREHOLDERS,
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, EXPENSE, DAMAGE, LOSS OR LIABILITY
INCURRED BY SUCH INDEMNIFIED PARTIES (INCLUDING ALL COSTS OF LEGAL
REPRESENTATION INCURRED BY SUCH INDEMNIFIED PARTIES) RELATING TO (A) ANY RELEASE
OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON THE REAL PROPERTY; (B) ANY
VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT THE REAL
PROPERTY OR THE OPERATIONS CONDUCTED THEREON; OR (C) THE INVESTIGATION OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH THE BORROWERS, OR THEIR PREDECESSORS
ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS MATERIALS.  IT
IS EXPRESSLY ACKNOWLEDGED BY THE BORROWERS THAT THIS COVENANT OF INDEMNIFICATION
SHALL SURVIVE ANY FORECLOSURE OR ANY MODIFICATION, RELEASE OR DISCHARGE OF ANY
OR ALL OF THE SECURITY DOCUMENTS OR THE PAYMENT OF THE LOANS AND SHALL INURE TO
THE BENEFIT OF THE AGENTS AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.

 


6.12                        FURTHER ASSURANCES.   THE BORROWERS WILL COOPERATE
WITH THE LENDERS AND THE ADMINISTRATIVE AGENT AND EXECUTE SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AS THE LENDERS OR THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST TO CARRY OUT TO THEIR SATISFACTION THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


6.13                        NOTICE OF POTENTIAL CLAIMS OR LITIGATION.   THE
BORROWERS SHALL DELIVER TO THE LENDERS AND THE ADMINISTRATIVE AGENT, WITHIN
THIRTY (30) DAYS OF RECEIPT THEREOF, WRITTEN NOTICE OF THE INITIATION OF ANY
ACTION, CLAIM, COMPLAINT, OR ANY OTHER NOTICE OF DISPUTE OR POTENTIAL LITIGATION
(INCLUDING WITHOUT LIMITATION ANY ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAW),
WHEREIN THE POTENTIAL LIABILITY IS IN EXCESS OF $2,500,000, OR COULD OTHERWISE
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, TOGETHER WITH A COPY
OF EACH SUCH NOTICE RECEIVED BY ANY BORROWER.

 


6.14                        NOTICE OF CERTAIN EVENTS CONCERNING INSURANCE AND
ENVIRONMENTAL CLAIMS.

 

(a)                                  The Borrowers will provide the Lenders and
the Agents with written notice as to any material cancellation or material
adverse change in any insurance of any of the Borrowers within ten (10) Business
Days after such Borrower’s receipt of any notice (whether formal or informal) of
such material cancellation or material change by any of its insurers.

 

67

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers will promptly notify the
Lenders and the Agents in writing of any of the following events:

 

(i)                                     upon any Borrower’s obtaining knowledge
of any violation of any Environmental Law which violation could have a Material
Adverse Effect;

 

(ii)                                  upon any Borrower’s obtaining knowledge of
any potential or known Release, or threat of Release, of any Hazardous Materials
at, from, or into the Real Property which could have a Material Adverse Effect;

 

(iii)                               upon any Borrower’s receipt of any notice of
any material violation of any Environmental Law or of any Release or threatened
Release of Hazardous Materials, including a notice or claim of liability or
potential responsibility from any third party (including any federal, state,
provincial, territorial or local governmental officials) and including notice of
any formal inquiry, proceeding, demand, investigation or other action with
regard to (A) any Borrower’s or any Person’s operation of the Real Property, (B)
the presence or Release of Hazardous Materials on, from, or into the Real
Property, or (C) investigation or remediation of offsite locations at which any
Borrower or its predecessors are alleged to have directly or indirectly Released
Hazardous Substances, and, in each case, with respect to which the liability
associated therewith could be reasonably expected to exceed the Threshold
Amount; or

 

(iv)                              upon any Borrower’s obtaining knowledge that
any expense or loss which individually or in the aggregate exceeds the Threshold
Amount has been incurred by such Governmental Authority in connection with the
assessment, containment, removal or remediation of any Hazardous Materials with
respect to which any Borrower may be liable or for which a Lien may be imposed
on the Real Property.

 


6.15                        NOTICE OF DEFAULT.   THE BORROWERS WILL PROMPTLY
NOTIFY THE LENDERS AND THE ADMINISTRATIVE AGENT IN WRITING OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT.  IF ANY PERSON SHALL GIVE ANY NOTICE OR TAKE
ANY OTHER ACTION IN RESPECT OF A CLAIMED DEFAULT (WHETHER OR NOT CONSTITUTING AN
EVENT OF DEFAULT) UNDER THIS AGREEMENT OR ANY OTHER NOTE, EVIDENCE OF
INDEBTEDNESS, INDENTURE OR OTHER OBLIGATION EVIDENCING INDEBTEDNESS IN EXCESS OF
THE THRESHOLD AMOUNT (INCLUDING, WITHOUT LIMITATION, THE INDENTURE) AS TO WHICH
ANY BORROWER IS A PARTY OR OBLIGOR, WHETHER AS PRINCIPAL OR SURETY, THE
BORROWERS SHALL FORTHWITH GIVE WRITTEN NOTICE THEREOF TO THE LENDERS AND THE
ADMINISTRATIVE AGENT, DESCRIBING THE NOTICE OF ACTION AND THE NATURE OF THE
CLAIMED DEFAULT.

 


6.16                        CLOSURE AND POST CLOSURE LIABILITIES.   THE
BORROWERS SHALL AT ALL TIMES ADEQUATELY ACCRUE, IN ACCORDANCE WITH GAAP, AND
FUND, AS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, ALL CLOSURE AND POST CLOSURE
LIABILITIES WITH RESPECT TO THE OPERATIONS OF THE BORROWERS AND THE NON-BORROWER
SUBSIDIARIES.

 

68

--------------------------------------------------------------------------------


 


6.17                        SUBSIDIARIES.   THE PARENT SHALL AT ALL TIMES
DIRECTLY OR INDIRECTLY THROUGH A SUBSIDIARY OWN ALL OF THE EQUITY INTERESTS OF
EACH SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARIES AND NELS).

 


6.18                        INTEREST RATE PROTECTION.   THE BORROWERS WILL,
WITHIN NINETY (90) DAYS OF THE CLOSING DATE, HAVE A MINIMUM AGGREGATE AMOUNT OF
NOT LESS THAN 30% OF THE NOTIONAL AMOUNT OF CONSOLIDATED TOTAL FUNDED DEBT AS OF
THE EFFECTIVE DATE ON A FIXED RATE LONG TERM BASIS (WHETHER THROUGH SWAP
CONTRACTS OR AS A RESULT OF HAVING A FIXED RATE OF INTEREST BY ITS TERMS) ON
TERMS AND CONDITIONS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 


6.19                        ADDITIONAL BORROWERS.   TO THE EXTENT THAT SUCH
CREATION OR ACQUISITION IS PERMITTED UNDER THIS AGREEMENT, ALL NEWLY-CREATED OR
NEWLY-ACQUIRED SUBSIDIARIES (OTHER THAN EXCLUDED SUBSIDIARIES AND NON-BORROWER
SUBSIDIARIES) SHALL BECOME BORROWERS HEREUNDER BY, IF APPLICABLE, SIGNING
ALLONGES TO THE NOTES, ENTERING INTO A JOINDER AND AFFIRMATION TO THIS AGREEMENT
IN SUBSTANTIALLY THE FORM OF EXHIBIT G ATTACHED HERETO (A “JOINDER AGREEMENT”)
PROVIDING THAT SUCH SUBSIDIARY SHALL BECOME A BORROWER HEREUNDER, AND PROVIDING
SUCH OTHER DOCUMENTATION AS THE LENDERS OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST INCLUDING, WITHOUT LIMITATION, DOCUMENTATION WITH RESPECT TO
CONDITIONS NOTED IN SECTION 4.01 AND 4.02 HEREOF.  IN SUCH EVENT, THE
ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED BY THE PARTIES TO AMEND SCHEDULE 1
HERETO TO INCLUDE SUCH SUBSIDIARY AS A BORROWER HEREUNDER.

 


ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 


7.01                        LIENS.   NONE OF THE BORROWERS OR THE NON-BORROWER
SUBSIDIARIES SHALL, DIRECTLY OR INDIRECTLY, CREATE OR INCUR OR SUFFER TO BE
CREATED OR INCURRED OR TO EXIST ANY LIEN, OF ANY KIND UPON ANY PROPERTY OR
ASSETS OF ANY CHARACTER (INCLUDING, WITHOUT LIMITATION, ANY OF THE COLLATERAL),
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR UPON THE INCOME OR PROFITS
THEREFROM; OR TRANSFER ANY OF SUCH PROPERTY OR ASSETS OR THE INCOME OR PROFITS
THEREFROM FOR THE PURPOSE OF SUBJECTING THE SAME TO THE PAYMENT OF INDEBTEDNESS
OR PERFORMANCE OF ANY OTHER OBLIGATION IN PRIORITY TO PAYMENT OF ITS GENERAL
CREDITORS; OR ACQUIRE, OR AGREE OR HAVE AN OPTION TO ACQUIRE, ANY PROPERTY OR
ASSETS UPON CONDITIONAL SALE OR OTHER TITLE RETENTION OR PURCHASE MONEY SECURITY
AGREEMENT, DEVICE OR ARRANGEMENT; OR SUFFER TO EXIST FOR A PERIOD OF MORE THAN
THIRTY (30) DAYS AFTER THE SAME SHALL HAVE BECOME PAYABLE ANY INDEBTEDNESS OR
CLAIM OR DEMAND AGAINST IT WHICH IF UNPAID MIGHT BY LAW OR UPON BANKRUPTCY OR
INSOLVENCY, OR OTHERWISE, BE GIVEN ANY PRIORITY WHATSOEVER OVER ITS GENERAL
CREDITORS; OR SELL, ASSIGN, PLEDGE OR OTHERWISE TRANSFER ANY ACCOUNTS, CONTRACT
RIGHTS, GENERAL INTANGIBLES OR CHATTEL PAPER, WITH OR WITHOUT RECOURSE, EXCEPT
AS FOLLOWS (THE “PERMITTED LIENS”):

 

(a)                                  Liens on property to secure Indebtedness
permitted under Section 7.03(e) hereof, provided that such Liens (i) shall
encumber only the specific equipment being

 

69

--------------------------------------------------------------------------------


 

financed or leased, (ii) shall not exceed the fair market value thereof and
(iii) shall not encumber property with an aggregate value in excess of
$40,000,000;

 

(b)                                 Liens to secure taxes, assessments and other
government charges or claims for labor, material or supplies in respect of
obligations not overdue and government liens in existence less than 90 days from
the date of creation thereof to secure taxes, assessments, charges, levies or
claims being contested in good faith by appropriate proceedings if the
applicable Borrower shall have set aside on its books adequate reserves with
respect thereto;

 

(c)                                  Deposits or pledges made in connection
with, or to secure payment of, workmen’s compensation, unemployment insurance,
old age pensions or other social security obligations;

 

(d)                                 Liens of carriers, warehousemen, mechanics
and materialmen, and other like liens, in existence less than 120 days from the
date of creation thereof in respect of obligations not overdue;

 

(e)                                  Encumbrances consisting of easements,
rights of way, zoning restrictions, restrictions on the use of Real Property and
defects and irregularities in the title thereto, landlord’s or lessor’s liens
under leases to which any Borrower is a party, and other minor liens or
encumbrances none of which in the opinion of the respective Borrower interferes
materially with the use of the property affected in the ordinary conduct of the
business of such Borrower, which defects do not individually or in the aggregate
have a material adverse effect on the business of such Borrower individually or
of the Borrowers on a consolidated basis;

 

(f)                                    Liens existing as of the date hereof
securing Indebtedness permitted under Section 7.03 hereof and listed on Schedule
7.01 hereto;

 

(g)                                 Liens granted pursuant to the Security
Documents to secure the Obligations (including secured Obligations hereunder
with respect to Fuel Derivatives Obligations with Lenders);

 

(h)                                 Liens granted to secure Indebtedness with
respect to IRBs permitted pursuant to Section 7.03(o) only with respect to
assets acquired and/or financed by such IRBs; and

 

(i)                                     Liens on the Equity Interests of the
Excluded Subsidiaries.

 


7.02                        INVESTMENTS.   NONE OF THE BORROWERS OR THE
NON-BORROWER SUBSIDIARIES (OTHER THAN THE INSURANCE SUBSIDIARY) SHALL, DIRECTLY
OR INDIRECTLY, MAKE OR PERMIT TO EXIST OR TO REMAIN OUTSTANDING ANY OTHER
INVESTMENT OTHER THAN (COLLECTIVELY, “PERMITTED INVESTMENTS”):

 

(a)                                  Investments in obligations of the United
States of America or Canada and agencies thereof and obligations guaranteed by
the United States of America or Canada that are due and payable within one (1)
year from the date of acquisition;

 

70

--------------------------------------------------------------------------------


 

(b)                                 certificates of deposit, time deposits,
bankers’ acceptances or repurchase agreements which are fully insured or are
issued by commercial banks organized under the laws of the United States of
America or any state thereof or Canada and having total assets in excess of
$1,000,000,000;

 

(c)                                  commercial paper maturing not more than
nine (9) months from the date of issue, provided that, at the time of purchase,
such commercial paper is not rated lower than “P-1” by Moody’s or “A-1” by S&P;

 

(d)                                 Investments associated with insurance
policies required or allowed by state or provincial law to be posted as
financial assurance for landfill closure and post-closure liabilities;

 

(e)                                  Investments by any Borrower in any other
Borrower;

 

(f)                                    Investments existing on the Closing Date
and listed on Schedule 7.02 hereto;

 

(g)                                 any money market account, short-term asset
management account or similar investment account maintained with one of the
Lenders;

 

(h)                                 loans made to employees of any of the
Borrowers in an aggregate amount not to exceed $2,000,000 at any time
outstanding;

 

(i)                                     Investments in the form of Permitted
Acquisitions permitted pursuant to Section 7.04(a) hereof and Indebtedness
permitted under Section 7.03 hereof; and

 

(j)                                     Investments after the Closing Date in
Excluded Subsidiaries not to exceed in the aggregate $75,000,000 outstanding at
any time;

 

(k)                                  Investments in the Insurance Subsidiary not
to exceed $10,000,000 at any time outstanding; and

 

(l)                                     temporary Investments in De Minimis
Subsidiaries made solely in connection with their liquidation or dissolution.

 

provided; that none of the Borrowers or Non-Borrower Subsidiaries shall make any
Investment in any Excluded Subsidiary unless both before and after giving effect
thereto there does not exist a Default or Event of Default and no Default or
Event of Default would be created by the making of such Investment.

 


7.03                        INDEBTEDNESS.   NONE OF THE BORROWERS OR THE
NON-BORROWER SUBSIDIARIES SHALL, DIRECTLY OR INDIRECTLY, BECOME IN ANY WAY
OBLIGATED UNDER A GUARANTEE OR BECOME OR BE A SURETY OF, OR OTHERWISE CREATE,
INCUR, ASSUME, OR BE OR REMAIN LIABLE, CONTINGENTLY OR OTHERWISE, WITH RESPECT
TO ANY INDEBTEDNESS, OR BECOME OR BE RESPONSIBLE IN ANY MANNER (WHETHER BY
AGREEMENT TO PURCHASE ANY OBLIGATIONS, STOCK, ASSETS, GOODS OR SERVICES, OR TO
SUPPLY OR ADVANCE ANY FUNDS, ASSETS, GOODS OR SERVICES OR OTHERWISE) WITH
RESPECT TO ANY UNDERTAKING OR INDEBTEDNESS OF ANY OTHER PERSON, OR INCUR ANY
INDEBTEDNESS OTHER THAN:

 

71

--------------------------------------------------------------------------------


 

(a)                                  Indebtedness of the Borrowers to the
Lenders, the L/C Issuer and the Administrative Agent arising under this
Agreement and the Loan Documents;

 

(b)                                 Subject to Section 7.09, Seller Subordinated
Debt not to exceed $15,000,000 in aggregate outstanding principal amount at any
time;

 

(c)                                  Existing Indebtedness of the Borrowers with
respect to loans and Capitalized Leases listed on Schedule 7.03 hereto, on the
terms and conditions in effect as of the date hereof, together with any
renewals, extensions or refinancings thereof on terms which are not materially
different than those in effect as of the Closing Date;

 

(d)                                 Endorsements for collection, deposit or
negotiation and warranties of products or services (including unsecured
performance and payment bonds (“Performance Bonds”)), in each case incurred in
the ordinary course of business;

 

(e)                                  Indebtedness of the Borrowers incurred in
connection with the acquisition or lease of any equipment by the Borrowers under
any Synthetic Lease, Capitalized Lease or other lease arrangement or purchase
money financing; provided that the aggregate outstanding principal amount of
such Indebtedness of the Borrowers (including Indebtedness of such type listed
on Schedule 7.03) shall not exceed $40,000,000 at any time (excluding
Indebtedness with respect to any Capital Leases that are landfill operating and
management leases);

 

(f)                                    Indebtedness of the Borrowers to any of
the Lenders or any of their Affiliates under fuel price swaps, fuel price caps,
and fuel price collar or floor agreements, and similar agreements or
arrangements designed to protect against or manage fluctuations in fuel prices
with respect to fuel purchased in the ordinary course of business of the
Borrowers (“Fuel Derivatives Obligations”), provided that the maturity of such
agreements do not exceed thirty-six (36) months and the terms thereof are
consistent with past practices of the Borrowers;

 

(g)                                 Indebtedness of the Borrowers in respect of
non-speculative Swap Contracts on terms consistent with past practices of the
Borrowers (other than those described in subsection (f) above);

 

(h)                                 Other unsecured Indebtedness incurred in
connection with the acquisition by the Borrowers of real or personal property,
including any Indebtedness incurred with respect to non-compete payments in
connection with such acquisition(s), provided that the aggregate outstanding
principal amount of such Indebtedness of the Borrowers shall not exceed
$15,000,000 at any time;

 

(i)                                     Intercompany Indebtedness among the
Borrowers and the Non-Borrower Subsidiaries;

 

(j)                                     Indebtedness with respect to mandatory
redemption obligations as set forth in the Series A Certificate and accrued
dividends on the Borrower’s preferred stock; provided that no Restricted
Payments shall be made with respect to such Indebtedness

 

72

--------------------------------------------------------------------------------


 

during the term of this Agreement except as set forth in Section 7.06 hereof, or
as otherwise permitted by the prior written consent of the Required Lenders;

 

(k)                                  Senior Subordinated Debt not to exceed
$350,000,000 in aggregate principal amount;

 

(l)                                     Surety and similar bonds and completion
bonds and bid guarantees provided by or issued on behalf of the Borrowers with
respect to the closure, final-closure and post-closure liabilities related to
landfills owned or operated by the Borrowers; provided that the aggregate amount
of such Indebtedness shall not exceed $150,000,000 at any time outstanding;

 

(m)                               Indemnification, adjustment of purchase price
or similar obligations, in each case, incurred or assumed in connection with the
Permitted Acquisitions or permitted dispositions of Equity Interests or assets
of the Borrowers; provided that the maximum aggregate liability in respect of
all such obligations shall at no time exceed the gross proceeds, including
non-cash proceeds, (the fair market value of such non-cash proceeds being
measured at the time received or paid and without giving effect to any
subsequent changes in value) actually received or paid by the Borrowers in
connection with such Permitted Acquisition or disposition;

 

(n)                                 [Reserved]

 

(o)                                 Indebtedness with respect to IRBs, provided
that, other than with respect to L/C Supported IRBs, such Indebtedness shall not
exceed $100,000,000 at any time outstanding;

 

(p)                                 Guarantees of Indebtedness permitted
pursuant to this Section 7.03(a) to (o) made by any of the Borrowers, provided
that the amount of such guarantees does not exceed the amount of the underlying
Indebtedness and that any guarantees of Subordinated Debt are equally
subordinated; and

 

(q)                                 Guarantees of Indebtedness of the Excluded
Subsidiaries not exceeding $35,000,000 in the aggregate.

 


7.04                        MERGERS; CONSOLIDATION; SALES.

 

(a)                                  Mergers and Acquisitions. None of the
Borrowers or Foreign Subsidiaries shall, directly or indirectly, become a party
to any merger, amalgamation, or consolidation, or agree to or effect any asset
acquisition or stock acquisition (other than the acquisition of assets in the
ordinary course of business consistent with past practices or the acquisition of
Excluded Subsidiaries permitted under Section 7.02(j)) except the merger or
consolidation of, or asset or stock acquisitions between Borrowers and except as
otherwise provided in this Section 7.04(a).  The Borrowers and the Foreign
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets or stock or other equity interests of any other Person (a “Permitted
Acquisition”) provided that:

 

73

--------------------------------------------------------------------------------


 

(i)                                     the Borrowers are in current compliance
with and, giving effect to the proposed acquisition (including any borrowings
made or to be made in connection therewith), will continue to be in compliance
with all of its covenants and agreements contained in this Agreement, including
the financial covenants in Section 7.11 hereof on a pro forma historical
combined basis as if the transaction occurred on the first day of the period of
measurement;

 

(ii)                                  at the time of such acquisition, no
Default or Event of Default has occurred and is continuing, and such acquisition
will not otherwise create a Default or an Event of Default hereunder;

 

(iii)                               the business to be acquired is predominantly
in the same lines of business as the Borrowers, or businesses reasonably related
or incidental thereto (e.g., non-hazardous solid waste collection, transfer,
hauling, recycling, or disposal);

 

(iv)                              the business to be acquired operates
predominantly in the United States or Canada;

 

(v)(A) in the case of an asset acquisition, all of the assets acquired shall be
acquired by an existing Borrower or a newly-created wholly-owned Subsidiary of
the Parent, which, if it is a U.S. Subsidiary, shall become a Borrower hereunder
in accordance with Section 6.19, and 100% of its Equity Interests and its assets
shall be pledged simultaneously with such acquisition to the Administrative
Agent for the benefit of the Lenders and the Agents, (B) in the case of an
acquisition of Equity Interests of a U.S. company, the acquired company,
simultaneously with such acquisition, shall become a Borrower in accordance with
Section 6.19 and 100% of its Equity Interests and its assets shall be pledged
simultaneously with such acquisition to the Administrative Agent for the benefit
of the Lenders and the Administrative Agent or the acquired company shall be
merged or amalgamated with and into a wholly-owned Subsidiary that is a Borrower
and such newly-acquired or newly-created Subsidiary shall otherwise comply with
the provisions of Section 6.19 hereof; or (C) in the case of acquisition of
Equity Interests of a foreign Person that, in connection therewith, becomes a
Foreign Subsidiary, the acquiring Borrower shall pledge 65% of the Equity
Interests of such Foreign Subsidiary simultaneously with such acquisition to the
Administrative Agent for the benefit of the Lenders and the Administrative
Agent.

 

(vi)                              if the total consideration in connection with
any such acquisition, including the aggregate amount of all liabilities assumed,
but excluding the payment of all fees and expenses relating to such purchase,
exceeds the Threshold Amount (a “Material Acquisition”), then not later than
seven (7) days prior to the proposed acquisition date, the Borrowers shall
furnish the Administrative Agent with (i) a copy of the purchase agreement, (ii)
its audited (if available, or otherwise unaudited) financial statements for the
preceding two (2) fiscal years or such shorter period of time as such entity or
division has been in existence, (iii) a summary of the Borrowers’ results of
their standard due diligence review, (iv) in the case of a landfill acquisition
or if the target company owns a landfill, a review by a Consulting Engineer and
a copy of the Consulting Engineer’s report, (v) a Compliance Certificate
demonstrating compliance with Section 7.11

 

74

--------------------------------------------------------------------------------


 

hereof on a pro forma historical combined basis as if the transaction occurred
on the first day of the period of measurement, (vi) written evidence that the
board of directors and (if required by Applicable Law) the shareholders, or the
equivalent thereof, of the business to be acquired have approved such
acquisition, and (vii) such other information as the Administrative Agent may
reasonably request, which in each case shall be in form and substance acceptable
to the Administrative Agent;

 

(vii)                           the board of directors and (if required by
Applicable Law) the shareholders, or the equivalent thereof, of the business to
be acquired shall have approved such acquisition;

 

(viii)                        if such acquisition is made by a merger or
amalgamation, a Borrower, or a wholly-owned Subsidiary of the Parent (which may
be the acquired company) which shall become a Borrower in connection with such
merger, shall be the surviving entity, except with respect to an Excluded
Subsidiary or Non-Borrower Subsidiary; provided, that if the surviving entity is
a Foreign Subsidiary, the applicable Borrower shall pledge 65% of the Equity
Interests of such Foreign Subsidiary simultaneously with such merger or
amalgamation to the Administrative Agent for the benefit of the Lenders and the
Administrative Agent; and

 

(ix)                                cash consideration to be paid by any
Borrower in connection with any acquisition or series of related acquisitions
(including cash deferred payments, contingent or otherwise, and the aggregate
amount of all Indebtedness assumed or, in the case of an acquisition of Equity
Interests, including all Indebtedness of the target company) shall not exceed
$20,000,000 without the consent of the Administrative Agent and the Required
Lenders.

 

(b)                                 Dispositions of Assets. Except as otherwise
provided in this Section, none of the Borrowers or the Foreign Subsidiaries
shall, directly or indirectly, become a party to or agree to or effect any
disposition of assets; provided that, subject to any mandatory repayment
provisions in respect of the Term B Loan set forth in the Conforming Amendment,
so long as no Default or Event of Default has occurred and is continuing, during
the term of this Agreement, the Borrowers and the Foreign Subsidiaries may (i)
sell or transfer assets (including in connection with an asset swap) or Equity
Interests having an aggregate fair market value not in excess of 5% of
Consolidated Total Assets (the “Basket”), for fair and reasonable value, as
determined by the board of directors of the Parent in good faith and evidenced
by a resolution of such directors which shall be delivered by the Parent to the
Administrative Agent prior to the consummation of such sale or transfer, and, in
the case of an asset swap, so long as such asset swap in the reasonable business
judgment of the Parent does not have a Material Adverse Effect and (ii) sell the
Equity Interests or assets of the Specified Entities.  Notwithstanding the
foregoing, the sale of inventory, the licensing of intellectual property and the
disposition of obsolete assets or assets that are no longer useful, in each case
in the ordinary course of business consistent with past practices, are permitted
hereunder without being charged against the Basket.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 7.04, the Borrowers and the Foreign Subsidiaries may merge,
amalgamate or liquidate any De Minimis Subsidiaries.

 

75

--------------------------------------------------------------------------------


 


7.05                        RESERVED.

 


7.06                        RESTRICTED PAYMENTS.   NONE OF THE BORROWERS OR THE
NON-BORROWER SUBSIDIARIES (OTHER THAN THE INSURANCE SUBSIDIARY) SHALL, DIRECTLY
OR INDIRECTLY, MAKE ANY RESTRICTED PAYMENTS EXCEPT THAT, (A) ANY SUBSIDIARY MAY
DECLARE OR PAY DISTRIBUTIONS TO THE PARENT OR ITS OWN PARENT, (B) THE PARENT MAY
CAUSE QUARTERLY DISTRIBUTIONS ON ITS PREFERRED STOCK (INCLUDING THE SERIES A
PREFERRED STOCK) TO ACCRUE AND BE ADDED TO THE LIQUIDATION VALUE OF SUCH
PREFERRED STOCK, (C) THE PARENT MAY CONVERT ALL OR A PORTION OF THE SERIES A
PREFERRED STOCK INTO SHARES OF ITS COMMON STOCK; PROVIDED, HOWEVER, THAT SUCH
CONVERSION SHALL NOT BE MADE UNLESS PERMITTED UNDER THE TERMS OF THE SENIOR
SUBORDINATED DEBT DOCUMENTS, (D) NELS MAY MAKE RATABLE DISTRIBUTIONS TO ITS
EQUITY HOLDERS AND MAKE PAYMENTS UNDER CONTRACTS OR OTHER ARRANGEMENTS ENTERED
INTO WITH ANY OF ITS EQUITY HOLDERS, AND (E) PROVIDED NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE PARENT MAY PAY CASH
DISTRIBUTIONS NOT TO EXCEED $3,500,000 PER FISCAL YEAR IN CONNECTION WITH THE
SERIES A PREFERRED STOCK.  IN ADDITION, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED
IN THIS SECTION, THE BORROWERS SHALL NOT PREPAY, REDEEM, CONVERT, RETIRE,
REPURCHASE OR OTHERWISE ACQUIRE SHARES OF ANY CLASS OF EQUITY INTERESTS OF THE
BORROWERS OR NON-BORROWER SUBSIDIARIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, PROVIDED THAT, SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE PARENT
SHALL BE PERMITTED TO:

 

(i)                                     redeem the Series A Preferred Stock for
a price not to exceed $77,000,000 so long as, after giving effect to the
redemption and any Borrowing incurred to accomplish such redemption on a pro
forma basis, the ratio of (A) Consolidated Total Funded Debt as of such date to
(B) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending prior to such date shall not exceed 4.50:1.00; and

 

(ii)                                  repurchase its common stock for a maximum
aggregate amount of $30,000,000 during the period from the Closing Date to the
Maturity Date (or such earlier date as the Commitments are terminated pursuant
to the terms hereunder) so long as, after giving effect to any Borrowing
incurred to accomplish such repurchase on a pro forma basis, the ratio of (A)
Consolidated Total Funded Debt as of such date to (B) Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending prior to such date
shall not exceed 4.00:1.00.

 


7.07                        CHANGE IN NATURE OF BUSINESS.   NONE OF THE
BORROWERS OR THE NON-BORROWER SUBSIDIARIES SHALL, DIRECTLY OR INDIRECTLY, ENGAGE
IN ANY MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF
BUSINESS CONDUCTED BY THE BORROWER AND NON-BORROWER SUBSIDIARIES ON THE DATE
HEREOF OR ANY BUSINESS SUBSTANTIALLY RELATED OR INCIDENTAL THERETO.

 


7.08                        TRANSACTIONS WITH AFFILIATES.   NONE OF THE
BORROWERS OR THE NON-BORROWER SUBSIDIARIES SHALL, DIRECTLY OR INDIRECTLY, ENTER
INTO ANY TRANSACTION OF ANY KIND WITH ANY AFFILIATE (OTHER THAN FOR SERVICES AS
EMPLOYEES, OFFICERS AND DIRECTORS OF ANY OF THE BORROWERS OR NON-BORROWER
SUBSIDIARIES), WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS, OTHER THAN ON
FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE TO THE BORROWERS OR
NON-BORROWER SUBSIDIARIES AS WOULD BE OBTAINABLE BY THE BORROWERS OR
NON-BORROWER SUBSIDIARIES AT THE TIME IN A COMPARABLE ARM’S LENGTH TRANSACTION
WITH A PERSON OTHER THAN AN AFFILIATE.

 

76

--------------------------------------------------------------------------------


 


7.09                        BURDENSOME AGREEMENTS; NEGATIVE PLEDGES.   NONE OF
THE BORROWERS OR THE NON-BORROWER SUBSIDIARIES SHALL, DIRECTLY OR INDIRECTLY,
ENTER INTO ANY CONTRACTUAL OBLIGATION (OTHER THAN THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE SENIOR SUBORDINATED DEBT DOCUMENTS) THAT LIMITS THE ABILITY (A)
OF ANY SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARIES OR THE INSURANCE
SUBSIDIARY) TO MAKE RESTRICTED PAYMENTS TO THE PARENT OR TO OTHERWISE TRANSFER
PROPERTY TO THE PARENT, OR (B) OF ANY OF THE BORROWERS OR NON-BORROWER
SUBSIDIARIES (OTHER THAN THE INSURANCE SUBSIDIARY) TO CREATE, INCUR, ASSUME OR
SUFFER TO EXIST LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT ON PROPERTY OF SUCH
PERSON; PROVIDED, HOWEVER, THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY NEGATIVE
PLEDGE INCURRED OR PROVIDED IN FAVOR OF ANY HOLDER OF INDEBTEDNESS PERMITTED
UNDER SECTION 7.03(E) HEREOF SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE
RELATES TO THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH INDEBTEDNESS.

 


7.10                        USE OF PROCEEDS.   NONE OF THE BORROWERS SHALL USE
THE PROCEEDS OF ANY CREDIT EXTENSION, WHETHER DIRECTLY OR INDIRECTLY, AND
WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO PURCHASE OR CARRY MARGIN
STOCK (WITHIN THE MEANING OF REGULATION U OF THE FRB), EXCEPT AS SET FORTH IN
SECTION 5.04 (PROVIDED IT IS NOT IN VIOLATION OF REGULATION U OF THE FRB), OR TO
EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK
OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE OR FOR ANY
PURPOSE OTHER THAN AS SET FORTH IN SECTION 5.04 HEREOF.

 


7.11                        FINANCIAL COVENANTS.

 

For the avoidance of doubt, notwithstanding anything to the contrary in the
Agreement, it is understood that the following financial covenants shall be
calculated exclusive of the assets, liabilities (except for liabilities of the
Excluded Subsidiaries that are recourse to the Borrowers), net worth and
operations of the Excluded Subsidiaries.

 

(a)                                  Interest Coverage Ratio.  As at the end of
any fiscal quarter, the Borrowers shall not permit the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters then ending to (b)
Consolidated Total Interest Expense for such period to be less than 2.75:1.00.

 

(b)                                 Consolidated Total Funded Debt to
Consolidated EBITDA.  As at the end of any fiscal quarter, the Borrowers shall
not permit the ratio of (a) Consolidated Total Funded Debt as of such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
then ending to exceed 4.75:1.00.

 

(c)                                  Consolidated Senior Funded Debt to
Consolidated EBITDA.  As at the end of any fiscal quarter, the Borrowers shall
not permit the ratio of (a) Consolidated Senior Funded Debt as of such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
then ending to exceed 3.00:1.00.

 

(d)                                 Consolidated Net Worth. The Borrowers shall
not permit Consolidated Net Worth at any time to be less than the sum of (a)
$152,000,000 plus (b) on a cumulative basis, fifty percent (50%) of positive
Consolidated Adjusted Net Income (after the payment of dividends with respect to
Series A Preferred Stock) for each fiscal quarter beginning with the fiscal
quarter ended April 30, 2005, plus (c) one hundred percent (100%) of the
proceeds of any sale by the

 

77

--------------------------------------------------------------------------------


 

Borrowers after the Closing Date of (i) Equity Interests issued by the Borrowers
(other than to a Borrower), or (ii) warrants or subscription rights for Equity
Interests issued by the Borrowers (other than to a Borrower).  The parties
hereto agree that this covenant shall be adjusted by the Administrative Agent
upon the occurrence of any of the following events or dates, as applicable, to
account for the reduction, if any, in Consolidated Net Worth resulting from such
transaction or occurrence, as applicable: (A) the earlier to occur of (i) the
first day of the second fiscal quarter of the Borrowers commencing on or about
August 1, 2006, or (ii) the Borrowers’ redemption of the Series A Preferred
Stock, or (B) any repurchases by the Parent of its common stock as permitted
pursuant to Section 7.06 hereof, to reflect the change in Consolidated Net Worth
as a result of any such occurrence.

 

(e)                                  Capital Expenditures.  Permit, as at the
end of any fiscal year, the amount of Capital Expenditures (excluding any
Permitted Acquisitions) made by the Borrowers for the period of 12 consecutive
months then ended to exceed 1.75 multiplied by the sum of depreciation and
landfill amortization expense for such 12-month period (calculated in accordance
with GAAP).

 


7.12                        SALE AND LEASEBACK.   NONE OF THE BORROWERS OR THE
NON-BORROWER SUBSIDIARIES (OTHER THAN THE INSURANCE SUBSIDIARY) SHALL, DIRECTLY
OR INDIRECTLY, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR INDIRECTLY, WHEREBY ANY
BORROWER OR ANY SUCH NON-BORROWER SUBSIDIARY SHALL SELL OR TRANSFER ANY PROPERTY
OWNED BY IT IN ORDER THEN OR THEREAFTER TO LEASE SUCH PROPERTY OR LEASE OTHER
PROPERTY WHICH SUCH BORROWER OR ANY SUCH NON-BORROWER SUBSIDIARY INTENDS TO USE
FOR SUBSTANTIALLY THE SAME PURPOSE AS THE PROPERTY BEING SOLD OR TRANSFERRED,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.

 


7.13                        NO OTHER SENIOR DEBT.   NONE OF THE BORROWERS OR THE
NON-BORROWER SUBSIDIARIES (A) HAVE DESIGNATED, OR WILL DESIGNATE, ANY
INDEBTEDNESS OF THE BORROWERS OR THE NON-BORROWER SUBSIDIARIES AS “DESIGNATED
SENIOR DEBT” FOR PURPOSES OF (AND AS DEFINED IN) THE INDENTURE, OTHER THAN THE
OBLIGATIONS, AND (B) HAVE “SENIOR DEBT” AS SUCH TERM IS DEFINED IN THE INDENTURE
OTHER THAN THE OBLIGATIONS AND ANY INDEBTEDNESS PERMITTED UNDER SECTION 7.03
WHICH RANKS PARI PASSU WITH THE OBLIGATIONS.

 


7.14                        ACTIONS OTHERWISE PROHIBITED BY SUBORDINATED DEBT.  
NOTWITHSTANDING ANYTHING CONTAINED IN THIS ARTICLE VII THAT PERMITS THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES TO ENTER INTO TRANSACTIONS OR TAKE
CERTAIN ACTIONS, THE BORROWERS SHALL NOT ENTER INTO SUCH TRANSACTIONS OR TAKE
SUCH ACTIONS IF OTHERWISE PROHIBITED FROM SO DOING BY THE TERMS OF THE SENIOR
SUBORDINATED DEBT OUTSTANDING FROM TIME TO TIME.

 


7.15                        EMPLOYEE BENEFIT PLANS.   NONE OF THE BORROWERS OR
ANY ERISA AFFILIATE SHALL, DIRECTLY OR INDIRECTLY:

 

(a)                                  engage in any “prohibited transaction”
within the meaning of §406 of ERISA or §4975 of the Code which could result in a
material liability for any Borrower; or

 

(b)                                 permit any Guaranteed Pension Plan to incur
an “accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived; or

 

78

--------------------------------------------------------------------------------


 

(c)                                  fail to contribute to any Guaranteed
Pension Plan to an extent which, or terminate any Guaranteed Pension Plan in a
manner which, could result in the imposition of a lien or encumbrance on the
assets of any Borrower pursuant to §302(f) or §4068 of ERISA; or

 

(d)                                 amend any Guaranteed Pension Plan in
circumstances requiring the posting of security pursuant to §307 of ERISA or
§401(a)(29) of the Code; or

 

(e)                                  permit or take any action which would
result in the aggregate benefit liabilities (with the meaning of §4001 of ERISA)
of all Guaranteed Pension Plans exceeding the value of the aggregate assets of
such Plans, disregarding for this purpose the benefit liabilities and assets of
any such Plan with assets in excess of benefit liabilities.

 

The Borrowers will (i) promptly upon filing the same with the Department of
Labor or Internal Revenue Service, furnish to the Lenders a copy of the most
recent actuarial statement required to be submitted under §103(d) of ERISA and
Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan and (ii) promptly upon receipt or dispatch, furnish to
the Lenders any notice, report or demand sent or received in respect of a
Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068
of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219, or
4245 of ERISA.

 


7.16                        PREPAYMENTS OF CERTAIN OBLIGATIONS; MODIFICATIONS OF
SUBORDINATED DEBT.   NONE OF THE BORROWERS OR THE NON-BORROWER SUBSIDIARIES
SHALL, DIRECTLY OR INDIRECTLY, (A) AMEND, SUPPLEMENT OR OTHERWISE MODIFY THE
TERMS OF ANY SUBORDINATED DEBT; PROVIDED, THAT THE BORROWERS MAY AMEND,
SUPPLEMENT OR OTHERWISE MODIFY THE TERMS OF ANY SELLER SUBORDINATED DEBT WITH
THE CONSENT OF THE ADMINISTRATIVE AGENT IF, IN THE JUDGMENT OF THE
ADMINISTRATIVE AGENT, SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS DO NOT
ADVERSELY EFFECT THE RIGHTS OF THE LENDERS, (B) PREPAY, REDEEM OR REPURCHASE OR
ISSUE ANY NOTICE OR OFFER OF REDEMPTION WITH RESPECT TO, ELECT TO MAKE, OR
EFFECT, A DEFEASANCE WITH RESPECT TO, OR TAKE ANY OTHER ACTION WHICH WOULD
REQUIRE THE BORROWERS OR ANY OF THEIR SUBSIDIARIES TO, PREPAY, REDEEM OR
REPURCHASE ANY OF THE SUBORDINATED DEBT, (C) MAKE ANY PAYMENTS WITH RESPECT TO
ANY SELLER SUBORDINATED DEBT OTHER THAN SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST AS AND TO THE EXTENT PERMITTED UNDER THE APPLICABLE SUBORDINATION
AGREEMENTS, PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR
BE CONTINUING ON THE DATE OF SUCH PAYMENT, NOR WOULD BE CREATED BY THE MAKING OF
SUCH PAYMENT, OR (D) MAKE ANY PAYMENTS WITH RESPECT TO ANY SENIOR SUBORDINATED
DEBT OTHER THAN (I) SCHEDULED PAYMENTS OF INTEREST AS AND TO THE EXTENT
PERMITTED UNDER THE INDENTURE OR (II) PAYMENTS OF PRINCIPAL MADE FROM THE
PROCEEDS OF EQUITY OFFERINGS AFTER THE CLOSING DATE, PROVIDED, IN EACH CASE,
THAT NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR BE CONTINUING ON THE
DATE OF SUCH PAYMENT, NOR WOULD BE CREATED BY THE MAKING OF SUCH PAYMENT.

 


7.17                        UPSTREAM LIMITATIONS.   NONE OF THE BORROWERS SHALL
ENTER INTO ANY AGREEMENT, CONTRACT OR ARRANGEMENT (EXCLUDING THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE INDENTURE) RESTRICTING THE ABILITY OF (I) THE
BORROWERS TO AMEND OR MODIFY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (II)
ANY BORROWER TO PAY OR MAKE DIVIDENDS OR DISTRIBUTIONS IN CASH OR KIND TO ANY
BORROWER OR TO MAKE LOANS, ADVANCES OR OTHER PAYMENTS OF WHATSOEVER NATURE TO
ANY BORROWER OR TO MAKE TRANSFERS OR DISTRIBUTIONS OF ALL OR ANY PART OF SUCH
BORROWER’S ASSETS TO A BORROWER; IN EACH CASE OTHER THAN (X) RESTRICTIONS ON
SPECIFIC ASSETS WHICH ASSETS ARE THE SUBJECT

 

79

--------------------------------------------------------------------------------


 


OF PURCHASE MONEY SECURITY INTERESTS TO THE EXTENT PERMITTED UNDER SECTION
7.03(E), AND (Y) CUSTOMARY ANTI-ASSIGNMENT PROVISIONS CONTAINED IN LEASES AND
LICENSING AGREEMENTS ENTERED INTO BY SUCH BORROWER IN THE ORDINARY COURSE OF ITS
BUSINESS.

 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 


8.01                        EVENTS OF DEFAULT.   IF ANY OF THE FOLLOWING EVENTS
(“EVENTS OF DEFAULT”) SHALL OCCUR:

 

(A)                                  IF THE BORROWERS SHALL FAIL TO PAY ANY
PRINCIPAL OF THE LOANS OR ANY L/C OBLIGATION HEREUNDER WHEN THE SAME SHALL
BECOME DUE AND PAYABLE, WHETHER AT THE MATURITY DATE OR ANY ACCELERATED DATE OF
MATURITY OR AT ANY OTHER DATE FIXED FOR PAYMENT;

 

(b)                                 if the Borrowers shall fail to pay any
interest or fees or other amounts owing hereunder within five (5) Business Days
after the same shall become due and payable whether at the Maturity Date or any
accelerated date of maturity or at any other date fixed for payment;

 

(c)                                  if the Borrowers shall fail to comply with
any of the covenants contained in Sections 6.01, 6.04, 6.05, 6.10, 6.11, 6.13,
6.15, 6.19 or Article VII hereof;

 

(d)                                 if the Borrowers shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified in subsections (a), (b), and (c) above)
within thirty (30) days after written notice of such failure has been given to
the Borrowers by the Lenders;

 

(e)                                  if any representation or warranty contained
in this Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement shall prove to have been false in any material
respect upon the date when made or repeated;

 

(f)                                    if any Borrower or Non-Borrower
Subsidiary shall fail to pay at maturity, or within any applicable period of
grace, any and all obligations for borrowed money or any guaranty with respect
thereto or credit received or in respect of any Capitalized Leases, Synthetic
Leases or Swap Contracts, in each case, in an aggregate amount greater than the
Threshold Amount (including, without limitation, the Indebtedness evidenced by
the Indenture), or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing borrowed money or credit received or in respect of any Capitalized
Leases in an aggregate amount greater than the Threshold Amount (including,
without limitation, the Indenture) for such period of time as would permit,
assuming the giving of appropriate notice if required, the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof;

 

(g)                                 if any Borrower or Non-Borrower Subsidiary
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay or generally fails to pay its debts as they mature or become
due, or petitions or applies for the appointment of a

 

80

--------------------------------------------------------------------------------


 

trustee or other custodian, liquidator, receiver or receiver/manager of any
Borrower or Non-Borrower Subsidiary or of any substantial part of the assets of
any Borrower or Non-Borrower Subsidiary or commences any case or other
proceeding relating to any Borrower or Non-Borrower Subsidiary under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or takes any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application is filed or any such case or
other proceeding is commenced against any Borrower or Non-Borrower Subsidiary
and any Borrower or Non-Borrower Subsidiary indicates its approval thereof,
consent thereto or acquiescence therein;

 

(h)                                 a decree or order is entered appointing any
such trustee, custodian, liquidator, receiver or receiver/manager or
adjudicating any Borrower or Non-Borrower Subsidiary bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any Borrower or Non-Borrower Subsidiary in
an involuntary case under federal bankruptcy laws as now or hereafter
constituted, and such decree or order remains in effect for more than sixty (60)
days, whether or not consecutive;

 

(i)                                     if there shall remain in force,
undischarged, unsatisfied and unstayed, for more than forty-five (45) days,
whether or not consecutive, any final judgment against any Borrower or
Non-Borrower Subsidiary which, with other outstanding final judgments, against
the Borrowers and Non-Borrower Subsidiaries exceeds in the aggregate the
Threshold Amount after taking into account any undisputed insurance coverage;

 

(j)                                     any Borrower or Non-Borrower Subsidiary
or any ERISA Affiliate incurs any liability to the PBGC or similar Canadian
authorities or a Guaranteed Pension Plan (or any corresponding plan described in
any Applicable Canadian Pension Legislation) pursuant to Title IV of ERISA in an
aggregate amount exceeding the Threshold Amount, or any Borrower or Non-Borrower
Subsidiary or any ERISA Affiliate is assessed withdrawal liability pursuant to
Title IV of ERISA by a Multiemployer Plan requiring aggregate annual payments
exceeding the Threshold Amount, or any of the following occurs with respect to a
Guaranteed Pension Plan (or any corresponding plan described in any Applicable
Canadian Pension Legislation): (i) an ERISA Reportable Event or similar event
under Applicable Canadian Pension Legislation, or a failure to make a required
installment or other payment (within the meaning of §302(f)(1) of ERISA),
provided that the Administrative Agent determines in its reasonable discretion
that such event (A) could be expected to result in liability of any Borrower or
Non-Borrower Subsidiary to the PBGC, similar Canadian authorities or such Plan
in an aggregate amount exceeding the Threshold Amount and (B) could constitute
grounds for the termination of such Plan by the PBGC or similar Canadian
authorities, for the appointment by the appropriate United States District Court
or Canadian Court of a trustee to administer such Plan or for the imposition of
a lien in favor of such Plan; or (ii) the appointment by a United States
District Court or Canadian Court of a trustee to administer such Plan; or
(iii) the institution by the PBGC or similar Canadian authorities of proceedings
to terminate such Plan;

 

81

--------------------------------------------------------------------------------


 

(k)                                  if any of the Loan Documents shall be
cancelled, terminated, revoked or rescinded otherwise than in accordance with
the terms thereof or with the express prior written agreement, consent or
approval of the Lenders, or any action at law, suit or in equity or other legal
proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Borrowers or any of their respective
stockholders, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

 

(l)                                     any Person or group of Persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) of
25% or more of the outstanding shares of common stock of the Parent (other than
Berkshire Partners LLC); or, during any period of twelve consecutive calendar
months, individuals who were directors of the Parent on the first day of such
period shall cease to constitute a majority of the board of directors of the
Parent;

 

(m)                               a “Change of Control” as defined in the Series
A Certificate shall occur; or

 

(n)                                 a “Change of Control” as defined in the
Indenture or other Senior Subordinated Debt Document shall occur;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent shall upon the request of the Required Lenders, by notice
in writing to the Borrowers, declare all amounts owing with respect to this
Agreement and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided that in the event of any Event of Default specified in
Section 8.01(g) or (h), all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Lender.

 


8.02                        REMEDIES UPON EVENT OF DEFAULT.   IF ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST
OF, OR MAY, WITH THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

82

--------------------------------------------------------------------------------


 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


8.03                        APPLICATION OF FUNDS.   AFTER THE EXERCISE OF
REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY
BEEN REQUIRED TO BE CASH COLLATERALIZED AS SET FORTH IN THE PROVISO TO SECTION
8.02), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY
THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:

 

First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Administrative Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of the Administrative
Agent to such monies;

 

Second, to all other Obligations pari passu among the Administrative Agent and
the Lenders; provided, however, that (i) distributions shall be made with
respect to each type of Obligation owing to the Lenders, such as interest,
principal, fees and expenses, among the Lenders on a pro rata basis, and (ii)
the Administrative Agent shall make proper allowance to take into account any
L/C Obligations not then due and payable;

 

Third, upon payment and satisfaction in full or other provisions for payment in
full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
Commonwealth of Massachusetts; and

 

Fourth, the excess, if any, after all Obligations have been indefeasibly paid in
full, shall be returned to the Borrowers or to such other Persons as are
entitled thereto.

 

Subject to Section 2.03(c), any amounts used to Cash Collateralize the aggregate
Maximum Drawing Amount shall be applied to satisfy drawings under such Letters
of Credit as they occur.  If any amount remains on deposit as Cash Collateral
after all Letters of Credit have either been

 

83

--------------------------------------------------------------------------------


 

fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 


ARTICLE IX.
ADMINISTRATIVE AGENT


 


9.01                        APPOINTMENT AND AUTHORITY.   EACH OF THE LENDERS AND
THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF
AS THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER, AND THE BORROWERS
SHALL NOT HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.

 


9.02                        RIGHTS AS A LENDER.   THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES,
INCLUDE THE PERSON SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY
FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWERS OR ANY
AFFILIATE THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER
AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.

 


9.03                        EXCULPATORY PROVISIONS.   THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

84

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable to the Lenders for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.   THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY
LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT,
STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING (INCLUDING ANY ELECTRONIC
MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER DISTRIBUTION) BELIEVED BY
IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE
PROPER PERSON.  THE ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE
TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER
PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN DETERMINING
COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR THE ISSUANCE
OF A LETTER OF CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION
OF A LENDER OR THE L/C ISSUER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH
CONDITION IS SATISFACTORY TO SUCH LENDER OR THE L/C ISSUER UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER
OR THE L/C ISSUER PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH
LETTER OF CREDIT.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO
MAY BE COUNSEL FOR THE BORROWERS), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
IN ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.

 


9.05                        DELEGATION OF DUTIES.   THE ADMINISTRATIVE AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS
APPOINTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH
SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND
POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY
PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED
PARTIES OF THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO
THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.

 


9.06                        RESIGNATION OF ADMINISTRATIVE AGENT.   THE
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING SIXTY (60) DAYS’ PRIOR
WRITTEN NOTICE THEREOF TO THE LENDERS AND THE BORROWERS.

 

85

--------------------------------------------------------------------------------


 


UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT
A SUCCESSOR ADMINISTRATIVE AGENT.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL
HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT WITHIN THIRTY (30) DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT’S
GIVING OF NOTICE OF RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON
BEHALF OF THE LENDERS, APPOINT A SUCCESSOR LENDER AGENT, WHICH SHALL BE A
FINANCIAL INSTITUTION WHICH SHALL BE A FINANCIAL INSTITUTION HAVING A RATING OF
NOT LESS THAN “A” OR ITS EQUIVALENT BY S&P.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE
AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  AFTER ANY RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION, THE PROVISIONS OF THIS AGREEMENT SHALL CONTINUE IN EFFECT
FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS ACTING AS ADMINISTRATIVE AGENT.  ANY NEW ADMINISTRATIVE AGENT
APPOINTED PURSUANT TO THIS SECTION SHALL IMMEDIATELY ISSUE NEW LETTERS OF CREDIT
IN PLACE OF LETTERS OF CREDIT PREVIOUSLY ISSUED BY THE RESIGNING ADMINISTRATIVE
AGENT, OR OTHERWISE MAKE ARRANGEMENTS TO CASH COLLATERALIZE OR TO PROVIDE A
BACKING LETTER OF CREDIT TO THE SATISFACTION OF THE RESIGNING ADMINISTRATIVE
AGENT.

 


9.07                        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.   EACH LENDER AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER AND THE L/C ISSUER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATED
AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.

 


9.08                        NO OTHER DUTIES, ETC.   ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, NONE OF THE BOOKRUNNERS OR ARRANGER LISTED ON THE
COVER PAGE HEREOF SHALL HAVE ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, EXCEPT IN ITS CAPACITY, AS
APPLICABLE, AS THE ADMINISTRATIVE AGENT, A LENDER OR THE L/C ISSUER HEREUNDER.

 


9.09                        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.   IN
CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY BORROWER, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and

 

86

--------------------------------------------------------------------------------


 

advances of the Lenders, the L/C Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer and the Administrative Agent under Sections 2.03, 2.09 and 10.04) allowed
in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 


9.10                        COLLATERAL MATTERS.   THE LENDERS AND THE L/C ISSUER
IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT,

 

(a)                                  to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(a);

 

(c)                                  to release any Borrower from its
Obligations hereunder if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property or to release
a Borrower or its property from its obligations hereunder pursuant to this
Section; provided, however, that such confirmation shall not be a condition to
such release.

 

87

--------------------------------------------------------------------------------


 


ARTICLE X.
MISCELLANEOUS


 


10.01                 AMENDMENTS, ETC.   NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
ANY BORROWER THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY THE
REQUIRED LENDERS AND THE BORROWERS OR APPLICABLE BORROWER, AS THE CASE MAY BE,
AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND EACH SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT, WAIVER OR CONSENT
SHALL:

 

(a)                                  waive any condition set forth in Section
4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Aggregate Commitments hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby (it being understood that any vote to rescind any acceleration
of amounts owing with respect to the Loans and other Obligations shall only
require the approval of the Required Lenders);

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of any of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(e)                                  change Section 2.13, section 2.14 or
Section 8.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

 

(f)                                    change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; and

 

(g)                                 other than pursuant to a transaction
permitted by the terms of this Agreement, release (A) all or substantially all
of the Collateral (excluding, if any Borrower becomes a debtor under the federal
Bankruptcy Code, the release of “cash collateral”, as defined in Section 363(a)
of the federal Bankruptcy Code pursuant to a cash collateral stipulation with
the debtor approved by the Required Lenders) or (B) any Borrower from its
Obligations.

 

88

--------------------------------------------------------------------------------


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 


10.02                 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrowers, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrowers may, in their discretion, agree to

 

89

--------------------------------------------------------------------------------


 

accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
the Excluded Subsidiaries, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of Borrowers Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence, breach in bad faith of the
Administrative Agent’s obligations under this subsection (c) or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrowers, the Excluded Subsidiaries, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Administrative Agent, the L/C Issuer, the Swing Line Lender and each of the
Borrowers may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

90

--------------------------------------------------------------------------------


 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers, jointly and
severally, shall indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 


10.03                 NO WAIVER; CUMULATIVE REMEDIES.   NO FAILURE BY ANY
LENDER, THE L/C ISSUER OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY
ANY SUCH PERSON IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES
PROVIDED BY LAW.

 


10.04                 EXPENSES; INDEMNITY; DAMAGE WAIVER.


 

(a)                                  Costs and Expenses.  The Borrowers shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers, jointly and severally, shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all

 

91

--------------------------------------------------------------------------------


 

fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any of the Borrowers, or any Environmental Liability
related in any way to any of the Borrowers, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any of the Borrowers against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, none of the parties hereto shall
assert, and each of the parties hereto hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other

 

92

--------------------------------------------------------------------------------


 

information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent and the L/C Issuer,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 


10.05                 PAYMENTS SET ASIDE.   TO THE EXTENT THAT ANY PAYMENT BY OR
ON BEHALF OF THE BORROWERS IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER
OR ANY LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER
EXERCISES ITS RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF
OR ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT
ENTERED INTO BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS
DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN
(A) TO THE EXTENT OF SUCH RECOVERY, AND TO THE EXTENT PERMITTED BY LAW, THE
OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED
AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR
SUCH SETOFF HAD NOT OCCURRED, AND (B) EACH LENDER AND THE L/C ISSUER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT UPON DEMAND ITS APPLICABLE SHARE
(WITHOUT DUPLICATION) OF ANY AMOUNT SO RECOVERED FROM OR REPAID BY THE
ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE
DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE
FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS AND THE L/C ISSUER
UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT IN FULL OF
THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


10.06                 SUCCESSORS AND ASSIGNS.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with, and subject to the limitations in, the provisions of subsection
(h) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

93

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans;

 

(iii)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of

 

94

--------------------------------------------------------------------------------


 

this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrowers and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01 (other
than under Section 10.10(a) and (b)) that affects such Participant.  Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01, 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent.

 

95

--------------------------------------------------------------------------------


 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Special Purpose Funding Vehicle. 
Notwithstanding anything to the contrary contained in this Section, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
of such Granting Lender, identified as such in writing from time to time
delivered by the Granting Lender to the Administrative Agent and the Borrowers,
the option to provide to the Borrowers all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Borrowers pursuant
to this Agreement, provided that (a) nothing herein shall constitute a
commitment to make any Loan by any SPC, (b) the Granting Lender’s obligations
under this Agreement shall remain unchanged, (c) the Granting Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement and (d) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.  Each party hereto hereby agrees that no SPC shall
be liable for any expense reimbursement, indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the later of (i) the payment in full
of all outstanding senior indebtedness of any SPC and (ii) the Maturity Date,
(or, as applicable, any maturity date relating to the Term B Loan), it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States of America or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (A) with notice to, but (except as specified below)
without the prior written consent of, the Borrowers or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
(consented to by the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrowers, which consents shall not
be unreasonably withheld or delayed) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(B) disclose on a confidential basis any non-public

 

96

--------------------------------------------------------------------------------


 

information relating to its Loans (other than financial statements referred to
in Sections 5.05 and 6.04) to any rating agency, commercial paper dealer or
provider of a surety, guarantee or credit or liquidity enhancement to such SPC. 
In no event shall the Borrowers be obligated to pay to an SPC that has made a
Loan any greater amount than the Borrowers would have been obligated to pay
under this Agreement if the Granting Lender had made such Loan.  An amendment to
this Section 10.06(h) without the written consent of an SPC shall be ineffective
insofar as it alters the rights and obligations of such SPC.

 


10.07                 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.   EACH
OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO MAINTAIN
THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT
INFORMATION MAY BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS
AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS AND REPRESENTATIVES IN CONNECTION WITH THIS AGREEMENT (IT BEING
UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I)
ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT
IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION
RELATING TO ANY OF THE BORROWERS AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF
THE BORROWERS OR (H) TO THE EXTENT SUCH INFORMATION (X) BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (Y) BECOMES
AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN
THE BORROWERS.

 

For purposes of this Section, “Information” means all information received from
the Borrowers relating to the Borrowers or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
the Borrowers.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Excluded Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Laws, including Federal and state securities laws.

 

Notwithstanding the foregoing, unless specifically prohibited by Applicable Law
or court order, each of the Lenders, the L/C Issuer and the Administrative Agent
shall, prior to disclosure

 

97

--------------------------------------------------------------------------------


 

thereof, notify the Borrowers of any request for disclosure of any such
non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender, the L/C Issuer or the Administrative Agent by such
governmental agency) or pursuant to legal process.

 


10.08                 RIGHT OF SETOFF.   IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER, THE L/C ISSUER AND EACH OF THEIR
RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER
CURRENCY) AT ANY TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY
TIME OWING BY SUCH LENDER, THE L/C ISSUER OR ANY SUCH AFFILIATE TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY OF THE BORROWERS AGAINST ANY AND ALL OF THE
OBLIGATIONS OF ANY OF THE BORROWERS NOW OR HEREAFTER EXISTING UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO SUCH LENDER OR THE L/C ISSUER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER OR THE L/C ISSUER SHALL HAVE MADE ANY
DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH SUCH
OBLIGATIONS OF ANY OF THE BORROWERS MAY BE CONTINGENT OR UNMATURED OR ARE OWED
TO A BRANCH OR OFFICE OF SUCH LENDER OR THE L/C ISSUER DIFFERENT FROM THE BRANCH
OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE RIGHTS OF
EACH LENDER, THE L/C ISSUER AND THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
THAT SUCH LENDER, THE L/C ISSUER OR THEIR RESPECTIVE AFFILIATES MAY HAVE.  EACH
LENDER AND THE L/C ISSUER AGREES TO NOTIFY THE BORROWERS AND THE ADMINISTRATIVE
AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED THAT THE FAILURE
TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.

 


10.09                 INTEREST RATE LIMITATION.   NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE
PAID UNDER THE LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS
INTEREST PERMITTED BY APPLICABLE LAWS (THE “MAXIMUM RATE”).  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT
EXCEEDS THE MAXIMUM RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL
OF THE LOANS OR, IF IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE
BORROWERS.  IN DETERMINING WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR
RECEIVED BY THE ADMINISTRATIVE AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH
PERSON MAY, TO THE EXTENT PERMITTED BY APPLICABLE LAWS, (A) CHARACTERIZE ANY
PAYMENT THAT IS NOT PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN
INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (C)
AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL
AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS
HEREUNDER.

 


10.10                 COUNTERPARTS; INTEGRATION; EFFECTIVENESS.   THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY

 

98

--------------------------------------------------------------------------------


 


OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY
SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS
AGREEMENT.

 


10.11                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.   ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT, THE LENDER OR ANY TERM B LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION UNLESS
NOTICE OF DEFAULT IN ACCORDANCE WITH SECTION 6.15 HAS BEEN RECEIVED AND SHALL
CONTINUE IN FULL FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION
HEREUNDER SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT SHALL
REMAIN OUTSTANDING.

 


10.12                 CONCERNING JOINT AND SEVERAL LIABILITY OF THE BORROWERS


 

(a)                                  Each of the Borrowers is accepting joint
and several liability for all of the Obligations in consideration of the
financial accommodations to be provided by the Administrative Agent, the L/C
Issuer and the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each of the Borrowers and in consideration of the
undertakings of each other Borrower to accept joint and several liability for
the Obligations of the Borrowers.

 

(b)                                 Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers with respect to the payment and performance of all of the Obligations
of the Borrowers (including, without limitation, any Obligations arising under
this Section), it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

 

(c)                                  If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the Obligations
as and when due or to perform any of the Obligations in accordance with the
terms thereof, then in each such event the other Borrowers will make such
payment with respect to, or perform, such Obligation.

 

(d)                                 The Obligations of each of the Borrowers
under the provisions of this Section 10.12 constitute full recourse obligations
of each such Borrower enforceable against each such Borrower to the full extent
of its properties and assets, to the fullest extent permitted by Applicable Law,
irrespective of the validity, regularity or enforceability of this Agreement
against any other Borrower or any other circumstance whatsoever.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each of the Borrowers, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance of its joint and several
liability, notice of any Loans made under this Agreement, notice of any action
at any time taken or omitted by the Administrative Agent, the L/C Issuer or the
Lenders under or in respect of any of the Obligations, and, generally, to the
extent permitted by Applicable Law and except as to notices expressly provided
for in the Loan Documents, all demands, notices and

 

99

--------------------------------------------------------------------------------


 

other formalities of every kind in connection with this Agreement.  Each
Borrower, to the fullest extent permitted by Applicable Law, hereby waives all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshaling of assets of the Borrowers and any other entity or Person primarily
or secondarily liable with respect to any of the Obligations, and all suretyship
defenses generally.  Each of the Borrowers, to the fullest extent permitted by
Applicable Law, hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders, the Administrative Agent or the L/C Issuer at any time or times in
respect of any default by any of the Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Lenders, the Administrative
Agent or the L/C Issuer in respect of any of the Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Obligations or the addition, substitution or
release, in whole or in part, of any of the Borrowers.  Without limiting the
generality of the foregoing, to the fullest extent permitted by law, each of the
Borrowers assents to any other action or delay in acting or failure to act on
the part of the Lenders, the Administrative Agent or the L/C Issuer with respect
to the failure by any of the Borrowers to comply with any of its respective
Obligations including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with Applicable Laws
or regulations thereunder, which might, but for the provisions of this Section,
afford grounds for terminating, discharging or relieving any of the Borrowers,
in whole or in part, from any of its Obligations under this Section, it being
the intention of each of the Borrowers that, so long as any of the Obligations
hereunder remain unsatisfied, the Obligations of such Borrowers under this
Section shall not be discharged except by performance and then only to the
extent of such performance.  The Obligations of each of the Borrowers under this
Section shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the other Borrowers, the Lenders, the Administrative
Agent or the L/C Issuer.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the other Borrowers,
the Lenders, the Administrative Agent or the L/C Issuer.

 

(f)                                    To the extent any Borrower makes a
payment hereunder in excess of the aggregate amount of the benefit received by
such Borrower in respect of the extensions of credit under the Credit Agreement
(the “Benefit Amount”), then such Borrower, after the payment in full, in cash,
of all of the Obligations, shall be entitled to recover from each other Borrower
such excess payment, pro rata, in accordance with the ratio of the Benefit
Amount received by each such other Borrower to the total Benefit Amount received
by all Borrowers, and the right to such recovery shall be deemed to be an asset
and property of such Borrower so funding; provided, that each of the Borrowers
hereby agrees that it will not enforce any of its rights of contribution or
subrogation against the other Borrowers with respect to any liability incurred
by it hereunder or under any of the other Loan Documents, any payments made by
it to any of the Lenders or the Administrative Agent with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been irrevocably paid in full in cash.  Any claim which any
Borrower may have against any other Borrower with respect to any payments to the

 

100

--------------------------------------------------------------------------------


 

Lenders or the Administrative Agent hereunder or under any other Loan Document
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full of the Obligations and, in the event of
any insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Borrower,
its debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.

 

(g)                                 Each of the Borrowers hereby agrees that it
will not enforce any of its rights of contribution or subrogation against the
other Borrowers with respect to any liability incurred by it hereunder or under
any of the other Loan Documents, any payments made by it to any of the Lenders,
the L/C Issuer or the Administrative Agent with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been irrevocably paid in full in cash.  Any claim which any
Borrower may have against any other Borrower with respect to any payments to the
Lenders, the L/C Issuer or either Agent hereunder or under any other Loan
Document are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full of the Obligations and, in the event of
any insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Borrower,
its debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.

 

(h)                                 Each of the Borrowers hereby agrees that the
payment of any amounts due with respect to the Indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations.  Each Borrower hereby agrees that after the
occurrences and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
Indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash.  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such Indebtedness before payment in full in cash of the Obligations, such
amounts shall be collected, enforced, received by such Borrower as trustee for
the Administrative Agent and be paid over to the Administrative Agent for the
pro rata accounts of the relevant Lenders (in accordance with each such Lender’s
Commitment) to be applied to repay (or be held as security for the repayment of)
the Obligations.

 

(i)                                     The provisions of this Section 10.12 are
made for the benefit of the Administrative Agent, the L/C Issuer and the Lenders
and their successors and assigns, and may be enforced in good faith by them from
time to time against any or all of the Borrowers as often as the occasion
therefor may arise and without requirement on the part of the Administrative
Agent, the L/C Issuer or the Lenders first to marshal any of their claims or to
exercise any of their rights against any other Borrower or to exhaust any
remedies available to them against any other Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 10.12 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the

 

101

--------------------------------------------------------------------------------


 

Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent, the L/C Issuer or the Lenders upon the insolvency,
bankruptcy or reorganization of any of the Borrowers or is repaid in good faith
settlement of a pending or threatened avoidance claim, or otherwise, the
provisions of this Section 10.12 will forthwith be reinstated in effect, as
though such payment had not been made.

 

(j)                                     Each of the Borrowers hereby appoints
the Parent, and the Parent hereby agrees, to act as its representative and
authorized signor with respect to any notices, demands, communications or
requests under this Agreement or the other Loan Documents, including, without
limitation, with respect to Committed Loan Notice, Letter of Credit Application
and Compliance Certificates and pursuant to Section 10.02 of this Agreement.

 

(k)                                  It is the intention and agreement of the
Borrowers and the Lenders that the obligations of the Borrowers under this
Agreement shall be valid and enforceable against the Borrowers to the maximum
extent permitted by Applicable Law.  Accordingly, if any provision of this
Agreement creating any obligation of the Borrowers in favor of the Lenders shall
be declared to be invalid or unenforceable in any respect or to any extent, it
is the stated intention and agreement of the Borrowers and the Lenders that any
balance of the obligation created by such provision and all other obligations of
the Borrowers to the Lenders created by other provisions of this Credit
Agreement shall remain valid and enforceable.  Likewise, if by final order a
court of competent jurisdiction shall declare any sums which the Lenders may be
otherwise entitled to collect from the Borrowers under this Credit Agreement to
be in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to the
Borrowers’ obligations under this Agreement, it is the stated intention and
agreement of the Borrowers and the Lenders that all sums not in excess of those
permitted under such Applicable Law shall remain fully collectible by the
Lenders from the Borrowers.

 


10.13                 SEVERABILITY.   IF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.

 


10.14                 REPLACEMENT OF LENDERS.   IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04 OR IS UNABLE TO LEND UNDER SECTION 3.02, OR IF
THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01,
OR IF ANY LENDER IS A DEFAULTING LENDER, THEN THE BORROWERS MAY, AT THEIR SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH
AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION
10.06), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS
(WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT),
PROVIDED THAT:

 

102

--------------------------------------------------------------------------------


 

(a)                                  the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
Applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 


10.15                 COLLATERAL SECURITY.


 

(a)                                  The Obligations shall be secured by (a) a
perfected (except in Real Property and motor vehicles) first-priority security
interest (subject to Permitted Liens entitled to priority under Applicable Law)
in all assets of each Borrower, whether now owned or hereafter acquired,
pursuant to the terms of the Security Agreement to which each Borrower is a
party; (b) a pledge of 100% of the capital stock or other Equity Interests of
such Borrowers (other than the Parent) and of the Non-Borrower Subsidiaries
(other than NELS) to the Administrative Agent on behalf of the Lenders and the
Agents pursuant to the Pledge Agreement; and (c) a pledge of 65% of the capital
stock or other Equity Interests of each Foreign Subsidiary; provided that the
Borrowers hereby agree, upon the request of the Administrative Agent and the
Required Lenders, to deliver, as promptly as practicable, but in any event
within sixty (60) days, titles to motor vehicles and mortgages with respect to
Real Property and take such other steps as may be reasonably requested
(including, without limitation, the delivery of legal opinions, Consulting
Engineer’s reports and title insurance) so as to provide the Administrative
Agent, for the benefit of the Lenders and the Agents, a perfected first-priority
security interest in such assets.

 

(b)                                 The Borrowers hereby acknowledge that (i)
any and all Uniform Commercial Code financing statements (together with all
rights thereunder) filed in connection with the Existing Credit Agreement naming
Fleet National Bank, as secured party, and such Borrower, as debtor, have been,
or simultaneously herewith are being, assigned to the Administrative Agent and
shall be effective to perfect the Administrative Agent’s security interest
granted by such Borrower pursuant to the Loan Documents to the extent that such
security interest may be perfected by the filing of Uniform Commercial Code
financing statements and (ii) such prior filings represent pre-filings of
Uniform Commercial Code financing statements for purposes of so perfecting the
security interest granted by the Borrowers under the Loan Documents.  Until all
of the Obligations have been finally paid and satisfied in full, the provisions
of this Section shall continue to apply, and such filings shall continue to be
effective and not subject to any right of

 

103

--------------------------------------------------------------------------------


 

termination in respect of the security interests granted herein, whether any
obligations under the Existing Credit Agreement are to be discharged with the
proceeds of any of the Loans or are to continue independently or otherwise.

 

(c)                                  In the event the Borrowers dispose of any
assets as permitted hereunder, the Administrative Agent will, at the Borrowers’
sole cost and expense, execute and deliver all such forms, releases, discharges,
assignments, termination statements, and similar documents as the Borrowers may
reasonably request in order to release the Liens granted to the Administrative
Agent with respect to such assets.

 


10.16                 EXISTING CREDIT AGREEMENT SUPERSEDED.

 

(a)                                  Existing Credit Agreement Superseded.  On
the Closing Date, this Agreement shall supersede the Existing Credit Agreement
in its entirety, except as provided in this Section.  On the Closing Date, the
rights and obligations of the parties hereto evidenced by the Existing Credit
Agreement shall be evidenced by this Agreement and the other Loan Documents, the
“Loans” as defined in the Existing Credit Agreement shall be converted to Loans
as defined herein and the Existing Letters of Credit issued by the Issuing
Lender (as defined in the Existing Credit Agreement) for the account of the
Borrowers prior to the Closing Date shall be deemed to be Letters of Credit
under this Credit Agreement, and shall bear interest and be subject to such
other fees as set forth in this Agreement.

 

(b)                                 Interest and Fees under Superseded
Agreement.  All interest and fees and expenses, if any, owing or accruing under
or in respect of the Existing Credit Agreement through the Closing Date
(including any breakage fees in respect of Eurodollar Rate Loans as defined
therein) shall be calculated as of the Closing Date (pro rated in the case of
any fractional periods), and shall be paid on the Closing Date.

 


10.17                 GOVERNING LAW; JURISDICTION; ETC.


 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE DISTRICT OF MASSACHUSETTS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO

 

104

--------------------------------------------------------------------------------


 

AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR
THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE BORROWERS
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 


10.18                 WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


10.19                 USA PATRIOT ACT NOTICE.   EACH LENDER THAT IS SUBJECT TO
THE ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND
NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWERS, WHICH INFORMATION INCLUDES THE NAME
AND

 

105

--------------------------------------------------------------------------------


 


ADDRESS OF EACH OF THE BORROWERS AND OTHER INFORMATION THAT WILL ALLOW SUCH
LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWERS IN
ACCORDANCE WITH THE ACT.

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as a sealed instrument as of the date first above written.

 

 

[BORROWERS]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[OTHER LENDERS]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Administrative
Agent

 

 

 

 

 

By:

 /s/ Carol Alm

 

 

Name:

Carol Alm

 

Title:

Assistant Vice President

 

Signature Page to Amended and Restated Credit Agreement
for Casella Waste Systems, Inc. and Certain of its Subsidiaries

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

 /s/ Maria F. Maia

 

 

Name:

Maria F. Maia

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Citizens Bank of Massachusetts

 

 

 

 

 

By:

 /s/ Cindy Chen

 

 

Name:

Cindy Chen

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Sovereign Bank

 

 

 

 

 

By:

 /s/ Walter J. Marullo

 

 

Name:

Walter J. Marullo

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

 /s/ Dianne M. Scott

 

 

Name:

Dianne M. Scott

 

Title:

Managing Director

 

 

 

 

 

By:

 /s/ F. Frank Herrera

 

 

Name:

F. Frank Herrera

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Wachovia Bank, N.A.

 

 

 

 

 

By:

 /s/ John G. Taylor

 

 

Name:

John G. Taylor

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

 /s/ William C. Dehmer

 

 

Name:

William C. Dehmer

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 /s/ Shaun R. Klienman

 

 

Name:

Shaun R. Kleinman

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Banknorth, N.A.

 

 

 

 

 

By:

 /s/ E. Kirke Hart

 

 

Name:

E. Kirke Hart

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

 /s/ Laura J. Rowley

 

 

Name:

Laura J. Rowley

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc.

 

 

 

 

 

By:

 /s/ Kelli O’Connell

 

 

Name:

Kelli O’Connell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Raymond James Bank, FSB

 

 

 

 

 

By:

 /s/ Thomas F. Macina

 

 

Name:

Thomas F. Macina

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Comerica Bank

 

 

 

 

 

By:

 /s/ Claudia Cassa

 

 

Name:

Claudia Cassa

 

Title:

Vice President

 

--------------------------------------------------------------------------------